Filed 12/12/16




                             CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIFTH APPELLATE DISTRICT

STAND UP FOR CALIFORNIA! et al.,
                                                                 F069302
        Plaintiffs and Appellants,
                                                       (Super. Ct. No. MCV062850)
                 v.

STATE OF CALIFORNIA et al.,                                    OPINION
        Defendants and Respondents;

NORTH FORK RANCHERIA OF MONO
INDIANS,

        Intervener and Respondent.



        APPEAL from a judgment of the Superior Court of Madera County. Michael J.
Jurkovich, Judge.
        Snell & Wilmer, Sean M. Sherlock, Todd E. Lundell, and Brian A. Daluiso for
Plaintiffs and Appellants.
        Kamala D. Harris, Attorney General, Sara J. Drake, Assistant Attorney General,
William P. Torngren and Timothy M. Muscat, Deputy Attorneys General, for Defendants
and Respondents.
        Maier, Pfeffer, Kim, Geary & Cohen, John A. Maier; Wilmer, Cutler, Pickering,
Hale & Dorr, Danielle Spinelli and Christopher E. Babbitt for Intervener and Respondent.
                                        -ooOoo-


                      SEE CONCURRING AND DISSENTING OPINIONS
       Plaintiffs Stand Up for California! and Barbara Leach (plaintiffs) initiated this
litigation by filing a complaint challenging the Governor’s authority to concur in the
decision of the Secretary of the United States Department of the Interior to take land in
Madera County into trust for defendant North Fork Rancheria of Mono Indians (North
Fork) for the purpose of operating a casino for class III gaming. The Governor’s
concurrence was a necessary element under federal law for the granting of permission to
North Fork to operate the casino on the land. While the case was pending, the
Legislature passed a statute ratifying a compact previously negotiated and executed with
North Fork by the Governor. This compact is a device authorized by federal law to allow
a state to agree with an Indian tribe on the terms and conditions under which gambling
can take place on Indian land within the state. Plaintiffs then initiated Proposition 48, a
referendum by which, at the 2014 general election, the voters disapproved the ratification
statute. North Fork, having intervened, filed a cross-complaint alleging that the
ratification statute was not subject to the referendum process.
       North Fork and the state defendants—the Governor, the Attorney General, the
California Gambling Control Commission, the Bureau of Gambling Control, and the
State of California—demurred to plaintiffs’ complaint challenging the Governor’s
concurrence authority. Plaintiffs and the state defendants demurred to North Fork’s
cross-complaint challenging the referendum.
       The trial court sustained all the demurrers without leave to amend. The complaint
and cross-complaint were dismissed. The result was that the land remained in trust for
North Fork, but the compact was not ratified, so class III gaming on the land was not
approved. Subsequently, however, as a product of federal litigation between North Fork
and the state, a set of procedures designed to function as an alternative to a state-
approved compact was approved by the Secretary of the Interior.
       Appeals were filed from both judgments of dismissal, but the parties agreed to
dismiss North Fork’s appeal in the case challenging the referendum, leaving only the

                                              2.
concurrence issue. In my view, for reasons related to the lack of a state-approved
compact or any future prospect of a state-approved compact for gambling on the land,
any authority the Governor might have had to concur in a decision of the Secretary of the
Interior to take the land into trust for purposes of gaming was inapplicable in this case, so
the demurrers to plaintiffs’ claims on that issue should have been overruled.
                        FACTS AND PROCEDURAL HISTORY1
       North Fork is a federally recognized Indian tribe with about 1,900 tribal citizens.
It possesses a small rancheria in the Sierra Nevada foothills near the unincorporated
community of North Fork. In March 2005, North Fork applied to the United States
Department of the Interior (DOI) pursuant to the federal Indian Gaming Regulatory Act
(18 U.S.C. §§ 1166-1167; 25 U.S.C. § 2701 et seq.) (IGRA) to have the federal
government take into trust for North Fork’s benefit a 305-acre parcel in Madera County
about 40 miles from the rancheria. The parcel, owned by North Fork’s development
partner, is located on State Route 99 adjacent to the City of Madera. North Fork
proposed building a hotel and casino on the site. Federal action taking the land into trust
was a precondition to legal class III gaming under federal law. (25 U.S.C. § 2719(b)(1).)
Class III gaming is the type of gambling practiced in casinos in Nevada. (25 U.S.C.
§ 2703(6)-(8).)
       In September 2011, DOI made a finding that, within the meaning of IGRA, taking
the land into trust for the purpose of gaming would be in the best interest of North Fork
and would not be detrimental to the surrounding community. (25 U.S.C.
§ 2719(b)(1)(A).) The Governor, fulfilling a role delineated in IGRA, concurred in this
determination in August 2012. (25 U.S.C. § 2719(b)(1)(A).) The Secretary of the



       1North  Fork’s appeal, case No. F070327, has been dismissed, but I take judicial
notice of the record in that case for purposes of this statement of the facts and procedural
history.


                                             3.
Interior decided to take the land into trust in November 2012, and the conveyance was
completed on February 5, 2013.
       Concurrently with this process, the Governor pursued a tribal-state compact under
Government Code section 12012.25 and article IV, section 19, subdivision (f), of the
California Constitution. Under IGRA, a tribal-state compact is one of the methods of
legalizing class III gaming on Indian land. (25 U.S.C. § 2710(d)(1)(C).) In August 2012,
the Governor announced that he had negotiated and signed a compact with North Fork for
gaming on the 305-acre parcel and was forwarding the compact to the Legislature for
ratification.
       Plaintiffs filed their complaint on March 27, 2013. As amended, the complaint
named as defendants the State of California, the Governor, the Attorney General, the
Gambling Control Commission, and the Bureau of Gambling Control. It alleged that the
Governor’s concurrence in the Secretary of the Interior’s determination violated the
California Constitution because such a concurrence was not within the Governor’s power.
The complaint prayed for a writ of mandate setting aside the concurrence.
       A statute ratifying the compact, designated Assembly Bill No. 277, was passed by
both houses of the Legislature. The Governor signed it on July 3, 2013, and it became
chapter 51 of the Statutes of 2013. In addition to ratifying the compact, the statute
exempted the casino project from compliance with the California Environmental Quality
Act (Pub. Resources Code, § 21000 et seq.) (CEQA). (Stats. 2013, ch. 51, § 1(b).) The
compact contained provisions, however, that required North Fork to produce a tribal
environmental impact report similar to a CEQA environmental impact report. The
compact was forwarded to the Secretary of the Interior, who published a notice in the
Federal Register on October 22, 2013, stating that the compact was approved and was
taking effect to the extent it was consistent with IGRA. (78 Fed.Reg. 62649 (Oct. 22,
2013).)



                                             4.
       In the compact, the state authorized North Fork to conduct class III gaming on the
305-acre parcel, and North Fork agreed not to conduct gaming on its environmentally
sensitive rancheria or elsewhere in California. North Fork agreed to make payments to
the Chukchansi Tribe to mitigate the economic impact of the new casino on the existing
Chukchansi casino. North Fork also agreed to share revenue with the Wiyot Tribe in
order to enable that tribe to forgo gaming on its environmentally sensitive land near
Humboldt Bay National Wildlife Refuge. North Fork further agreed to participate in a
revenue-sharing scheme to benefit other tribes without casinos. The compact included
many additional terms, including North Fork’s submission to detailed regulations for the
operation of its casino.
       On July 8, 2013, Cheryl Schmit, using the letterhead of Stand Up for California!,
asked the Attorney General for a title and summary for a proposed statewide referendum
rejecting the compact ratification statute, chapter 51 of the Statutes of 2013. The
Attorney General issued the title and summary, and signatures were gathered. The
referendum qualified for the November 2014 general election ballot.
       North Fork, which was not originally a party to the litigation initiated by plaintiffs’
complaint, was granted leave to intervene on August 23, 2013. North Fork filed its cross-
complaint on February 27, 2014, naming the state defendants as cross-defendants.
Schmit, the official proponent of the referendum petition, was named as a real party in
interest. The cross-complaint sought a declaratory judgment stating that the referendum
petition was invalid.
       North Fork and the state defendants demurred to plaintiffs’ complaint (alleging
that the Governor’s concurrence was unauthorized), and the trial court ruled on the
demurrers on March 3, 2014. In its written ruling, the court stated that the Governor’s
power to concur arose by implication from his authority to negotiate and execute tribal-
state compacts, as set forth in article IV, section 19, subdivision (f), of the California
Constitution. Because the Governor was authorized to negotiate compacts for gaming on

                                              5.
Indian land, and some such compacts, including the one at issue in this case, cannot come
into effect unless the land in question is taken into trust by the federal government with
the Governor’s concurrence, the Governor must have the power to concur. The court
rejected plaintiffs’ argument that when the voters added article IV, section 19,
subdivision (f), to the California Constitution via Proposition 1A in 2000, they intended
to deny to the state the authority to approve Indian casinos on land that was not yet Indian
land at the time, so that there could be no casinos on newly added trust land. Plaintiffs
conceded they could not cure their complaint by amendment, so the demurrers were
sustained without leave to amend. A defense judgment was entered on March 12, 2014.
       Plaintiffs, Schmit, and the state defendants demurred to North Fork’s cross-
complaint (challenging the validity of the referendum), and the trial court ruled on the
demurrers on June 26, 2014. The court wrote that the plain language of article II,
section 9, subdivision (a), of the California Constitution was controlling. That provision
states that the referendum power allows the voters to reject “statutes or parts of statutes
except urgency statutes, statutes calling elections, and statutes providing for tax levies or
appropriations for usual current expenses of the State.” It was undisputed that chapter 51
of the Statutes of 2013 was a statute and not within one of those three exceptions. The
court rejected North Fork’s argument that the ratification of the compact was in substance
administrative, not legislative, so it was not subject to referendum despite its statutory
form. The court also rejected North Fork’s argument that, in order to avoid a conflict
between state law and IGRA, state law must be interpreted to deny the voters power to
invalidate a tribal-state compact. North Fork declared it would not attempt to cure its
cross-complaint by amendment, so the demurrers were sustained without leave to amend.
Judgment dismissing the cross-complaint was entered on July 9, 2014.
       The referendum was designated Proposition 48. A majority of voters voted “no”
on Proposition 48 on November 4, 2014, thereby rejecting the Legislature’s ratification of



                                              6.
the compact. (Historical and Statutory Notes, 32E pt. 1 West’s Ann. Gov. Code (2016
supp.) foll. § 12012.59, p. 13.)
       Plaintiffs appealed from the dismissal of their complaint. North Fork appealed
from the dismissal of its cross-complaint. On May 25, 2016, however, the parties filed a
stipulation to dismiss North Fork’s appeal, thus removing the referendum issue from the
case. Only the question of the Governor’s concurrence power remains.
       On August 3, 2016, plaintiffs filed an unopposed request for judicial notice of
action by DOI to approve a document called Secretarial Procedures for the North Fork
Rancheria of Mono Indians (the secretarial procedures). According to a letter from DOI
included in the request for judicial notice, the secretarial procedures were issued as a
remedy for North Fork in litigation in federal court. In this litigation, as a consequence of
the voters’ rejection of the compact via Proposition 48, the court found the state failed to
negotiate with North Fork in good faith. This led to court-ordered mediation, which,
producing no settlement, led in turn to the district court’s approval a set of procedures
proposed by North Fork to regulate gambling on the 305-acre site in the absence of a
state-approved compact. These procedures were submitted to DOI and, upon approval by
the Secretary of the Interior, became the secretarial procedures. The letter, dated July 29,
2016, states that the secretarial procedures are in effect. This request for judicial notice is
granted.2




       2On   August 25, 2016, this court directed the parties to submit supplemental
briefing. All parties filed supplemental briefs. On October 4, 2016, plaintiffs filed a
motion to strike portions of North Fork’s supplemental brief on the ground that it cited
various court opinions and other materials in which certain facts were recited. Plaintiffs
contended the facts in question were not subject to judicial notice. No facts influencing
the result in this appeal have been introduced into the record through materials cited in
North Fork’s supplemental brief. Plaintiffs’ motion to strike therefore is moot.


                                              7.
                                      DISCUSSION
I.     Standard of review
       The standard of review is well-established:

               “In an appeal from a judgment dismissing an action after a general
       demurrer is sustained without leave to amend, our Supreme Court has
       imposed the following standard of review. ‘The reviewing court gives the
       complaint a reasonable interpretation, and treats the demurrer as admitting
       all material facts properly pleaded. [Citations.] The court does not,
       however, assume the truth of contentions, deductions or conclusions of law.
       [Citation.] The judgment must be affirmed “if any one of the several
       grounds of demurrer is well taken. [Citations.]” [Citation.] However, it is
       error for a trial court to sustain a demurrer when the plaintiff has stated a
       cause of action under any possible legal theory. [Citation.] And it is an
       abuse of discretion to sustain a demurrer without leave to amend if the
       plaintiff shows there is a reasonable possibility any defect identified by the
       defendant can be cured by amendment. [Citation.]’ [Citations.].” (Genesis
       Environmental Services v. San Joaquin Valley Unified Air Pollution
       Control Dist. (2003) 113 Cal. App. 4th 597, 603.)
II.    Legal framework for Indian gaming
       IGRA was enacted in 1988. (Pub.L. No. 100-497 (Oct. 17, 1998) 102 Stat. 2467.)
Its primary purpose is “to provide a statutory basis for the operation of gaming by Indian
tribes as a means of promoting tribal economic development, self-sufficiency, and strong
tribal governments.” (25 U.S.C. § 2702(1).)
       Under IGRA, gambling is divided into three classes. Class I is “social games
solely for prizes of minimal value or traditional forms of Indian gaming” connected with
“tribal ceremonies or celebrations.” (25 U.S.C. § 2703(6).) On Indian lands, class I
gaming is not subject to IGRA and is within the exclusive jurisdiction of Indian tribes.
(25 U.S.C. § 2710(a)(1).) Class II is bingo, games similar to bingo, and certain card
games. (25 U.S.C. § 2703(7).) IGRA places class II gaming on Indian lands under tribal
jurisdiction in any state in which class II gaming is ever permitted by state law, subject to
regulations in IGRA itself. (25 U.S.C. § 2710(b).)



                                             8.
       Class III is all other gaming. (25 U.S.C. § 2703(8).) It includes “‘high-stakes
casino-style’ gaming” and encompasses slot machines, casino games, banking card
games, dog racing and lotteries, among other things. (Keweenaw Bay Indian Community
v. United States (6th Cir. 1998) 136 F.3d 469, 473.) IGRA permits class III gaming on
Indian lands in any state in which class III gaming is ever permitted by state law,
provided that the state and tribe enter into a tribal-state compact setting forth terms under
which the gaming is to be conducted. (25 U.S.C. § 2710(d).)
       Upon request by a tribe, a state is required to negotiate in good faith to enter into a
tribal-state compact.3 (25 U.S.C. § 2710(d)(3)(A).) After a state and a tribe enter into a
compact, the compact is submitted to the Secretary of the Interior for review. The
secretary has 45 days to approve or disapprove the compact; if he or she does not act
within 45 days, the compact is deemed approved. The Secretary is authorized to
disapprove a compact only if it fails to conform to federal law. (25 U.S.C.
§ 2710(d)(3)(B), (d)(8).)
       IGRA provides that, in general, gaming is not authorized on land acquired by the
DOI in trust for an Indian tribe after the effective date of the statute, October 17, 1988.
(25 U.S.C. § 2719(a).) One exception is when “the Secretary, after consultation with the
Indian tribe and appropriate State and local officials, including officials of other nearby
Indian tribes, determines that a gaming establishment on newly acquired lands would be
in the best interest of the Indian tribe and its members, and would not be detrimental to
the surrounding community, but only if the Governor of the State in which the gaming


       3IGRA    provides that if a state fails to negotiate in good faith, a tribe has a cause of
action, and the federal courts have jurisdiction over that action. A federal court then can
order the state and tribe to engage in a mediation process, which, if unsuccessful, leads to
the approval of gaming under terms imposed by the Secretary of the Interior. (25 U.S.C.
§ 2710(d)(7).) In Seminole Tribe of Florida v. Florida (1996) 517 U.S. 44, 47, however,
the United States Supreme Court held that a state can obtain dismissal of such a lawsuit
by invoking sovereign immunity under the Eleventh Amendment.


                                               9.
activity is to be conducted concurs in the Secretary’s determination .…” (25 U.S.C.
§ 2719(b)(1)(A).) This is the provision, involving what is often referred to as the two-
part determination, under which the Governor concurred in the conversion of the 305-
acre parcel to trust status in this case.
       When IGRA was enacted, the California Constitution prohibited all casino-type
gambling statewide. (Cal. Const., art. IV, § 19, subd. (e); California Commerce Casino,
Inc. v. Schwarzenegger (2007) 146 Cal. App. 4th 1406, 1411.) An initiative statute passed
in 1998, Proposition 5, purported to authorize the state to enter into tribal-state compacts
as contemplated by IGRA, but because the measure was only statutory, it was held to be
invalid in light of the constitutional gambling prohibition. (Hotel Employees &
Restaurant Employees Internat. Union v. Davis (1999) 21 Cal. 4th 585, 589-590 (Hotel
Employees).) In 2000, the voters approved Proposition 1A, which amended the
California Constitution to authorize the state to enter into tribal-state compacts. (Cal.
Const., art. IV, § 19, subd. (f); Historical Notes, 1E West’s Ann. Cal. Const. (2012 ed.)
foll. art. IV, § 19, p. 604.) The Legislature enacted Government Code section 12012.25,
authorizing the Governor to negotiate and execute tribal-state compacts and requiring the
Governor to submit executed compacts to the Legislature for ratification. (Gov. Code,
§ 12012.25, subds. (d)-(e).)4
III.   Governor’s concurrence power
       Plaintiffs maintain that no authority can be found in state law empowering the
Governor to concur in a finding by the Secretary of the Interior that taking land into trust
for an Indian tribe for gaming purposes is in the best interest of the tribe and not


       4In light of the holding in Hotel Employees, supra, 21 Cal. 4th 585, it is really the
constitutional provision, not the statute, that is doing the work of authorizing tribal-state
compacts in California. For this reason, in the remainder of this opinion, I will refer to
Proposition 1A as the law that gives the Governor the power to negotiate and execute
compacts.


                                             10.
detrimental to the surrounding community, within the meaning of IGRA. North Fork and
the state defendants argued in the trial court, and argue again now, that the Governor
should be found to have this authority according to three different analyses: (1) the
Governor’s authority to concur arises by implication from his express authority to
negotiate and execute compacts; (2) the Governor has authority to concur as part of his
inherent authority as head of the executive branch of government; and (3) the Legislature
impliedly ratified the concurrence when it ratified the compact, effectively supplying the
Governor with authority after the fact. The trial court agreed with the first argument and
did not address the others.
       The parties agree that no statutory, constitutional, or other authority under state
law explicitly authorizes the Governor to exercise the concurrence power contemplated
by IGRA. Further, as plaintiffs point out, it has been held that any authority with which
the Governor acts in granting his concurrence under IGRA must be based on state law;
IGRA itself does not supply that authority:

                “When the Governor exercises authority under IGRA, the Governor
       is exercising state authority. If the Governor concurs, or refuses to concur,
       it is as a State executive, under the authority of state law. The concurrence
       (or lack thereof) is given effect under federal law, but the authority to act is
       provided by state law.… In the present case, the consequences of the
       Governor’s exercise of discretion under state law will affect how the
       Secretary of the Interior will proceed to execute IGRA. No doubt, federal
       law provides the Governor with an opportunity to participate in the
       determination of whether gaming will be allowed on newly acquired trust
       land. But when the Governor responds to the Secretary’s request for a
       concurrence, the Governor acts under state law, as a state executive,
       pursuant to state interests.” (Confederated Tribes of Siletz Indians of
       Oregon v. United States (9th Cir. 1997) 110 F.3d 688, 697-698
       (Confederated Tribes).)
       The Ninth Circuit made this point to show that, when a governor concurs or
refuses to concur, he or she does not exercise significant authority under federal law, and
does not possess primary responsibility for protecting a federal interest, and therefore



                                              11.
IGRA’s employment of a state official to carry out a part of the statutory scheme does not
violate the appointments clause of the federal Constitution. (Confederated Tribes, supra,
110 F.3d at pp. 696-698.) Under this reasoning, it follows that if no state law authorized
the Governor to concur, then he lacked authority to do it.
       In my view, the argument adopted by the trial court is indeed the most plausible of
the arguments made by plaintiffs: The needed authority, if it exists, is found by
implication in state law authorizing the Governor to negotiate and execute tribal-state
compacts. Article IV, section 19, subdivision (f), of the California Constitution, which
was added by Proposition 1A in 2000, states: “[T]he Governor is authorized to negotiate
and conclude compacts, subject to ratification by the Legislature, for the operation of slot
machines and for the conduct of lottery games and banking and percentage card games by
federally recognized Indian tribes on Indian lands in California in accordance with
federal law.” The Legislature provided substantially the same authority in Government
Code section 12012.25, subdivision (d): “The Governor is the designated state officer
responsible for negotiating and executing, on behalf of the state, tribal-state gaming
compacts with federally recognized Indian tribes located within the State of California
pursuant to the federal Indian Gaming Regulatory Act of 1988 (18 U.S.C. Sec. 1166 to
1168, incl., and 25 U.S.C. Sec. 2701 et seq.) for the purpose of authorizing class III
gaming, as defined in that act, on Indian lands within this state.” In the opinion of the
tribe, the state defendants and the trial court, this constitutional provision and this statute
are rightly construed as empowering the Governor to concur in the Secretary of the
Interior’s determination under title 25 of United States Code section 2719(b)(1)(A)
because of the unrestricted reference in both to “Indian lands.” As I will explain,
however, I need neither endorse nor reject that reasoning in this case. Even if it is
correct, the Governor’s implied concurrence power would not extend to lands as to which
there is no state-approved compact, nor any prospect of one, since the point of the
implied concurrence power would be to give effect to the state’s compacting power.

                                              12.
       In interpreting a statute, our objective is “to ascertain and effectuate legislative
intent.” (People v. Woodhead (1987) 43 Cal. 3d 1002, 1007.) To the extent the language
in the statute may be unclear, we look to legislative history and the statutory scheme of
which the statute is a part. (People v. Bartlett (1990) 226 Cal. App. 3d 244, 250.) We
look to the entire statutory scheme in interpreting particular provisions “so that the whole
may be harmonized and retain effectiveness.” (Clean Air Constituency v. California
State Air Resources Bd. (1974) 11 Cal. 3d 801, 814.) “In the end, we ‘“must select the
construction that comports most closely with the apparent intent of the Legislature, with a
view to promoting rather than defeating the general purpose of the statute, and avoid an
interpretation that would lead to absurd consequences.” [Citation.]’” (Torres v.
Parkhouse Tire Service, Inc. (2001) 26 Cal. 4th 995, 1003.) The same principles apply to
the interpretation of a voter initiative. Analyses and arguments contained in the official
ballot pamphlet are relevant when the language of the enactment is unclear. (Robert L. v.
Superior Court (2003) 30 Cal. 4th 894, 900-901.)
       As the tribe and the state defendants point out, the term “Indian lands” includes
both land on Indian reservations and land taken into trust by the federal government for
the benefit of Indian tribes. (25 U.S.C. § 2703(4).) Trust lands include those taken into
trust for gaming purposes after 1988 under title 25 of United States Code
section 2719(b)(1)(A), the provision requiring the Secretary of the Interior’s findings and
the Governor’s concurrence. Thus, the argument goes, the Governor cannot
meaningfully negotiate and execute tribal-state compacts for some Indian lands—those
taken into trust after 1988 under title 25 of United States Code section 2719(b)(1)(A)—
unless he can also exercise the concurrence power contemplated by that provision. It is
well established that governmental officials in California have implied power to take
action necessary for the administration of powers expressly granted by law. (Dickey v.
Raisin Proration Zone No. 1 (1944) 24 Cal. 2d 796, 810; Crawford v. Imperial Irrig. Dist.
(1927) 200 Cal. 318, 334; Watt v. Smith (1891) 89 Cal. 602, 604.) It follows, the tribe

                                             13.
and the state defendants aver, that the Governor must have the power to concur in a
determination to take land into trust for gaming when the state’s power to make a
compact for gaming on that land is exercised.
       The trouble for this argument in this case is that we now know the state’s power to
make a compact is not being exercised for gaming on the 305-acre parcel. The voters
decided to reject the compact that was negotiated and ratified; the tribe has dismissed its
appeal in the litigation that was designed to revive that compact; and no new compact has
been proposed by any party. Instead, the casino project is poised to proceed, but for the
issue in this appeal, based on the secretarial procedures, which have been imposed
against the state’s will.
       I do not believe an implied concurrence power can be held to exist under these
circumstances. Laws are deemed to have implied provisions and confer implied powers
only when necessary for the carrying out of express provisions and powers. An implied
power should have no greater scope than this necessity requires. “‘“[F]or a consequence
to be implied from a statute there must be greater justification for its inclusion than a
consistency or compatibility with the act from which it is implied. ‘A necessary
implication within the meaning of the law is one that is so strong in its probability that
the contrary thereof cannot reasonably be supposed.’”’” (Lubner v. City of Los Angeles
(1996) 45 Cal. App. 4th 525, 529.) It may be appropriate (there is no need to decide) to
say that the Governor’s concurrence power is necessary under this standard to carry out
the provisions of Proposition 1A because those provisions contemplate the possibility of
state-approved tribal-state compacts for class III gaming on any Indian lands as defined
by law, and some such compacts (those for post-1988 trust lands) cannot be made
effective without a gubernatorial concurrence in a DOI finding regarding the land in
question. But it would make no sense to say the gubernatorial concurrence power arises
by necessary implication from the compacting power in Proposition 1A because
secretarial procedures that have been issued cannot meaningfully become effective

                                             14.
unless the Governor’s concurrence makes the land available. The concept of necessity
limits the scope of any implied concurrence power to situations in which gambling on the
land in question will be conducted pursuant to a state-approved compact, and the
concurrence power is necessary to make such a compact effective. The concurrence
power is not necessary to the carrying out of the compacting power in cases in which the
compacting power is not being exercised.
       In summary, it would be perverse to find the Governor has an implied authority
based on an express power that the state has finally decided not to exercise, after
protracted consideration by the Governor, the Legislature, and the voters. It is no
denigration of the Governor’s authority to say he cannot exercise an implied power in a
case where the voters have vetoed an exercise of the express power on which the implied
power is purportedly based.
       The effect of this conclusion is that the Governor’s concurrence for the 305-acre
parcel is invalid without a state-approved compact for gaming on that parcel. Would that
concurrence become valid if a new state-approved compact should come into being? It is
not necessary to answer that question in this opinion.
IV.    Inherent authority and implied ratification
       North Fork and the state defendants argue that, even if there is no implied
gubernatorial concurrence authority in the Proposition 1A compacting power, the
Governor had inherent authority to give his concurrence, and the Legislature provided
any missing authority by impliedly ratifying the concurrence when it ratified the
compact. I turn to these arguments now.
       A.     Inherent executive authority
       The notion that the Governor has inherent power to grant his concurrence is
approached from several angles in the briefs for North Fork and the state defendants. The
state defendants and North Fork both undertake to rebut the idea that there would be a
separation-of-powers violation if the Governor had the concurrence power because, in

                                             15.
exercising the concurrence power, the Governor infringes on or usurps a legislative
function. The Governor’s action is invalid because there is a lack of authority for it in the
first place, not because the action infringes on the Legislature’s domain, so there is no
need to address this contention.5 North Fork also argues, however, that the concurrence
power is “[i]nherently [e]xecutive” and that the power “is a natural consequence of [the
Governor’s] role as the head of the administrative state.” North Fork cites article V of
the California Constitution, which states that “[t]he supreme executive power of this State
is vested in the Governor,” and “[t]he Governor shall see that the law is faithfully
executed.” (Cal. Const., art. V, § 1.) I understand these contentions to mean that the
Governor is entitled to exercise the concurrence power contemplated by IGRA simply
because he is the Governor; no specific express or implied grant of power is necessary
under this view.
        Among the cases cited by North Fork in connection with this argument, two seem
most relevant: United States v. 1,216.83 Acres of Land (Wash. 1978) 574 P.2d 375
(1,216.83 Acres) and Lac Courte Oreilles Band of Lake Superior Chippewa Indians of
Wisconsin v. United States (7th Cir. 2004) 367 F.3d 650 (Lac Courte Oreilles). But
neither of these shows that the Governor has inherent executive authority, independent of
any specific express or implied grant of power, to issue concurrences as contemplated by
IGRA.
        In 1,216.83 Acres, the question was whether the governor of the State of
Washington had authority to designate the state’s game commission as the agency
responsible for approving federal land acquisitions for purposes of establishing migratory
bird refuges pursuant to a federal statute, the Migratory Bird Conservation Act.


        5Forthis reason, it is unnecessary to analyze United Auburn Indian Community of
the Auburn Rancheria v. Brown (2016) 4 Cal.App.5th 36), which holds only that the
Governor’s exercise of the concurrence power does not violate separation-of-powers
principles.


                                            16.
(1,216.83 Acres, supra, 574 P.2d at pp. 376-377.) The federal law provided that such
acquisitions had to be approved by the governor or appropriate state agency in each state.
(Id. at p. 376.) The Washington Supreme Court held that the game commission had the
necessary authority to grant the approvals because a state statute expressly conferred on
the commission authority to enter into agreements with the United States on all matters
regarding wildlife conservation. (Ibid.) Then the court held that, although there was no
state statute or state constitutional provision specifically authorizing the governor to
designate the commission, there was implied authority in “the Governor’s position as
head of the executive branch of government.” (Id. at p. 379.) Further, the Governor’s
authority to designate the agency was apparent “[i]n view of the extensive authority the
Governor has already been given by statute over the game department and its
personnel .…” (Ibid.)
       The situation in 1,216.83 Acres is not similar to the situation here. The Migratory
Bird Conservation Act called for certain action by an appropriate state agency, and a
Washington statute named the agency responsible for such action. In designating that
agency, the Governor of Washington merely pointed out what the state statute had
already made clear. It was obvious that the governor had inherent authority to follow a
state statute and direct a state agency to follow it. The Supreme Court of Washington
rightly devoted only a single paragraph of analysis to this easy question. In our case,
there is no state statute or other state law explicitly giving anyone responsibility for
participating in the two-part determination necessary to take land into trust for gambling
under IGRA. Further, even if I thought Proposition 1A impliedly gave the Governor the
necessary authority in general, I would conclude that the authority is limited to land on
which gambling will be conducted under a state-approved compact.
       In Lac Courte Oreilles, the Governor of Wisconsin refused to concur in the
Secretary of the Interior’s two-part determination for land on which three tribes proposed
to operate a casino. (Lac Courte Oreilles, supra, 367 F.3d at p. 653.) The tribes sued for

                                             17.
a declaration that the concurrence requirement in IGRA was unconstitutional. (Lac
Courte Oreilles, supra, at p. 652.) One argument the tribes made was that the
concurrence provision violated principles of federalism because it required governors to
create state public policy, a function state constitutions commit to state legislatures. (Id.
at p. 664.) Rejecting this contention, the Seventh Circuit reasoned that Wisconsin already
had a policy on gambling expressed in its laws authorizing a state lottery and allowing
bingo and raffles by certain nonprofit organizations. (Ibid.) Applying California v.
Cabazon Band of Mission Indians (1987) 480 U.S. 202 (Cabazon), the Seventh Circuit
then concluded that, because the state did not prohibit all gambling, its policy was to
tolerate gaming on Indian lands (since Cabazon held that a state cannot prohibit gaming
on Indian lands if it chooses to permit any gambling elsewhere). The Governor, in
deciding whether to grant or withhold a requested concurrence, thus made no new policy
but was guided by the old policy and acted in a manner “typical of the executive’s
responsibility to render decisions based on existing policy.” (Lac Courte Oreilles, supra,
at p. 664.)
       North Fork argues that, from the rationale of Lac Courte Oreilles, it follows that
the Governor is merely acting within existing California gambling policy when he
concurs in a two-part determination by the Secretary of the Interior, and therefore he
needs no specific authority to do it.
       I do not believe Lac Courte Oreilles supports this conclusion. The question in that
case was whether the concurrence provision violated federalism principles because it
involved the federal government compelling a governor to create state public policy, an
act reserved by the state constitution to the state legislature. The answer given by the
Seventh Circuit was that there was no such violation of federalism principles because,
under the reasoning of Cabazon, the state already had a policy regarding Indian casinos,
so the governor did not create a new policy by concurring or declining to concur. Under
Cabazon and Lac Courte Oreilles, California would also properly be said to have a policy

                                             18.
regarding Indian casinos and the Governor’s exercise of the concurrence power would
not create that policy. This does not show, however, that the power to concur is inherent
in the Governor’s office. There is no rule that the Governor has inherent authority to take
any action he pleases in areas in which the state has an existing public policy.
       In sum, Lac Courte Oreilles held only that the concurrence provision does not
violate the federal Constitution because it does not force governors to usurp state
legislative authority by making state public policy. It did not consider the question of
whether any governor has inherent executive authority to exercise the concurrence power
under any state’s law. “Language used in any opinion is of course to be understood in the
light of the facts and the issue then before the court, and an opinion is not authority for a
proposition not therein considered.” (Ginns v. Savage (1964) 61 Cal. 2d 520, 524, fn. 2.)
       North Fork next says there are many federal statutes that call on the Governor to
take actions without specific authority under state law, and “chaos would ensue” if such
specific authority were held to be required. For instance, one section of a federal law on
the establishment of airports in national parks provides that the Secretary of the Interior
can acquire the necessary land, but only with “the consent of the Governor of the State,
and the consent of chief executive official of the State political subdivision, in which the
land is located.” (54 U.S.C. § 101501(c)(2).) Similarly, under the Uranium Mill Tailings
Radiation Control Act, the Secretary of Energy is allowed to acquire land for radioactive
materials disposal but in certain states must obtain “the consent of the Governor of such
State.” (42 U.S.C. § 7916.) North Fork claims there is no specific authority in California
law that would allow the Governor to give consent under these statutes.
       My analysis implies nothing regarding the Governor’s authority to act in
connection with these other federal laws. I do not go beyond the proposition that there is
no concurrence power when, on the land at issue, the proposed gambling establishment
would be operated under authority other than a state-approved compact. In other words,
if the concurrence power exists, it is limited by the purposes of the state law in

                                             19.
connection with which it would be exercised, that is, the purposes of Proposition 1A.
Those purposes involve the legalization of gambling in casinos regulated by state-
approved compacts, not those regulated by secretarial procedures imposed over the
state’s resistance. I think this limit would exist even if the Governor’s power were
supported by inherent executive authority. If a statute limits the power of the Governor,
the Governor would not be entitled to exceed that limit based on the theory that the power
is part of his inherent authority. So it would be, at least, if the statutory limit did not
amount to an unconstitutional legislative infringement on executive authority.
       In short, I draw no conclusion about whether the Governor has inherent authority
to grant concurrences under IGRA in general, let alone whether he has authority to give
consent to federal actions under other federal laws. I aver only that any authority he has
to grant concurrences under IGRA is limited to land on which gambling will be subject to
a state-approved compact.
       Finally, North Fork claims the concurrence power is authorized by the Governor’s
statutory role as the “sole official organ of communication” between California and the
United States (Gov. Code, § 12012) and his statutory authority to “require executive
officers and agencies and their employees to furnish information relating to their duties”
(Cal. Const., art. V, § 4). This is not persuasive. The concurrence power involves more
than communication or furnishing information.
       B.     Implied ratification
       North Fork’s final argument is that when the Legislature ratified the compact, it
impliedly also ratified the Governor’s concurrence, thereby supplying any authority that
might have been lacking. This argument might have been persuasive had the compact
been upheld in the 2014 election. As I have explained, however, any concurrence power
the Governor possesses can operate only with respect to land on which gambling will be
regulated by a state-approved compact. The voters have defeated the ratification of the
compact, North Fork has withdrawn its legal challenge to the validity of the referendum,

                                              20.
the state has declined to agree to a new compact via court-ordered mediation, secretarial
procedures have been issued, and no party claims there is now any prospect of a state-
approved compact for gambling on the 305-acre parcel. Even if the Governor’s
concurrence would have been valid otherwise, it is not valid under these circumstances.
V.     Dismissal of state defendants other than the Governor
       The state defendants argue that the claims against all of them except the
Governor—that is, the Attorney General, the California Gambling Control Commission,
the Bureau of Gambling Control and the State of California—should be dismissed as
moot because plaintiffs sought only a judgment prohibiting them from enforcing or
implementing provisions of the compact. Section 8.2 of the secretarial procedures,
however, gives the state the option of participating in the regulation of gambling on the
305-acre site under those procedures. In light of this, plaintiffs might still wish to pursue
relief against all the state defendants and might be able to amend their complaint
accordingly. Consequently, I conclude that plaintiffs’ claims against these defendants are
not moot.
                                       DISPOSITION
       The judgment is reversed. The Governor’s concurrence is invalid under the facts
alleged in this case. Plaintiffs have stated a cause of action for a writ of mandate to set
the concurrence aside on the ground that it is unsupported by legal authority. The matter
is remanded for further proceedings, and the trial court is directed to vacate its order
sustaining the demurrers and enter a new order overruling them.
       The request for judicial notice filed by plaintiffs on August 3, 2016, is granted.
       The motion filed by plaintiffs on October 4, 2016, to strike portions of North
Fork’s supplemental brief is denied.




                                             21.
Appellants are awarded costs on appeal.

                                          _____________________
                                                        Smith, J.




                                   22.
DETJEN, J., Concurring and Dissenting.

         I join in the disposition as stated in the lead opinion. The trial court erred in
sustaining the demurrers. I do not, however, think the analysis reaches the question of
whether the Governor has “concurring” authority because, on the facts of this case, he
could not exercise the limited authority to compact granted to him by article IV,
section 19, subdivision (f) of the California Constitution (added by Prop. 1A, eff. Mar. 7,
2000).
         This case arises from a complicated interplay between the federal law governing
the acquisition and use of lands held in trust for Indian tribes, and the federal and state
interests in regulating such land when used for gambling and related gaming activities.
The parties1 initially briefed and argued a difficult question in this arena—whether, in
order to execute the express constitutional authority to negotiate and conclude gaming
compacts granted under Proposition 1A, the Governor has been implicitly granted the
power to concur in the United States Secretary of the Interior’s (Secretary) determination
that it would be in the best interest of the tribe and its citizens, and not detrimental to the
surrounding community, to permit gaming on Indian lands. Upon our request, the parties
submitted supplemental briefing on five questions, including whether “the failure of the
305-acre parcel to be ‘Indian lands’ prior to the time the Governor negotiated and
executed the compact deprive[d] him of the authority to negotiate and execute the
compact when he did” (italics omitted) and whether the voters’ defeat of the compact
ratification or the recent approval of substitute procedures for gaming by the United
States Department of the Interior affected this case.

1      The parties are: plaintiffs and appellants, Stand Up for California! and Barbara
Leach (collectively, appellants); defendants and respondents, State of California, the
Governor of California, the Attorney General of California, California Gambling Control
Commission, and Bureau of Gambling Control (collectively, respondents); and intervener
and respondent, North Fork Rancheria of Mono Indians (intervener).
       Justice Smith opines state authority authorizing the Governor to concur most
likely exists by implication in the language of Proposition 1A that authorizes the
Governor to negotiate and execute tribal-state compacts. He concludes however that,
since California voters vetoed the tribal-state compact through Proposition 48 in the
November 4, 2014, General Election, the express power from which the power of
concurrence could be implied no longer exists. An implied concurrence power, the
analysis goes, cannot be exercised when the compact no longer exists.
       Justice Franson concludes no state authority authorizes the Governor to concur; it
is neither stated in nor implied from Proposition 1A.2 He opines an implied grant of that
power is not necessary under the principles of California law. He does not believe the
authority can be found in general executive power.


2      Justice Franson’s concurrence and dissent attempts to completely resolve the
scope of the Governor’s concurring power by claiming the average voter would not have
understood Proposition 1A to resolve the controversial issue of off-reservation casinos.
(Conc. & dis. opn. of Franson, J., post, at pp. 2-3.) The issue before us is not so broad,
being limited to whether the Governor has concurring power in the context of land not
yet taken into trust. To the extent Justice Franson’s position is premised on the notion no
power to concur could be intoned from Proposition 1A because the proposition did not
affect off-reservation casinos, I disagree. The Indian Gaming Regulation Act (IGRA)
wholly bans class III gaming on Indian lands in states which do not permit such gaming
“by any person, organization, or entity.” (25 U.S.C.S. § 2710(d)(1)(B).) As discussed,
post, by passing Proposition 1A the voters opened California to gaming under the IGRA.
Justice Franson’s recitation of the full scope of the IGRA’s gaming provisions shows this
authorization resolved whether off-reservation casinos would be permitted on lands not
subject to the concurrence provisions at issue here by allowing the Governor to compact
for, and thus approve, casinos on lands taken into trust at any time that are contiguous to
the boundaries of Indian reservations; on lands taken as part of a settlement of a land
claim; on lands obtained through restoration; and on lands held by an Indian tribe or
individual subject to restriction by the United States against alienation. (25 U.S.C.S.
§§ 2703(4); 2719(a), (b).) In light of the limited scope of the alleged facts in this case, it
is unnecessary to conclude Proposition 1A cannot support any form of concurring power,
particularly in the context of lands held in trust for non-gaming purposes which would
require a concurrence to permit future gaming. I take no position on that issue and
therefore cannot agree with Justice Franson’s broader conclusions.

                                              2
       In arguing the issues, the parties initially assumed the Governor was appropriately
exercising the authority granted under Proposition 1A to negotiate gaming compacts in
the first instance. In the supplemental briefing, appellants asserted the Governor lacked
authority to compact in the first instance. Due to the unique structure of California’s
constitutional provisions regarding casino-style gaming, I believe this later position is
correct.
                        OVERVIEW OF THE RELEVANT LAW
       “The Indian Reorganization Act . . . authorizes the Secretary . . . to acquire land
and hold it in trust ‘for the purpose of providing land for Indians.’ ” (Carcieri v. Salazar
(2009) 555 U.S. 379, 381-382.) The operative statute for this authority is 25 United
States Code Service section 5108 (formerly, 25 U.S.C. § 465), which provides that the
“Secretary . . . is . . . authorized, in his [or her] discretion, to acquire through purchase,
relinquishment, gift, exchange, or assignment, any interest in lands, water rights, or
surface rights to lands, within or without existing reservations, including trust or
otherwise restricted allotments[,] whether the allottee be living or deceased, for the
purpose of providing land for Indians.”
       As with many federal laws, there are additional federal regulations delineating
how this authority will be exercised. In the case of accepting land into trust, these
regulations are detailed at 25 Code of Federal Regulations parts 151.1 through 151.15.
Under part 151.3, “land may be acquired for a tribe in trust status” in three
circumstances: (1) when the property is “located within the exterior boundaries of the
tribe’s reservation or adjacent thereto, or within a tribal consolidation area”; (2) when
“the tribe already owns an interest in the land”; or (3) when the Secretary . . . “determines
that the acquisition of the land is necessary to facilitate tribal self-determination,
economic development, or Indian housing.” With respect to accepting off-reservation
land offered into trust under the third basis, the Secretary is guided by part 151.11, which
lists several factors to consider, including the need of the tribe for the land, the purposes

                                                3
for which the land will be used, the impact on the state from removing the land from the
tax rolls, potential conflicts of land use which may arise, the location of the land relative
to state boundaries and the boundaries of the tribe’s reservation, and, in the case where
land is being acquired for business purposes, the tribe’s plan specifying the anticipated
economic benefits associated with the proposed use. (25 C.F.R. § 151.11(a)-(c)
[incorporating 25 C.F.R. § 151.10(a)-(c) & (e)-(f)].)
       Comparatively, the primary purpose of the Indian Gaming Regulatory Act (IGRA)
is “to provide a statutory basis for the operation of gaming by Indian tribes as a means of
promoting tribal economic development, self-sufficiency, and strong tribal governments.”
(25 U.S.C.S. § 2702(1).) Generally, class III gaming activities “shall be lawful on Indian
lands” only when they are authorized by the tribe and approved by the Chairman of the
Indian Gaming Commission, “located in a State that permits such gaming for any purpose
by any person, organization, or entity,” and “conducted in conformance with a Tribal-
State compact entered into by the Indian tribe and the State.” (Id., § 2710(d)(1).) Under
the IGRA, any tribe “having jurisdiction over the Indian lands upon which a class III
gaming activity is being conducted, or is to be conducted, shall request the State in which
such lands are located to enter into negotiations for the purpose of entering into a Tribal-
State compact.” (25 U.S.C.S. § 2710(d)(3).) The IGRA specifically defines “ ‘Indian
lands’ ” as all land within the limits of any Indian reservation and “any lands title to
which is . . . held in trust by the United States for the benefit of any Indian tribe . . . and
over which an Indian tribe exercises governmental power.” (25 U.S.C.S. § 2703(4).)
       However, the IGRA excludes any land taken into trust after October 17, 1988,
from being used for gaming purposes unless certain exceptions apply. (25 U.S.C.S.
§ 2719(a).) Relevant here, land taken into trust after October 17, 1988, which is not
otherwise permitted to be used for gaming by the IGRA, may be converted to such use if
“the Secretary, after consultation with the Indian tribe and appropriate State and local
officials, including officials of other nearby Indian tribes, determines that a gaming

                                                4
establishment on newly acquired lands would be in the best interest of the Indian tribe
and its members, and would not be detrimental to the surrounding community, but only if
the Governor of the State in which the gaming activity is to be conducted concurs in the
Secretary’s determination.” (25 U.S.C.S. § 2719(b)(1)(A).)
       Like the Indian Reorganization Act (IRA), the IGRA is also the subject of multiple
federal regulations. (25 C.F.R. §§ 292.1-292.26.) Relevant to this appeal, the regulations
define the phrase “[n]ewly acquired lands” as “land that has been taken, or will be taken,
in trust for the benefit of an Indian tribe by the United States after October 17, 1988.”
(25 C.F.R. § 292.2.) The regulations allow the Secretary to streamline the process for
taking lands into trust for the purpose of allowing gaming to occur. The regulations
demonstrate, however, that taking land into trust and allowing gaming to occur remain
two separate processes. (See id., §§ 292.3(b) [“If the tribe seeks to game on newly
acquired lands that require a land-into-trust application . . . the tribe must submit a
request for an opinion to the Office of Indian Gaming.”]; 292.15 [“A tribe can apply for a
Secretarial Determination under § 292.13 for land not yet held in trust at the same time
that it applies under part 151 of this chapter to have the land taken into trust.”].) Indeed,
if in these dual processes, the Secretary notices an intent to take the land into trust for
gaming purposes, but the Governor of the affected state issues a written non-concurrence,
“the Secretary will withdraw that notice pending a revised application for a non-gaming
purpose” and the land will not be taken into trust. (Id., § 292.23(a)(2).) If the land is
already in trust or otherwise under control of the tribe, the tribe “may use the newly
acquired lands only for non-gaming purposes.” (Id., § 292.23(a)(1).)
       California’s Constitution generally bans what is categorized as class III gaming
under the IGRA. (Cal. Const., art. IV, § 19, subd. (e) [“The Legislature has no power to
authorize, and shall prohibit, casinos of the type currently operating in Nevada and New
Jersey.”].) As our Supreme Court explained: “In 1984, the people of California amended
our Constitution to state a fundamental public policy against the legalization in California

                                               5
of casino gambling of the sort then associated with Las Vegas and Atlantic City.” (Hotel
Employees & Restaurant Employees Internat. Union v. Davis (1999) 21 Cal. 4th 585, 589
(Hotel Employees).) This prohibition led to the downfall of the first attempt to permit
class III gaming on Indian land in California: Proposition 5. That proposition, which
attempted to grant a statutory procedure for authorizing gaming on Indian lands, was held
invalid3 in the face of California’s constitutional ban on casinos. (Hotel Employees,
supra, 21 Cal.4th at p. 615.) In response, the California Constitution was amended
through Proposition 1A.
       Proposition 1A added article IV, section 19, subdivision (f), to the California
Constitution: “Notwithstanding subdivisions (a) and (e), and any other provision of state
law, the Governor is authorized to negotiate and conclude compacts, subject to
ratification by the Legislature, for the operation of slot machines and for the conduct of
lottery games and banking and percentage card games by federally recognized Indian
tribes on Indian lands in California in accordance with federal law. Accordingly, slot
machines, lottery games, and banking and percentage card games are hereby permitted to
be conducted and operated on tribal lands subject to those compacts.”
                                      DISCUSSION
       The core issue in this case is the effect of Proposition 1A. The parties and my
colleagues appear to agree that, if no state authority grants the Governor power to concur
in the Secretary’s determination, then the Governor has no authority to concur. (See
Confederated Tribes of Siletz Indians v. U.S. (9th Cir. 1997) 110 F.3d 688, 697-698
(Confederated Tribes) [noting the Governor acts under the authority of state law].)
       My colleagues then split on whether the authority to concur in the Secretary’s
determination that newly acquired land is suitable for gaming is implied from the


3      With the exception of the final sentence of Government Code section 98005, not
relevant here.


                                             6
Governor’s compacting authority under Proposition 1A, with the lead opinion avoiding
the impact of that split by relying on a later revocation of the compact by voters. This
analysis is one step too far down the road. Under the facts alleged in the complaint,
appellants could state a legitimate claim that the Governor exceeded any constitutionally
granted authority when concurring because, even if the power to concur was necessary to
or implied within the authority to compact, the Governor was not properly executing the
authority to compact.
       Given that the Governor may only compact or concur if authorized under State
law, a point discussed more fully, post, and that without authorization to act the
California Constitution bars any conduct which would create Nevada- or New Jersey-
style casinos, the meaning of the law defining the Governor’s authority is of paramount
importance. (Hotel Employees, supra, 21 Cal.4th at p. 589; Confederated Tribes, supra,
110 F.3d at pp. 697-698.) The basic principles of statutory interpretation must therefore,
in the first instance, be applied to the scope of the Governor’s authority under Proposition
1A.
       I.     Grammatical Structure of the Governor’s Compacting Authority.
       Proposition 1A grants a narrow and specific constitutional authority, providing the
Governor “is authorized to negotiate and conclude compacts, subject to ratification by the
Legislature, for the operation of slot machines and for the conduct of lottery games and
banking and percentage card games by federally recognized Indian tribes on Indian lands
in California in accordance with federal law.” (Cal. Const., art. IV, § 19, subd. (f).) By
applying some non-substantive simplifications,4 the following sentence diagram can be
generated:

4       These simplifications generally reduce the sentence to its non-redundant parts.
In this process, the ratification clause is irrelevant to the issue at hand and can be
completely eliminated. The “operation” and “conduct” phrases can be combined to
simply authorize the operation of slot machines, as the remaining games are redundant
with respect to the analysis. Likewise, “negotiate and conclude” can be expressed simply

                                             7
       This shows the Governor’s authority to negotiate compacts was substantially
limited. The Governor’s compacting authority was limited in both the scope of gaming
the compacts could grant, and the groups that could conduct that gaming, to “the
operation of slot machines and for the conduct of lottery games and banking and
percentage card games by federally recognized Indian tribes” (Cal. Const., art. IV, § 19,
subd. (f)), which corresponds roughly to the class III gaming permitted by the IGRA. It
was also limited as to where the Governor could compact for that gaming to occur,
namely “on Indian lands in California.” (Cal. Const., art. IV, § 19, subd. (f).) And it was
limited such that the compacts and restrictions must be considered “in accordance with
federal law.” (Ibid.) In this case, it is the restriction to compacting for operations on
Indian lands which precludes the Governor’s actions under the alleged facts of this case.
       II.    The Meaning of “Indian lands” as Used in Proposition 1A.
       There is no direct definition of “Indian lands” in Proposition 1A. However, as is
apparent from the general legal framework governing this issue, the proposition is readily


as “negotiate.” And the copular phrase “is authorized to” can be succinctly stated as the
modal verb “may” without causing any harm to the section’s meaning. (Garner, Garner’s
Modern English Usage (4th ed. 2016) pp. 113 [“Verb phrases containing be-verbs are
often merely roundabout ways of saying something better said with a simple verb. . . . [¶]
. . . [¶] Many such wordy constructions are more naturally phrased in the present-tense
singular: . . . is authorized to (may) . . . .”], 221 [defining copula as “(1) a linking verb,
such as be, feel, or seem, that expresses a state of being rather than action; or (2) a link or
connection in general”].)


                                              8
understood to reference the IGRA through its specific provisions, its reference to
allowing gaming operations “in accordance with federal law,” and its enactment
following the failure of Proposition 5. (See Flynt v. California Gambling Control Com.
(2002) 104 Cal. App. 4th 1125, 1132-1137 [outlining the history of Indian gaming in
California].) Indeed, the analysis by the Legislative Analyst for Proposition 1A preceded
its explanation of how the changes proposed by Proposition 1A would affect gaming in
California with a detailed explanation of how gaming regulations under the IGRA
worked. Partially in light of this history, respondents concede that, in this appeal,
“article IV, section 19, subdivision (f)’s plain meaning is to authorize the Governor to
negotiate compacts for certain forms of otherwise illegal class III gaming to be conducted
on Indian lands in California pursuant to IGRA.” As intervener puts it, the “history of
Proposition 1A indicates that (1) the Governor may act ‘in accordance with federal law’
and (2) Indian tribes may conduct gaming on ‘Indian lands’ as that term is defined in
IGRA . . . .”
       I agree with respondents that, given the history of Proposition 1A, the term
“Indian lands” should be understood to have the same meaning as used in the IGRA.
And, turning to the IGRA, there is, in fact, a definition of “Indian lands” to apply. As
noted above, this definition covers all land within the limits of any Indian reservation and
“any lands title to which is . . . held in trust by the United States for the benefit of any
Indian tribe . . . and over which an Indian tribe exercises governmental power.” (25
U.S.C.S. § 2703(4).) Under this definition, the Governor’s authority under
Proposition 1A is limited to compacting for gaming on lands held in trust by the United
States and over which an Indian tribe exercises governmental power.
       III.     Proposition 1A is a Conditional Authorization of Authority.
       Given that the Legislature faces a blanket constitutional prohibition on authorizing
Nevada- and New Jersey-style casinos under article IV, section 19, subdivision (e), of the
state Constitution subject only to a limited compacting authority delegated to the

                                               9
Governor for such gaming on trust lands pursuant to subdivision (f), the notion that the
Governor is vested with a broad authority to negotiate any compact which could
ultimately result in gaming on later-created Indian lands (and has the concurring authority
to enact those compacts) is difficult to defend. In support of this claim, respondents and
intervener argue that a restriction on the Governor’s authority requiring the existence of
“Indian lands” operates as an improper temporal limitation. As intervener further argues,
the disputed provision “is a limitation on the content of compacts, not the time during
which the Governor may negotiate and conclude the compacts.”
       Although this argument generally contradicts the grammatical structure of the
sentence which naturally reads such that the prepositional phrase “on Indian lands”
modifies “for the operation” as opposed to “compacts,” in the abstract one could argue, as
respondents and intervener do, that the language is simply a limitation on where the
operation of slot machines must ultimately occur and not a limitation on the Governor’s
authority to act in the first instance. However, such an argument ignores a key
component of statutory construction – the contested terms must be understood both in the
context of the section as a whole and in its contemporary legal context. (Graham County
v. United States ex rel. Wilson (2005) 545 U.S. 409, 415 [explaining that “[s]tatutory
language has meaning only in context”]; Stevens, Essay: The Shakespeare Canon of
Statutory Construction (1992) 140 U.Pa. L.Rev. 1373, 1374-1381 [describing the first
three cannons of statutory interpretation as “ ‘Read the statute,’ ” “ ‘Read the entire
statute,’ ” and ensure “that the text be read in its contemporary context,”] italics omitted.)
       In the broader context of article IV, section 19, subdivision (f) of the state
Constitution is a limited authorization of authority carved out of a blanket prohibition.
And in the broader social context, subdivision (f) was only enacted through Proposition
1A because other attempts to grant Indian tribes the authority to engage in gaming on
Indian lands had been overturned by the California Supreme Court. Thus, the suggestion
the Governor’s compacting authority is ever-present, provided that what is negotiated

                                             10
satisfies the authorizing statute at the time of implementation, runs contrary to the
broader section’s text and the contemporary purpose for enacting Proposition 1A. The
disputed limitation on the Governor’s authority to act is not temporal but conditional.
       In other words, the fact the Governor’s authority can only be exercised when the
conditions triggering that authority are met is not a temporal restriction on an existing
authority. Like other conditional powers, the Governor’s authority only exists upon
satisfying the condition needed to bring the right to act into existence. (Cf. Board of
Trustees v. Garrett (2001) 531 U.S. 356, 374 [“Congress is the final authority as to
desirable public policy, but in order to authorize private individuals to recover money
damages against the States, there must be a pattern of discrimination by the States which
violates the Fourteenth Amendment, and the remedy imposed by Congress must be
congruent and proportional to the targeted violation.”]; City of Boerne v. Flores (1997)
521 U.S. 507, 517-520 [positive grant of legislative power to enforce 14th Amend.
cannot be exercised unless record shows Congress is acting within that power by passing
appropriate legislation]; see Lac Courte Oreilles Band of Lake Superior Chippewa
Indians v. U.S. (7th Cir. 2004) 367 F.3d 650, 656-657 (Lac Courte Oreilles) [explaining
how the IGRA is a conditional statute, where the authority to act requires certain factual
predicates to exist before the Secretary may proceed (i.e. – the Secretary could not agree
to take land into trust on the assumption that, by the time the act was complete, the
Governor would concur)].) As an example, picture a pet-sitting business. Assume a
client says to the business, “You may take my dog for a walk on the sidewalk.” The most
natural reading of this command is that the business is not permitted to take the dog for a
walk unless that walk occurs on a sidewalk. If there is no sidewalk on which to walk,
the business lacks authority to take the dog. If the business prepares for a walk, believing
there is a sidewalk outside, it risks the possibility of being wrong and thus lacking
authority to take the dog on a walk. And if the business nonetheless proceeds to take the
dog on a walk, expecting a sidewalk to appear around the corner, the business has begun

                                             11
the walk without authority. Here too, while the Governor may wish to proceed with a
compact, expecting Indian lands to appear prior to any gaming occurring, the Governor
will be acting without authority at all times there are no Indian lands because the
condition necessary to trigger the Governor’s authority to compact has not arisen.

       IV.    On the Facts Pled, the Governor Could Not Exercise His Compacting
              Authority.
       Having determined the initial limits of the Governor’s compacting authority under
Proposition 1A, the question becomes whether the complaint “has stated a cause of action
under any legal theory.” (Genesis Environmental Services v. San Joaquin Valley Unified
Air Pollution Control Dist. (2003) 113 Cal. App. 4th 597, 603.) The relevant facts, as set
forth throughout the first amended complaint, are as follows:
       On March 1, 2005, intervener applied to have “the Madera [s]ite taken into trust
for the purposes of conducting class III gaming.” By letter dated September 1, 2011, the
Assistant Secretary for Indian Affairs noted a favorable determination under the two-part
analysis required by 25 United States Code Service section 2719 had been reached and
requested the Governor concur. On August 31, 2012, the Governor responded by letter,
concurring. When the Governor issued this concurrence letter, “he also announced that
he had already negotiated a Compact with the Tribe.” The complaint then alleges the
Governor’s concurrence “exceeded his authority under state law.”
       Although the focus of the complaint is clearly on the Governor’s power to concur,
the facts detailed above are sufficient to demonstrate the Governor exceeded the authority
granted under state law as alleged. This is so because the Governor was alleged to have
negotiated a compact for gaming on lands that were not “Indian lands.”5 At the time the

5       Further facts developed in the record show that the Secretary only took the Madera
property into trust after receiving the Governor’s letter. As expected, it did so “pursuant
to the [IRA], 25 [United States Code Service section 5108, formerly United States Code
section] 465, and its implementing regulations at 25 [Code of Federal Regulations p]art
151[.1 et seq.]” However, this fact did not necessarily need to be pled to state a cause of

                                             12
Governor negotiated the compact and gave the disputed concurrence, the Secretary had
not accepted the Madera property into trust under the only authority permitting such
conduct, 25 United States Code Service section 5108. Without this acceptance, the land
cannot be considered as held in trust by the United States. (25 C.F.R. § 151.3 [“No
acquisition of land in trust status, including a transfer of land already held in trust or
restricted status, shall be valid unless the acquisition is approved by the Secretary.”].)
Because the land was not held in trust at the time the Governor negotiated the announced
compact, the Governor was not negotiating a compact for gaming on Indian lands and,
thus, exceeded any authority granted by Proposition 1A.
       V.     The Parties’ Framing of this Issue.
       The parties have framed this issue in the context of the Governor’s power to
concur in light of the constitutional power to compact, disputing whether such power
would grant the Governor the ability to take lands from California for Indian use, thereby
usurping the Legislature’s role in setting public policy and resolving land use issues. As
appellants argued, the “primary issue in this appeal is whether the Governor has authority
to authorize the Secretary to create new Indian land in California for the purposes of
gaming by concurring in the Secretary’s two-part determination.” While respondents
generally worked to rebut appellants’ claims, they too suggested authorization in the
Governor to concur in the taking of lands into trust under the IGRA, writing: “When a
tribe seeks a compact for gaming on Indian lands that are not taken into trust through the
Secretary’s powers under 25 [United States Code Service section] 2719(b)(1)(A), a
gubernatorial concurrence is not required.” It further directed the issue to this point by




action, as the complaint directly alleged the Madera property was not in trust when the
application was made and did not indicate it had gone into trust at any point prior to the
Governor’s concurrence.


                                              13
arguing that “[a]s long as Indian lands are established ‘in accordance with federal law,’
meaning IGRA, those lands become eligible for gaming.”6
       I agree with the general idea that the historical exclusion of casino gaming in
California coupled with the history of Proposition 1A would not inform a voter that
Proposition 1A was granting to the Governor the concurring authority to convert non-
Indian land to Indian land in a manner which would authorize Nevada- or New Jersey-
style casinos.
       As the summary of the various laws and regulations show, however, this framing
misses the mark. There is no provision of law in the IGRA which permits the Secretary
to take lands into trust. The trust determination is wholly driven by the provisions of the
IRA. And, while regulations may allow both proceedings to progress in tandem, the
authority to concur in a determination that “newly acquired lands” are suitable for
gaming purposes in no way grants the Secretary a right to take the land into trust under
the IRA. At most, such a concurrence would support the Secretary’s determination that
taking the land into trust would benefit the tribe because gaming would not be blocked at
a later date and, thus, the economic impacts of the decision would be clearer.
       All parties appear to recognize this fact, at least implicitly, at some point in their
briefing. For example, respondents explain in their summary of the law, that while “the
IRA governs federal action to take land into trust for Indian tribes, IGRA governs a
federal decision to allow such trust land’s use” for gaming purposes. Likewise,

6      To intervener’s credit, it generally kept the issues separate (despite wrongly
claiming that 25 U.S.C.S. § 2703(4) defines “ ‘Indian lands’ ” to include “lands acquired
through two-part determination”) contending “the Governor does not unilaterally make
new policy or exercise plenary power to create new Indian land when concurring in the
Secretary’s determination” while arguing the trial court correctly concluded “the
California Constitution grants the Governor authority to concur in the Secretary of the
Interior’s two-part determination to permit gaming on Indian lands acquired by the
Secretary after 1988 . . . .” Intervener does not, however, explain how the Madera
property qualified as “Indian lands” under the facts of this case.


                                              14
intervener clearly explains that the IRA “governs the federal government’s acquisition of
land for the benefit of Indian tribes” while the IGRA aims only to “facilitate ‘the
operation of gaming by Indian tribes.’ ” This split in framing and understanding appears
to arise from a conflict that may be unique to California and derives from California’s
start and stop history in regulating Indian gaming.
       In the federal regulatory scheme, the Secretary is permitted to conduct analyses
with respect to the suitability of gaming on “newly acquired lands.” (25 U.S.C.S.
§ 2719(b)(1)(A); 25 C.F.R. § 292.13.) By regulatory definition, such lands include not
only those already held in trust, but also those that “will be taken” into trust. (25 C.F.R.
§ 292.2.) In contrast, California’s Proposition 1A arose in part as a mechanism to ratify
several previously negotiated compacts. (California Commerce Casino, Inc. v.
Schwarzenegger (2007) 146 Cal. App. 4th 1406, 1412.) In doing so, it approved the
Governor’s prior unauthorized compacting, weakened the constitutional restriction on the
Legislature’s authority to permit Nevada- and New Jersey-style casinos, and delegated
compact power to the Governor, subject to ratification by the Legislature. As part of this
change, Proposition 1A tightly limited the Governor’s future authority to compact such
that he could only negotiate for gaming “on Indian lands.” (Cal. Const., art. IV, § 19,
subd. (f).) In this way, California’s Constitution was amended to grant the Governor a
right to compact which covers only half of the potential proceedings occurring under the
federal regulatory scheme.7, 8



7       It appears appellants may have belatedly recognized this fact in their reply brief.
There appellants complained respondents’ argument that the “concurrence was
authorized because the concurrence is the mechanism under federal law by which the
land in question here would become Indian land on which gaming could occur” was
“circular,” explaining the “existence of Indian land on which gaming can occur is the
precondition to the Governor’s authority to negotiate a compact pursuant to which such
gaming on that land would be regulated.” Appellants, however, fully embraced this
limitation in their supplemental briefing.


                                             15
       It must be noted that the Seventh Circuit, in Lac Courte Oreilles, supra, 367 F.3d
at page 656, wrote, “Unless and until the appropriate governor issues a concurrence, the
Secretary of the Interior has no authority under [25 United States Code Service section]
2719(b)(1)(A) to take land into trust for the benefit of an Indian tribe for the purpose of
the operation of a gaming establishment.” While this statement would appear to
contradict the prior analysis, I find it distinguishable on at least three grounds.
       First, the issue under consideration in Lac Courte Oreilles was whether the
IGRA’s concurrence provision was an unconstitutional violation of the separation of
powers doctrine. (Lac Courte Oreilles, supra, 367 F.3d at p. 655.) The court’s
understanding of the basis for invoking the request for concurrence, as authority to take
the land into trust or authority to permit gaming on newly acquired land, was therefore
immaterial to the resolution, rendering this analysis dicta. Indeed, the court used the
above statement in order to analogize the legislation to other examples of “contingent
legislation” which had been held constitutional. (Id. at p. 656.)
       Second, the factual scenario considered in Lac Courte Oreilles was different in a
material way. In Lac Courte Oreilles, the Governor had declined to concur in the
Secretary’s findings, precluding the requested authorization for gaming and triggering a
dispute concerning the Governor’s authority to affect federal law. (Lac Courte Oreilles,


8       I recognize that the interplay of the various regulatory schemes creates the
potential for significant gubernatorial power over the placement of class III gaming
facilities within California should the Governor have authority to concur once lands are
Indian lands. While the Governor has no direct role in determining which lands are taken
into trust, there appears to be no legal reason why the Secretary could not take lands into
trust for the purpose of providing future revenue as a gaming location or other similar
reason. Once the lands are in trust, the Governor would appear to have both the power to
negotiate compacts under state law and the power to preclude gaming by withholding his
necessary concurrence under federal law, thereby precluding gaming under a federal
compact. Whether this was the desired outcome of the electorate when passing
Proposition 1A is not before us. Regardless, it is the province of the Legislature to
resolve any unintended consequences.
16
supra, 367 F.3d at p. 653.) As such there was no detailed discussion of Wisconsin’s laws
or policies with respect to the Governor’s authority to act. In contrast, here the Governor
concurred with the Secretary, triggering a different dispute concerning whether, under
California law, the Governor had the authority to issue that concurrence.
       Finally, and most importantly, the court’s statement in Lac Courte Oreilles is not
accurate. There is no technical reason under the law, provided the proper Administrative
Procedure Act (APA) requirements are met, that the Secretary could not take land into
trust for the purpose of gaming without the Governor’s concurrence.9 This is so because
the authority to act arises under 25 United States Code Service section 5108 and not
section 2719. Should the Secretary so act and survive the likely challenge under the
APA, however, 25 United States Code Service section 2719 would still bar class II or III
gaming on the property unless and until an exception applied – such as the Governor’s
concurrence provision. Thus, in the context of a dispute arising when a request for a trust
determination was made under 25 United States Code Service section 5108 at the same
time as a request for a determination that the newly acquired property is suitable for
gaming under 25 United States Code Service section 2719, it would be understandable,
though not wholly correct, to claim the property could not be taken into trust for the
purpose of gaming unless the Governor concurred. To the extent Lac Courte Oreilles
suggests the Governor’s concurrence is required to take land into trust, I do not find it
persuasive authority.
       VI.    The Governor’s Executive Authority.



9       This is particularly true if the land is taken into trust for class I gaming, which is
not regulated by the IGRA and thus not subject to the post-1988 Indian land gaming
prohibition. (See 25 U.S.C.S. §§ 2710(a)(1) [“Class I gaming on Indian lands is within
the exclusive jurisdiction of the Indian tribes and shall not be subject to the provisions of
this act.”]; 2719(a) [“Except as provided in subsection (b), gaming regulated by this act
shall not be conducted on lands acquired by the Secretary . . . .”].)


                                              17
       The Governor’s concurrence could still be accepted as valid in this case if the
Governor held the authority to concur as a power inherent to the chief executive of the
state. I concur with and join Justice Franson’s conclusion that no such authority exists. I
find persuasive his analysis showing that the California Constitution expressly bans the
creation of Nevada- or New Jersey-style casinos. (Cal. Const., art. IV, § 19, subd. (e).)
       This general prohibition demonstrates forcefully that the Governor does not
possess the power to act in a manner which would result in the authorization to operate
Nevada- or New Jersey-style casinos within California absent some express grant of that
right. While it is true the Governor’s concurrence does not, by itself, create permission to
operate such casinos in California, that authority being expressly found only in the
Secretary, there can be no doubt the practical effect is the same. (See Lac Courte
Oreilles, supra, 367 F.3d at p. 663 [rejecting argument that impact of gubernatorial
inaction violated federalism principles because federal government could grant states
input into execution of federal law]; Confederated Tribes, supra, 110 F.3d at p. 698
[noting that Secretary must comply with guidelines expressed by Congress and that
Governor plays limited role by concurring once the Secretary has determined gaming
would be appropriate].) At the time the Secretary requests concurrence, a preliminary
determination that operation of class III gaming on the identified lands is appropriate has
already been reached. (See 25 C.F.R. § 292.13; Lac Courte Oreilles, supra, 367 F.3d at
p. 663 [explaining that due to the transparent nature of the IGRA, “if the Secretary of the
Interior issues a favorable finding, but ultimately denies the application, the constituents
will gather that the governor likely declined to issue a concurrence”].) Given that the
California Constitution expressly forbids the authorization of such gaming, and that the
exception created by Proposition 1A only applies to “Indian lands,” there can be no




                                             18
inherent authority in the Governor to concur in the conclusion that gaming may occur on
“newly acquired lands” which are not already in trust.10
       I also find this constitutional prohibition is confirmation that the underlying
authority to concur in the Secretary’s determination to authorize Nevada- or New Jersey-
style casinos on newly acquired lands is inherently and wholly legislative. By expressly
removing the authority to authorize Nevada- and New-Jersey style casinos from within
the broad plenary powers of the Legislature, then placing partial authority to compact for
such casinos with the Governor, subject to express ratification from the Legislature, the
California Constitution leaves no doubt that the authority to authorize such casinos
cannot exist within the Governor’s inherent executive authority. During our
consideration of this case, another court of appeal reached a contradictory result in United
Auburn Indian Community of Auburn Rancheria v. Brown (2016) 4 Cal.App.5th 36
(United Auburn). United Auburn reviewed three general legislative spheres and found
the Governor’s concurring power did not fall exclusively within any of those three. (Id.
at pp. 47-51.) Then, relying on Lac Courte Oreilles, the court determined the concurring
power had some “[e]xecutive [c]haracteristics,” while failing to expressly call it an
executive power, because it allegedly involves the implementation of existing Indian
gaming policy in California. (United Auburn, supra, 4 Cal.App.5th at pp. 51-52.) I am
not persuaded by this analysis.



10      Due to the expressly stated policy against such gaming, this is not a case, as
intervener suggests, where the Governor is acting in the face of silence. The People of
California amended the state Constitution in a manner that excludes any assertion of
inherent authority and, indeed, respondents do not rely on this justification in their own
briefing. For similar reasons, I find intervener’s reliance on United States v. 1216.83
Acres of Land (Wash. 1978) 574 P.2d 375, 379 misplaced. Unlike 1216.83 Acres of
Land, where broad powers were granted to the Governor to control the consenting agency
and its policies, the policy outlined in California’s Constitution is directly opposed to the
Governor’s conduct in this case, limiting his ability to act.


                                             19
        As the court in United Auburn noted, case law in California stands “for the
unremarkable proposition that the Governor may not exercise a legislative power without
express authority from the Legislature.” (United Auburn, supra, 4 Cal.App.5th at p. 47.)
California’s constitutional ban on the legislative authority to authorize gaming and the
later amendment granting limited powers to the Governor in that context demonstrates
forcefully that this proposition is the controlling law. Yet, United Auburn makes no
reference to this history or its implication.
        Similarly, United Auburn’s reliance on Lac Courte Oreilles to conclude
concurring has an executive characteristic under California law is misplaced. As United
Auburn noted, Lac Courte Oreilles found extensive gaming regulations in Wisconsin
meant there was a general policy, consistent with the Wisconsin Constitution, which the
Governor was simply enforcing. (United Auburn, supra, 4 Cal.App.5th at pp. 51-52.)
Lac Courte Oreilles conducted its analysis by following an earlier United States Supreme
Court case considering California’s authorization of bingo. In that case, California v.
Cabazon Band of Mission Indians (1987) 480 U.S. 202 (Cabazon), the Supreme Court
noted that California allowed several forms of gambling to occur, including bingo and the
card games being operated by the tribe, but had sought to criminalize high stakes,
unregulated bingo. (Id. at p. 211.) In the context of these facts, the Supreme Court found
“California regulates rather than prohibits gambling in general and bingo in particular”
and, thus, could not enforce its stricter bingo regulations on reservations. (Id. at pp. 211-
212.)
        In contrast to both Lac Courte Oreilles and Cabazon, there is no regulation of
Nevada- and New Jersey-style gaming under California law generally. Rather, the
general rule is a constitutional prohibition on such actions. As such, if not for
Proposition 1A there would be no doubt that California prohibited rather than regulated
such gaming and, thus, the Governor could exercise no executive authority in this area.
(See Artichoke Joe’s California Grand Casino v. Norton (2003) 353 F.3d 712, 721

                                                20
[noting that post-Cabazon “the general criminal jurisdiction that California exercises
under Public Law No. 280 allowed California to prohibit gaming for Indian tribes, if the
scheme was prohibitory rather than regulatory”].) Yet, in the face of federal regulations
permitting gambling on Indian lands, California has granted a limited exception to this
general prohibition which permits Nevada- and New Jersey-style gaming operations on
land already taken from the State to benefit Indian tribes. Such a limited exception to the
general prohibition cannot be understood as a switch from prohibition to regulation given
the broader constitutional ban. Indeed, on the federal side of the analysis, California’s
grant of limited gaming rights is generally not considered to invoke a broader grant of all
gaming rights under federal law. (Rumsey Indian Rancheria of Wintun Indians v. Wilson
(1994) 64 F.3d 1250, 1258 [“IGRA does not require a state to negotiate over one form of
Class III gaming activity simply because it has legalized another, albeit similar form of
gaming . . . . In other words, a state need only allow Indian tribes to operate games that
others can operate, but need not give tribes what others cannot have.”] fn. omitted.)
California has determined not only that the ability to authorize Nevada- and New Jersey-
style casinos is a legislative function, but has constitutionalized a general prohibition to
such gaming activities subject to a single regulatory exception available where the land in
question is “Indian land” and thus not subject to the general California constitutional
prohibition. This is not a basis for broad gubernatorial authority.
          VII.   Remaining Issues.
          I concur and join in Justice Smith’s determination the claims against certain
respondents, the Attorney General, the California Gambling Control Commission, the
Bureau of Gambling Control and the State of California are not moot for the reasons he
states.
          I do not join in the guidance asserted in section VII of Justice Franson’s opinion. I
take no position on how the differing views in our opinions should affect further



                                               21
proceedings upon remand. The issues are complex and intertwined with federal law.11
The parties and the trial court are in the best position to work through the import of our
disposition.
       VIII. Conclusion.
       In summary, I conclude the demurrers should have been overruled. Constitutional
authority to negotiate a tribal-state compact authorizing class III gaming requires that the
land at issue be Indian land. At the time of this tribal-state compact, the 305-acre parcel
in Madera was not Indian land. On the facts pled by appellants, the Governor exceeded
his constitutional authority.



                                                                  _____________________
                                                                                Detjen, J.




11      I do not share Justice Franson’s concerns that an inability to negotiate prior to land
becoming Indian lands “might be considered a violation of IGRA’s requirement for good
faith negotiations.” (Conc. & dis. opn. of Franson, J., post, at p. 67, fn. 29.) Proposition
1A grants the Governor compacting authority over Indian lands. And the federal scheme
does not mandate any negotiations until the land at issue is under tribal control (i.e., is
Indian lands). (See 25 U.S.C.S. § 2710(d)(1)(A)(i) [making class III gaming lawful only
upon passage of ordinance by Indian tribe “having jurisdiction over such lands”]; id.,
(d)(3)(A) [requiring state to negotiate in good faith upon receipt of request from any
“Indian tribe having jurisdiction over the Indian lands upon which a class III gaming
activity is being conducted, or is to be conducted”]; see also Citizens Against Casino
Gambling v. Chauduri (2d Cir. 2015) 802 F.3d 267, 279 [“IGRA requires that any tribe
seeking to conduct gaming on land must have jurisdiction over that land.”].)


                                             22
FRANSON, J., Concurring and Dissenting.
       I concur in all parts of the disposition in the lead opinion and agree with its
resolution of some of the legal questions presented. I write separately to identify the
legal issues that I have resolved differently and the points on which I agree.
       This appeal addresses the controversial issue of off-reservation casinos1 and
whether the Governor of California has the authority to approve off-reservation gambling
on previously nontribal lands. The specific question of California law is whether the
Governor has the constitutional authority to concur in the Secretary s determination under
IGRA that a proposed off-reservation casino “would be in the best interest of the Indian
tribe and its members” and “would not be detrimental to the surrounding community,”
thereby allowing off-reservation gambling. (25 U.S.C. § 2719(b)(1)(A).) The answer to


1      For purposes of this opinion, I use the phrase “off-reservation casinos” to mean
casinos located on “after-acquired trust land” for which the Secretary of the Interior’s
(Secretary) two-part determination and the Governor’s concurrence is required before
casino-type gambling may proceed at that location.
        I use the phrase “after-acquired trust land” to refer to land acquired by the United
States in trust for the benefit of an Indian tribe after October 17, 1988. That date is the
effective date of the Indian Gaming Regulatory Act of 1988. (IGRA; 25 U.S.C. § 2701 et
seq.; cf. 25 U.S.C. § 2719(b)(1)(A) [statute uses term “newly acquired lands”].) The
phrase “after-acquired trust land” is broad and covers both “off-reservation land” and
“nonconcurrence trust land.”
       I use the phrase “off-reservation land” to mean after-acquired trust land for which
the Secretary’s two-part determination and the Governor’s concurrence is required before
casino-type gambling may proceed at that location. Accordingly, the phrase “off-
reservation casino” refers to a casino proposed or operating on off-reservation land. The
terms “off-reservation land” and “off-reservation casino” are significant in this appeal
because the site in question is off-reservation land and, thus, the North Fork Rancheria of
Mono Indians’s (North Fork) proposed casino is an off-reservation casino.
        I use the phrase “nonconcurrence trust land” to refer to after-acquired trust land
that is not “off-reservation land” but might become the site for a casino under provisions
of federal law that do not require a Governor’s concurrence. This type of land is not
involved in this appeal and the term is defined for use in providing background about
IGRA. (See pt. I.D.6., post.)
this question requires us to interpret Proposition 1A, which the voters passed in
November 2000 to modify the California Constitution’s prohibition of casinos.
       My approach to interpreting voter initiatives that amend the California
Constitution is simple. The initiative process functions best when voters are (1) informed
that the initiative addresses a controversial issue with a wide range of impacts for
Californians and (2) told how the initiative resolves that controversial issue. When voters
are so informed, courts can “give effect to the voters’ formally expressed intent, without
speculating about how they might have felt concerning subjects on which they were not
asked to vote.” (Ross v. RagingWire Telecommunications, Inc. (2008) 42 Cal. 4th 920,
930 (RagingWire).) Furthermore, when the voter initiative creates a specific exception to
a general constitutional prohibition, the exception should not be expanded and the
prohibition reduced to allow an activity on which the electorate was not asked to vote.
       Using this approach to interpret Proposition 1A leads to the conclusion that it does
not authorize the Governor to concur. First, the text of Proposition 1A plainly omits any
power to concur in the Secretary’s two-part determination and, thus, does not include a
formally expressed intent to grant such a power. Second, an implied grant of that power
is not “necessary” under the principles of California law that define when an implication
is necessary. Third, the wording of Proposition 1A and the materials in the ballot
pamphlet did not inform the average voter that approving the constitutional amendment
would grant the Governor the power to concur or, more generally, would grant the
Governor authority to veto or approve a proposed off-reservation casino.
       In sum, expanding Indian gaming to off-reservation locations was and is a
controversial issue of public policy with a wide range of consequences for Californians.
It is implausible that the average voter would have understood the controversy was being
resolved by an undisclosed, implied grant of the authority to concur. Simply put, there is
absolutely nothing of substance in the historical record, the language or history of



                                             2.
Proposition 1A, or the ballot materials to show that the electors were asked to vote on a
grant of the authority to concur.
       Therefore, plaintiffs stated a cause of action on the ground the Governor has no
authority to concur in a federal two-part determination relating to an off-reservation
casino. I concur in the reversal of the judgment of dismissal and the conclusion that
plaintiffs have stated a cause of action for a writ of mandate to set the concurrence aside
on the ground that it is unsupported by legal authority. My interpretation of
Proposition 1A also results in the conclusion that plaintiffs have stated a cause of action
for declaratory relief stating the concurrence was void ab initio.
                                     PROCEEDINGS
       The procedural history that led to the judgment of dismissal challenged in this
appeal is described in the lead opinion. The main issue raised in this appeal relates to the
Governor’s concurrence power. The trial court decided an implied concurrence power
existed and the initial briefing in this appeal addressed whether an implied concurrence
power was granted by Proposition 1A. Accordingly, this opinion addresses whether an
implied concurrence power exists.2
                                      DISCUSSION
I.     HISTORICAL CONTEXT FOR PROPOSITION 1A
       Ascertaining the meaning of a voter initiative such as Proposition 1A requires an
examination of the words and grammar of the initiative, along with the history of the
initiative placed in the wider historical circumstances of its enactment. (B.H. v. County of


2       Under the ripeness branch of California’s doctrine of justiciability, I conclude the
first amended complaint and matters judicially noticed present a set of facts sufficient to
frame the issue of whether the Governor was granted an implied concurrence power.
(See Pacific Legal Foundation v. California Coastal Com. (1982) 33 Cal. 3d 158, 170
[ripeness and justiciability].) Therefore, I conclude the legal question of whether
Proposition 1A granted the Governor an implied power to concur is ripe and,
accordingly, it is not premature to resolve that issue of constitutional interpretation.


                                             3.
San Bernardino (2015) 62 Cal. 4th 168, 190 [wider historical circumstances]; People v.
Manzo (2012) 53 Cal. 4th 880, 886 [history and background of provision]; see pt. III.B.3.,
post.) The wider historical circumstances for the adoption of Proposition 1A in 2000
include events that defined the United States’s approach to the sovereignty of tribal lands
and, more recently, the regulation of Indian gaming by federal, state and tribal
governments.
       A.      Federal Constitution and Sovereignty
               1.    Federal Constitution
       Policies, legislation and litigation involving the possession of Indian land and the
regulation of activity on that land predates the American Revolution. (See generally
Worthen & Fransworth, Who Will Control the Future of Indian Gaming? “A Few Pages
of History Are Worth a Volume of Logic” (1996) 1996 B.Y.U. L.Rev. 407, 412–417
(Worthen).) I pick up the historical trail at the Constitutional Convention, which
considered the question of whether states should have the authority to enter into treaties
and wars with Indians. (Id. at p. 419.) The convention did not produce a clear definition
of the roles held by the federal government and the state governments in matters
involving Indian tribes. Instead, the United States Constitution provides that Congress
shall have the power “[t]o regulate Commerce with foreign Nations, and among the
several States, and with the Indian Tribes.” (U.S. Const., art. I, § 8, cl. 3.) This provision
is referred to as the Indian commerce clause. (Agua Caliente Band of Cahuilla Indians v.
Superior Court (2006) 40 Cal. 4th 239, 249 (Agua Caliente).)
       The ambiguous power to regulate commerce with the Indian tribes could be
interpreted to grant the federal government exclusive control of relations with Indians
residing on Indian lands, but some objected to that interpretation based on concerns about
state sovereignty and the creation of enclaves of exclusive federal control within the
states. (Worthen, supra, 1996 B.Y.U. L.Rev. at p. 419.) Two pragmatic considerations



                                              4.
underlying the state sovereignty issue were (1) the denial of access to natural resources
found on tribal lands within a state and (2) the creation of a haven for fugitives from state
law. (Id. at pp. 419–420.) The latter concern is echoed in present day measures designed
to prevent organized crime from infiltrating gambling on Indian reservations.
              2.     State Sovereignty Over Indian Lands
       In 1832, the ambiguity in the Indian commerce clause relating to the sovereignty
of states in their dealings with Indian tribes was addressed by Chief Justice Marshall in
Worcester v. Georgia (1832) 31 U.S. 515 (Worcester). The court struck down Georgia
laws that asserted jurisdiction over Cherokee lands within Georgia’s borders. (See
Worthen, supra, 1996 B.Y.U. L.Rev. at p. 421.) The court concluded the powers
conferred on Congress by the United States Constitution “comprehend all that is required
for the regulation of our intercourse with the Indians. They are not limited by any
restrictions on their free actions.” (Worcester, supra, at p. 559.) In short, the court
determined that “the federal government and not the States had authority over the Indian
Tribes.” (Worthen, supra, at pp. 420–421.)
              3.     Indian Sovereignty
       The nature of Indian sovereignty had been address by the United States Supreme
Court the previous year in a case related to Worcester. (Cherokee Nation v. Georgia
(1831) 30 U.S. 1.) The high court described Indian tribes as “domestic dependent
nations,” which provided Indian tribes with some sovereignty, but distinguished them
from foreign states or independent nations. (Id. at pp. 17, 19–20.) The court stated, “they
are in a state of pupilage. Their relation to the United States resembles that of a ward to
his guardian.”3 (Id. at p. 17.)



3      This language, which makes one cringe today, suggests a policy of assimilation.
Assimilation of Indians into the United States’s European-based society was the federal
policy pursued until the Great Depression.


                                              5.
       Indian sovereignty also was discussed in Worcester, supra, 31 U.S. 515, and that
discussion, which had traced the foundation of tribal sovereignty from colonial times,
was summarized recently by the California Supreme Court:

       “The court explained that since the arrival of the colonists on American
       soil, the tribes were treated as dependant sovereign nations, with distinct
       political communities under the protection and dominion of the United
       States. (Worcester, supra, 31 U.S. at pp. 549–561.) The tribes possessed
       territorial and governance rights with which no state could interfere. (Id. at
       p. 561.)” (Agua Caliente, supra, 40 Cal.4th at p. 247.)
       As to the source of tribal sovereignty, the United States Supreme Court has
addressed whether it was delegated to the tribes by Congress or is inherent in the tribe.
(United States v. Wheeler (1978) 435 U.S. 313, 322.) The court stated that Indian tribes
are “subject to ultimate federal control,” but “remain ‘a separate people, with the power
of regulating their internal and social relations.’” (Ibid.) Thus, Indian tribes retained
some inherent powers of sovereignty, while some aspects of sovereignty were divested
by incorporation within the territory of the United States, other aspects were yielded by
treaty, and still others were removed by Congress. (Id. at p. 323.) “The sovereignty that
the Indian tribes retain is of a unique and limited character. It exists only at the
sufferance of Congress and is subject to complete defeasance.” (Ibid.)
              4.     Summary of Principles of Sovereignty
       Three main points about sovereignty are relevant to this appeal. First, the federal
government is placed above Indian tribes in the legal hierarchy—that is, tribal
sovereignty is dependent on, and subordinate to, the federal government. (California v.
Cabazon Band of Mission Indians (1987) 480 U.S. 202, 207 (Cabazon).) Second, Indian
tribes retain some, but not all, attributes of sovereignty over their members and their
territory, but that sovereignty is subject to Congress’s plenary control. (Ibid.; United
States v. Wheeler, supra, 435 U.S. at p. 323.) Third, state laws apply to tribal Indians on
their reservations if and only if Congress has expressly so provided. (Cabazon, supra, at



                                              6.
p. 207.) Thus, states have no authority to regulate Indian activities on reservation land,
except where Congress has granted that authority.
       These points demonstrate the dominant role Congress plays (1) in Indian affairs
and (2) in defining what attempts by state governments to control activities of Indian
tribes are valid. With this background, I turn to the statutes Congress has adopted to
govern (1) the acquisition of new land for the benefit of Indian tribes for gaming and
nongambling purposes and (2) Indian gambling in general.
       B.     Indian Reorganization Act of 1934 (IRA)
              1.     General Provisions
       The passage of IRA marked a dramatic shift in the federal government’s Indian
policy, as the failure to assimilate tribal members into American society was recognized.
(Worthen, supra, 1996 B.Y.U. L.Rev. at pp. 429–430.) The IRA terminated allotments
of land to individual Indians (which had reduced reservation land), authorized the
incorporation of Indian tribes, and granted Indian tribes the right to organize by adopting
constitutions and bylaws. (25 U.S.C. §§ 5101, 5123, 5124; see County of Yakima v.
Confederated Tribes & Bands of the Yakima Indian Nation (1992) 502 U.S. 251, 255
[IRA brought an abrupt end to federal policy of allotment]; Washburn, Agency Conflict
and Culture: Federal Implementation of the Indian Gaming Regulatory Act by the
National Indian Gaming Commission, the Bureau of Indian Affairs, and the Department
of Justice (2010) 42 Ariz. St. L.J. 303, 329 (Washburn) [IRA’s purpose was to reject
allotment policies and halt erosion of tribal land base].) Although federal policy
oscillated back towards assimilation in the 1950’s, it returned to Indian autonomy and
self-determination under President Nixon. (See Clarkson & Murphy, Tribal Leakage:
How the Curse of Trust Land Impedes Tribal Economic Self-Sustainability (Spring 2016)
12 J.L. Econ. & Policy 177, 187.) Throughout that time, the IRA’s provisions relating to
land acquisition remained in effect.



                                             7.
               2.     Acquisition of Land: The Fee-to-trust Process
       Under section 5 of the IRA, the Secretary is authorized to acquire land, “within or
without existing reservations, … for the purpose of providing land for Indians.” (25
U.S.C. § 5108.) One commentator described this provision of the IRA as giving the
Secretary broad authority “to acquire lands for Indian tribes by virtually any voluntary
means.” (Washburn, supra, 42 Ariz. St. L.J. at p. 329, fn. omitted.)
       Section 5 of IRA also provides: “Title to any lands or rights acquired … shall be
taken in the name of the United States in trust for the Indian tribe … for which the land is
acquired, and such lands or rights shall be exempt from state and local taxation.” (25
U.S.C. § 5108.) Land held in trust (1) may not be sold or otherwise alienated without an
act of Congress and (2) is exempt from state and local taxation. (Sheppard, Taking
Indian Land Into Trust (1999) 44 S.D. L.Rev. 681, 682–683.) The acquisition of land
and the holding of title in trust for the benefit of an Indian tribe is sometimes referred to
as the fee-to-trust process. (See generally Comment, Extreme Rubber-Stamping: The
Fee-To-Trust Process of the Indian Reorganization Act of 1934 (2012) 40 Pepperdine
L.Rev. 251.)
       Tribes may directly acquire real estate and hold it in fee simple. (Cass County v.
Leech Lake Band of Chippewa Indians (1998) 524 U.S. 103, 111, 115.) However, land
acquired in that manner, even if former reservation land, is subject to state and local
taxation. (Id. at p. 115)
       The federal regulations governing the acquisition of land by the United States in
trust for Indian tribes are contained in part 151 of title 25 of the Code of Federal
Regulations. Under these regulations, “land may be acquired for a tribe in trust status” in
three circumstances, including when the Secretary “determines that the acquisition of the
land is necessary to facilitate tribal self-determination, economic development, or Indian
housing.” (25 C.F.R. § 151.3.) Land to be used for Indian gaming falls under this
provision because gaming promotes self-determination and economic development. The


                                              8.
Secretary’s decision whether to take land into trust to facilitate tribal self-determination
and economic development involves the consideration of several factors, including the
need of the tribe for the land, the purposes for which the land will be used, the impact on
the state from removing the land from the tax rolls, potential conflicts of land use that
may arise, the location of the land relative to state boundaries and the boundaries of the
tribe’s reservation, and, in the case where land is being acquired for business purposes,
the tribe’s plan specifying the anticipated economic benefits associated with the proposed
use. (25 C.F.R. § 151.11, subds. (a)–(c); see 25 C.F.R. § 151.10, subds. (a)–(c) & (e)–
(f)].)
         IGRA, discussed below, addresses the process the Secretary undertakes to
authorize class III gaming on trust lands, but contains no provision authorizing the
Secretary to take land into trust. Consequently, the Secretary’s statutory authority for
taking land into trust derives from IRA. (Stand Up for California! v. U.S. Dept. of the
Interior (D.D.C. Sept. 6, 2016 ___ F.Supp.3d ___, ___ [2016 U.S. Dist. Lexis 119649,
p. 151].)
         To summarize, IRA is the source of the federal authority for taking land into trust
for Indian tribes. This authority is subject to further restrictions when a tribe’s fee-to-
trust application under IRA proposes to use the land for gaming purposes. Those
additional restrictions can be found in IGRA, the federal gaming legislation discussed
below. (See pt. I.D., post.) IGRA and IRA define some of the requirements that must be
met before an Indian tribe can build a casino on after-acquired trust lands. These federal
requirements delineate Congress’s approach to the controversial issue of casinos on after-
acquired trust lands.




                                              9.
       C.     Developments in the 1980’s
              1.     Budget Cuts
       Shortly after taking office in January 1981, President Reagan moved to abolish or
reduce the funding of a variety of social programs. (Ducheneaux, The Indian Gaming
Regulatory Act: Background and Legislative History (2010) 42 Ariz. St. L.J. 99, 110–
111 (Ducheneaux).) The cuts in federal funding of programs administered by the Bureau
of Indian Affairs (BIA) and the Indian Health Service affected tribal members living on
reservations. (Id. at p. 111.) Indian tribes, lacking a sound tax base or thriving economy,
searched for economic development activities and, partially as the result of federal court
decisions, identified gaming (particularly bingo) as a potential source of revenue. (Ibid.)
              2.     Lower Court Decisions Relating to Indian Gaming
       Part of the historical context for IGRA was established by court decisions
involving attempts by state or county governments to regulate bingo on Indian
reservations. The most important of these cases, Cabazon, supra, 480 U.S. 202, was
decided by the United States Supreme Court in February 1987, shortly after Senator
Daniel K. Inouye introduced the Indian gaming legislation that eventually became IGRA.
(Boylan, Reflections on IGRA 20 Years After Enactment (2010) 42 Ariz. St. L.J. 1, 4
(Boylan); see Pub.L. No 100-497 (Oct. 17, 1988) 102 Stat. 2467.) The legal environment
at the time of the Cabazon decision included the following three cases upholding the
legality of on-reservation bingo. (See Clinton, Enactment of the Indian Gaming
Regulatory Act of 1988: The Return of the Buffalo to Indian Country or Another Federal
Usurpation of Tribal Sovereignty? (2010) 42 Ariz. St. L.J. 17, 42 (Clinton) [Cabazon
“constituted the culmination of the long train of federal judicial analysis of Indian
commercial gaming”].)
       In Seminole Tribe of Florida v. Butterworth (S.D.Fla. 1980) 491 F. Supp. 1015
(Seminole), an Indian tribe successfully sought to permanently enjoin a county sheriff
from enforcing Florida’s bingo statute on the tribe’s land. (Id. at p. 1016.) In Oneida


                                             10.
Tribe of Indians v. Wisconsin (W.D.Wisc. 1981) 518 F. Supp. 712 (Oneida), an Indian
tribe filed a civil action and obtained declaratory relief stating that a Wisconsin statute
relating to bingo operations could not be lawfully enforced on its reservation. (Id. at p.
713.) In Barona Group of Capitan Grande Band of Mission Indians v. Duffy (9th Cir.
1982) 694 F.2d 1185 (Barona), the Ninth Circuit of the United States Court of Appeals
held that county and state laws could not be applied to bingo conducted by the tribe on its
reservation in San Diego County, California. (Id. at p. 1190.)
       These decisions employed the same method of analysis. The courts recognized
that state law would apply to activities on the reservations only if federal law granted that
authority to the states and, accordingly, addressed whether Public Law No. 83-280
(Aug. 15, 1953) (67 Stat. 588–590) did so.4 That legislation conferred broad criminal
jurisdiction and very limited civil jurisdiction. Consequently, the courts considered
whether the state laws in question should be classified as criminal/prohibitory or
civil/regulatory. (Seminole, supra, 491 F.Supp. at p. 1019; Oneida, supra, 518 F.Supp. at
pp. 719–720; Barona, supra, 694 F.2d at p. 1188.) If the state laws were
criminal/prohibitory, they would fall within Public Law No. 83-280’s grant of criminal
jurisdiction to the states. In contrast, if the state laws were civil/regulatory, the federal
statute did not authorize their enforcement on the reservations. In all three cases, the
courts determined the laws in question were regulatory because they allowed bingo to be
conducted in these states under certain circumstances rather than prohibiting it outright.5

4       This federal statute “conferred criminal and civil jurisdiction over Indian country
to certain states and authorized other states to take the necessary action to assume such
jurisdiction. Six states, including California, were initially granted jurisdiction under
Public Law 83-280. A few others, including Florida, assumed jurisdiction under this Act
….” (Ducheneaux, supra, 42 Ariz. St. L.J. at p. 105, fns. omitted; see 18 U.S.C. § 1162
[criminal jurisdiction]; 28 U.S.C. § 1360 [civil jurisdiction].)
5      For example, the district court in Seminole concluded: “It seems plain that
Florida, in permitting bingo to be run by certain groups in a restricted manner, has
acknowledged certain benefits of bingo and has chosen to regulate rather than prohibit.”

                                              11.
Consequently, the courts held those state laws could not be enforced on the reservations
under the criminal jurisdiction granted to states by Public Law No. 83-280. In sum, if a
state allowed bingo within its borders, it could not dictate how bingo was conducted on
tribal lands.
                3.   1987 United States Supreme Court Decision
       In Cabazon, supra, 480 U.S. 202, two Indian tribes filed an action seeking a
declaratory judgment that Riverside County had no authority to apply its ordinances or
California’s statutes to bingo, draw poker and other card games conducted on their
reservations. (Id. at pp. 205–206.) The district court granted the Indian tribes’ motion
for summary judgment and, in 1986, the Ninth Circuit affirmed. (Id. at p. 206.) The
United States Supreme Court also affirmed. (Id. at p. 222.) Some have characterized the
Supreme Court’s decision as opening “the floodgates for tribal gaming.” (Johnson,
Fencing the Buffalo: Off-Reservation Gaming and Possible Amendments to Section 20 of
the Indian Gaming Regulatory Act (2014) 5 UNLV Gaming L.J. 101, 106.)
       In part I of Cabazon, the Supreme Court accepted the prohibitory/regulatory
distinction as the appropriate test for determining whether Public Law No. 83-280
authorized the state to enforce its laws on an Indian reservation. (Cabazon, supra, 480
U.S. at p. 210.) The Supreme Court noted that bingo was legally sponsored by many
different organizations and was widely played in California. (Id. at p. 211.) Based on
“the fact that California permits a substantial amount of gambling activity, including
bingo, and actually promotes gambling through its state lottery,” the court concluded
“that California regulates rather than prohibits gambling in general and bingo in
particular.” (Ibid.) Consequently, the court concluded that Public Law No. 83-280 did
not authorize the enforcement of California law within the reservations. (Id. at p. 212.)


(Seminole, supra, 491 F.Supp. at p. 1020.) This decision was affirmed in Seminole Tribe
of Florida v. Butterworth (5th Cir. 1981) 658 F.2d 310.


                                            12.
       In part II of the Cabazon opinion, the Supreme Court considered the state’s
authority to regulate the activities of non-Indians on the reservations. (Cabazon, supra,
480 U.S. at pp. 215–216.) The court broadly framed the question as “whether the state
may prevent the Tribes from making available high stakes bingo games to non-Indians
coming from outside the reservations.” (Id. at p. 216.) The court then stated the specific
legal issue as “whether state authority is pre-empted by the operation of federal law”—an
inquiry that required the balancing of the federal and tribal interests against the state
interests at stake. (Ibid.)
       The court identified the relevant federal and tribal interests by referring to the
congressional goals of Indian self-government, tribal self-sufficiency and economic
development. (Cabazon, supra, 480 U.S. at p. 216.) The court described these as
“important federal interests.” (Id. at p. 217.) The court supported its description by
referring to (1) the President’s policy statement that self-government would be furthered
by reducing tribal reliance on federal funding and (2) the actions of the Department of the
Interior in promoting tribal bingo enterprises, including making grants and guaranteeing
for loans for the construction of bingo facilities. (Id. at pp. 217–218.) As to tribal
interests, the court stated the reservations contained no natural resources that could be
exploited. (Id. at p. 218.) Furthermore, tribal games were the sole source of revenues for
the operation of the tribal governments and the provision of tribal services, and were the
major sources of employment on the reservations. (Id. at pp. 218–219.) Accordingly,
tribal self-determination and economic development were closely connected to the tribal
games. Against these federal and tribal interests, the sole interest asserted by California
for imposing its laws on the tribes was to prevent the infiltration of organized crime into
the tribal games. (Id. at p. 220.) The court regarded this as a legitimate concern, but it
did not outweigh the federal and tribal interests supporting the tribal bingo and card club
enterprises. (Id. at pp. 221–222.) As a result, the court concluded that the California



                                             13.
laws were preempted by federal law and could not be applied to the tribal bingo and card
games. (Id. at p. 222.)
       Cabazon (1) clarified how the existing federal statutes applied to tribal gaming and
(2) described the limited authority of states to regulate gaming on Indian reservations.
The court concluded that because Congress had not provided for the regulation of tribal
gaming, a state could prohibit gaming on tribal lands only if the state completely
prohibited all gaming within its borders.6 (Cabazon, supra, 480 U.S. at pp. 210–211.)
Cabazon provided further impetus for Congress to enact tribal gaming legislation.
       D.     Indian Gaming Regulatory Act of 1988
              1.     Overview
       Congress passed IGRA in 1988 and it became effective on October 17, 1988.
IGRA is the legal foundation for California’s adoption of Proposition 1A. IGRA’s
primary purpose is “to provide a statutory basis for the operation of gaming by Indian
tribes as a means of promoting tribal economic development, self–sufficiency, and strong
tribal governments.” (25 U.S.C. § 2702(1).) Additional purposes of IGRA are shielding
the tribe from organized crime and other corrupting influences; ensuring the tribe is the
primary beneficiary of the gaming operation; and assuring the gaming is conducted fairly
and honestly by both the operator and players. (25 U.S.C. § 2702(2).)
       Once Congress decided to allow Indian gaming, it had to address what types of
games to allow, who would regulate those games, and where the games could be offered.
This last issue included the controversial topic of allowing casinos outside existing Indian


6       Few States have sacrificed the tax revenues and fees they receive from lottery and
other gaming activities within their States in order to obtain authority under Cabazon and
title 25 United States Code section 2710(d)(1)(B) to prohibit gambling on Indian lands.
(See Note, Casting A New Light on Tribal Casino Gaming: Why Congress Should
Curtail the Scope of High Stakes Indian Gaming (1999) 84 Cornell L.Rev. 798, 802-803
[asserting 46 states allow gaming in a form that, under IGRA, allows high stakes Indian
gaming].)


                                            14.
lands. Congress exercised its plenary powers by (1) adopting classifications for the
various types of games, (2) allocating regulatory responsibility for particular class of
games among the tribes, states and federal governments, (3) generally prohibiting the
expansion of casinos on lands taken into trust after the enactment of IGRA, and
(4) providing specific exceptions to that general prohibition, including a procedure under
which states could allow a proposed off-reservation casino by the Governor’s issuance of
a concurrence—the very act that is challenged in this litigation.
       As to the allocation of regulatory responsibility for high stakes casino-type
gambling conducted on Indian land, Congress employed the concept of tribal-state
gaming compacts under which the tribes and states would share responsibility. As to the
expansion of Indian gaming to off-reservation locations, Congress created a separate and
distinct mechanism that required the approval of the Indian tribe, the federal government
and the state. Specifically, the mechanism allowed Indian gaming on an off-reservation
site only if the Secretary decided to take the new land into trust for gaming purposes and
the state’s governor concurred in the Secretary’s decision. As shown below, the
mechanism for authorizing off-reservation Indian gaming is separate and distinct from
tribal-state compacts. Compacts allow Indian tribes to negotiate with states to determine
the scope and regulations of gambling on Indian lands, if gaming is allowed in the state.
Concurrences, on the other hand, are necessary for the proposed off-reservation casino to
qualify for a specific exception to the general rule prohibiting casinos on after-acquired
trust lands. Under this particular exception, a state’s Governor can give a thumbs-up to
an off-reservation casino by issuing a concurrence or, alternatively, can veto the proposed
casino by withholding his or her concurrence.
              2.     Development and Enactment of IGRA
       IGRA “is the outgrowth of several years of discussions and negotiations between
gaming tribes, states, the gaming industry, the administration, and the Congress, in an



                                             15.
attempt to formulate a system for regulating gaming on Indian lands.” (Sen.Rep.
No. 100-446, 2d Sess., p. 1 (1988) (Sen.Rep. 100-446).) Professor Santoni provides an
overview of the bills introduced from 1983 to 1988 that formed the legislative journey
leading to the emergence of IGRA. (Santoni, The Indian Gaming Regulatory Act: How
Did We Get Here? Where Are We Going? (1993) 26 Creighton L.Rev. 387, 395
(Santoni).) That overview and the many issues and compromises reached will not be
repeated here.
       Instead, this appeal is concerned with the issues and compromises that were
addressed through the tribal-state compacts and the concurrence authority. Those matters
include (1) the types of gaming allowed, (2) who regulates, or shares regulatory control
over, the various types of gaming, and (3) where the gaming may be conducted. The
concept of tribal-state compacts was used by IGRA to deal with the first two issues.
IGRA adopted the state Governor’s concurrence solely as a condition to the final
approval of casino-style gaming on off-reservation lands.
              3.     IGRA’s Three Classes of Gaming
       IGRA divided games into three classes and identified who was responsible for
regulating each class. Class I games are “social games solely for prizes of minimal value
or traditional forms of Indian gaming” connected with “tribal ceremonies or
celebrations.” (25 U.S.C. § 2703(6).) “Class I gaming on Indian land is within the
exclusive jurisdiction of Indian tribes and shall not be subject to the provisions of
[IGRA].” (25 U.S.C. § 2710(a)(1).) Thus, Indian tribes have complete control over class
I gaming and the federal and state government have no role in regulating those games.
       Class II gaming consists of bingo, games similar to bingo, and certain card games.
(25 U.S.C. § 2703(7).) IGRA created “a system for joint regulation by tribes and the
Federal Government of class II gaming on Indian lands .…” (Sen.Rep. 100-446, supra,
p. 1.) IGRA established the National Indian Gaming Commission (NIGC) as an



                                             16.
independent agency within the Department of the Interior and assigned it a regulatory
role for class II gaming. (Sen.Rep. 100-446, supra, p. 1.) Generally, a tribe may engage
in, or license and regulate, class II gaming on Indian land if (1) the state where the
gaming is located permits such gaming for any purpose by any person or entity, (2) the
tribe has adopted an ordinance or resolution regulating the class II gaming, and (3) the
NIGC has approved the ordinance or regulation. (25 U.S.C. § 2710(b)(1).)
       Class III gaming—the type involved in this litigation—covers all other forms of
gaming, such as “slot machines, casino games including banking card games, horse and
dog racing, pari-mutuel, jai-alai, and so forth.” (Sen.Rep. 100-446, supra, p. 3;
§ § 2703(8); Keweenaw Bay Indian Community v. United States (6th Cir. 1998) 136 F.3d
469, 473 (Keweenaw Bay) [class III includes “‘high-stakes casino-style’ gaming”].) The
Select Committee on Indian Affairs, balancing the federal interest of preserving tribal
sovereignty and the need for sound enforcement of gaming laws and regulations,
developed a framework for the regulation of class III gaming on Indians lands that did
not unilaterally impose state jurisdiction on Indian lands for the regulation of class III
gaming activities, but instead allowed tribes to elect to have state laws and state
jurisdiction extend to tribal lands. (Sen.Rep. 100-446, supra, pp. 5–6.)7 Without this
election by the tribe, class III gaming activities could not be conducted on its lands.
              4.      Tribal-state Compacts
       The tribal election is exercised by requesting a tribal-state compact—“[t]he
mechanism for facilitating the unusual relationship in which a tribe might affirmatively
seek the extension of state jurisdiction and the application of state laws to [class III
gaming] conducted on Indian land .…” (Sen.Rep. 100-446, supra, p. 6.) IGRA “does


7      Some tribes opposed any federal or state regulation of gaming on tribal lands,
preferring exclusive tribal regulation. (Clinton, supra, 42 Ariz. St. L.J. at pp. 58–59.)
Others were willing to accept some outside regulation, provided it was done by the
federal government. (Id. at p. 59.)


                                              17.
not contemplate and does not provide for the conduct of class III gaming activities on
Indian lands in the absen[c]e of a tribal-State compact.” (Sen.Rep. 100-446, p. 6.) Thus,
in the view of the Select Committee on Indian Affairs, “the compact process is a viable
mechanism for setting various matters between two equal sovereigns” that both have
significant governmental interests in the conduct of class III gaming. (Id. at p. 13.)
       The idea of the compact mechanism appears to have been derived from a
recommendation by the National Indian Gaming Task Force to Congress that suggested
“off-reservation gaming regulated by recognized Indian governments should be dealt
with on the local and State level by means of agreements between the parties. Such
agreements would provide protection as well as define their respective obligations.”
(Indian Gambling Control Act, Part I: Hearing on H.R. No. 1920 and H.R. No. 2404
before the House Com. on Interior and Insular Affairs, 99th Cong., 1st Sess., p. 173
(1985); see Clinton, supra, 42 Ariz. St. L.J. at pp. 58–60.) The proposed agreement,
“although expressly limited to ‘off-reservation gaming,’ may have been the first
suggestion of the compact mechanism that ultimately became the compromise measure
Congress adopted late in its legislative discussions to break the stalemate between
opposing views on the question of class III gaming” and its regulation. (Clinton, supra,
at pp. 59–60.) Accordingly, the revised version of Senate Bill 555 that became IGRA
“introduced the Tribal-State compact concept” as a compromise to resolve the disputes
concerning appropriate jurisdiction over class III. (Santoni, supra, 26 Creighton L.Rev.
at p. 403.)
       IGRA provides that in states allowing class III “gaming for any purpose by any
person, organization, or entity,” an Indian tribe and the state may enter a compact for the
conduct of class III gaming on the Indian lands under the tribe’s jurisdiction. (25 U.S.C.
§ 2710(d)(1) & (d)(3).) To complete such a compact, tribes and states must negotiate a
range of issues that relate to the scope of the games, standards for operating the games,
regulatory responsibility, allocation of criminal and civil jurisdiction, liquor sales, and

                                             18.
taxes on retail and restaurant outlets. (25 U.S.C. § 2710(d)(3)(C); Boylan, supra, 42
Ariz. St. L.J. at p. 8.) From the perspective of sovereignty, the tribal-state compact grants
the state control over activities on Indian land that it would not have without the compact.
In that sense, tribal-state compacts expand the state’s jurisdiction.
       One reason Congress chose a mechanism that involved the states (as opposed to a
federal agency) in regulating class III gaming was “that the expertise to regulate gaming
activities and to enforce laws related to gaming could be found in state agencies, and thus
that there was no need to duplicate those mechanisms on a Federal level.” (Sen.Rep.
100-446, supra, p. 5.) The tribal-state compact mechanism would tap into this expertise
and “assure that the interests of both sovereign entities are met with respect to the
regulation of complex gaming enterprises .…” (Id. at p. 13.)
       An issue not resolved by IGRA was which state official has the responsibility of
negotiating the tribal-state compact. (Santee Sioux Tribe of Nebraska v. State of
Nebraska (8th Cir. 1997) 121 F.3d 427, 431; see 25 U.S.C. § 2710(d)(3).) As a result of
IGRA’s silence on this point, each state must decide that question for itself.8
       The fact that tribes cannot conduct class III gaming on their lands without a
gaming compact appears to give the states a great deal of power in negotiating the terms
of the compact. This imbalance in power created the concern that the compact
requirement for class III gaming might “be used as a justification by a State for excluding
Indian tribes from such gaming or for the protection of other State-licensed gaming
enterprises from free market competition with Indian tribes.” (Sen.Rep. 100-446, supra,
p. 13.) Consequently, IGRA restricted the authority of states by requiring them to

8      For example, in State ex rel. Stephan v. Finney (1992) 251 Kan. 559, the Kansas
Supreme Court determined the Kansas Governor could negotiate tribal-state compacts,
but had no power to bind the state to the compact because that power was held
exclusively by the Legislature. (Id. at p. 583; State ex rel. Clark v. Johnson (1995) 120
N.M. 562, 578 [Governor of New Mexico lacked constitutional or statutory authority to
enter into tribal-state gaming compacts].)


                                             19.
“negotiate with the Indian tribe in good faith.” (25 U.S.C. § 2710(d)(3)(A); see Tsosie,
Negotiating Economic Survival: The Consent Principle and Tribal-State Compacts
Under the Indian Gaming Regulatory Act (1997) 29 Ariz. St. L.J. 25, 54–55 [statutory
process for tribal-state compacts under IGRA].) To enforce this duty to negotiate, IGRA
granted federal district courts jurisdiction over causes of action brought by tribes alleging
the state failed to negotiate in good faith. (25 U.S.C. § 2710(d)(7)(A).) If the district
court finds a lack of good faith, it may direct the parties to conclude a compact and, if
that attempt is unsuccessful, select a mediator who will choose the proposed compact that
best comports with IGRA. (25 U.S.C. § 2710(d)(7)(B)(iv); see Seminole Tribe of Florida
v. Florida (1996) 517 U.S. 44, 73–74 [state’s duty to negotiate enforceable through by
“the carefully crafted and intricate remedial scheme set forth in § 2710(d)(7)”].)
       IGRA’s requirement that a state negotiate a tribal-state compact in good faith, and
the remedies provided for the failure to negotiate in good faith, means that state control
over the tribal-state compact is limited. 9 A state that allows class III gaming within its
borders cannot prevent an Indian tribe from conducting class III gaming on its lands by
refusing to enter into a compact. In short, states are not given veto power over compacts,
like they are with concurrences.
              5.     General Prohibition of Gaming on After-acquired Trust Land
       IGRA authorizes gaming only on “Indian lands.” (25 U.S.C. § 2702(3); see
Washburn, supra, 42 Ariz. St. L.J. at p. 330.) IGRA defines “‘Indian lands’” as (1) “all
lands within the limits of any Indian reservation”; (2) any lands “held in trust by the

9       Potentially, when a federal court finds the state has not negotiated in good faith,
the state essentially loses its power to participate in the compact process, which is what
eventually occurred with this proposed project. (See North Fork Rancheria of Mono
Indians v. California (E.D.Cal., Nov. 13, 2015, No. 1:15-CV-00419) 2015 U.S. Dist.
Lexis 154729.) The foregoing lawsuit involved the Madera site and generated two
decisions cited in this opinion. I refer to the lawsuit as Good Faith Compact Case, the
November 2015 decision as Good Faith Compact Case I and the August 2016 decision as
Good Faith Compact Case II.


                                             20.
United States for the benefit of any Indian tribe or individual”; and (3) any lands held in
fee by any tribe or individual subject to a federal restriction on alienation. (25 U.S.C.
§ 2703(4).)
       The inclusion of trust lands in this definition created a concern that, after
enactment, tribal governments might acquire trust land in or near metropolitan areas and
open bingo or casino facilities on that land. (Boylan, supra, 42 Ariz. St. L.J. at pp. 9–10.)
IGRA addressed this concern by adding a separate provision, section 20, to address
gaming on lands acquired in trust after October 17, 1988, the date of IGRA’s enactment.
(25 U.S.C. § 2719; Boylan, supra, at p 10.) Section 20 of IGRA prohibits gaming on
after-acquired trust lands, unless a statutory exception applies. (25 U.S.C. § 2719(a).)
Section 20 of IGRA has been referred to as an anti-proliferation provision. (Clinton,
supra, 42 Ariz. St. L.J. at p. 58.)
              6.      Exceptions to Prohibition of Gaming on After-acquired Trust Land
       The general prohibition of class III gaming on after-acquired trust land created
concerns about unfair or dissimilar treatment of tribes without a land base and tribes not
yet recognized by the federal government. (Boylan, supra, 42 Ariz. St. L.J. at p 10.) To
address these concerns, Congress created exceptions for (1) new and restored reservations
and (2) acquisitions of land within an existing reservation and land outside an existing
reservation. (Ibid.; see 25 U.S.C. § 2719(b).)
       The various exceptions are addressed in part 292 of title 25 of the Code of Federal
Regulations (Part 292), which is labeled “Gaming on Trust Lands Acquired After
October 17, 1988.” (73 Fed.Reg. 29354, 29375 (May 20, 2008).) Part 292 contains the
procedures used by the Department of the Interior to determine whether an exception
applies. (See 25 C.F.R. § 292.1.)
       The exception relevant to this appeal requires the Governor’s concurrence and is
described in the next subpart. The other statutory exceptions for after-acquired trust land



                                             21.
that potentially could be applied in California involve (1) lands located within or
contiguous to the boundaries of the tribe’s reservation on October 17, 1988 (25 U.S.C.
§ 2719(a)(1)); (2) lands acquired for a tribe whose last recognized reservation was within
California and, as of October 17, 1988, the tribe had no reservation (25 U.S.C. §
2719(a)(2)(B); and (3) land “taken into trust as part of—[¶] (i) a settlement of a land
claim, [¶] (ii) the initial reservation of an Indian tribe acknowledged by the Secretary
under the Federal acknowledgement process, or [¶] (iii) the restoration of lands for an
Indian tribe that is restored to Federal recognition” (25 U.S.C. § 2719(b)(1)(B)). As
previously noted, I refer to these types of after-acquired trust lands as “nonconcurrence
trust lands.”
       None of these exceptions involve the concurrence by the Governor in any federal
decision allowing an Indian tribe to conduct class III gaming on lands so taken into trust.
Consequently, once a state has decided to allow class III gaming “for any purpose by any
person, organization, or entity” (25 U.S.C. § 2710(d)(1)(B)), the state cannot block or
otherwise prohibit class III gaming on nonconcurrence trust lands. The requirement for a
tribal-state compact allows the state some input as to the gaming operations, but states do
not have the ability to prevent class III gaming by refusing to enter into a tribal-state
compact because IGRA specifically requires the state to negotiate a compact with the
Indian tribe in good faith. (See pt. I.D.4., ante.) If the state fails to do so, secretarial
procedures that take the place of a compact can be forced on the state under IGRA’s
provisions that allow a federally appointed mediator to choose between the proposed
compacts, if any, and then notify the Secretary of the choice. (See 25 U.S.C.
§ 2710(d)(7)(B)(iv)–(vii).) The Secretary shall prescribe, in consultation with the Indian
tribe, procedures for the conduct the class III gaming that are consistent with the
proposed compact selected by the mediator. (25 U.S.C. § 2710(d)(7)(B)(vii).)
       To summarize, there are narrowly drafted exceptions in section 20 of IGRA that
have the potential to result in casinos being operated by Indian tribes on after-acquired

                                               22.
trust lands in California that do not involve or require the Governor’s concurrence. (25
U.S.C. § 2719(b).) In contrast, only one of the exceptions requires a state’s Governor’s
concurrence as a necessary condition to conduct class III gaming on after-acquired trust
land. That issue is the focus of this appeal.
              7.     Exception Involving Governor’s Concurrence
       The exception relevant to this appeal has four main elements: (1) a tribal
application submitted to the Secretary, (2) a consultation requirement imposed on the
Secretary, (3) a two-part determination by the Secretary, and (4) the Governor’s
concurrence in the Secretary’s determination. (25 U.S.C. § 2719(b)(1)(A).)10 The
exception “has become known as the ‘two-part determination’ exception to the
prohibition on gaming on after-acquired lands.” (Boylan, supra, 42 Ariz. St. L.J. at p. 10,
fn. omitted; see Picayune Rancheria of Chukchansi Indians v. Brown (2014) 229
Cal. App. 4th 1416, 1421.) To reiterate, it is the only exception that involves any kind of a
concurrence from a state’s Governor.
       When after-acquired trust lands do not qualify for any of the other exceptions
under section 20 of IGRA, a tribe may submit a written application to the Secretary
requesting the Secretary to make the two-part determination. (25 C.F.R. § 292.13; see 73
Fed.Reg. 29354 (May 20, 2008) as corrected in 73 Fed.Reg. 35579 (June 24, 2008).) The
Secretary’s two-part determination is made “after consultation with the Indian tribe and
appropriate State and local officials, including officials of other nearby Indian tribes.”
(25 U.S.C. § 2719(b)(1)(A).) The procedures for conducting the consultation process
require a letter be sent to the appropriate officials soliciting comments and an opportunity
for the applicant tribe to respond to those comments. (25 C.F.R. §§ 292.19 [letter and
comment period], 292.20 [contents of consultation letter].)


10     The federal regulations addressing the exception and its four elements are set forth
in subpart C of Part 292. (See 25 C.F.R. §§ 292.13–292.25.)


                                                23.
       After reviewing the tribe’s written application and completing the consultation
process, the Secretary is in a position to decide both elements of the two-part
determination—specifically, whether gaming on the land (1) “would be in the best
interest of the Indian tribe and its members” and (2) “would not be detrimental to the
surrounding community.” (25 U.S.C. § 2719(b)(1)(A).) If the Secretary determines an
element is not met, the tribe must be informed of both the disapproval of application and
the reasons. (25 C.F.R. § 292.21(b).) Alternatively, if the Secretary makes a favorable
two-part determination, the Secretary will send the Governor of the state written
notification of its determination and findings of fact, a copy of the entire record, and a
request for the Governor’s concurrence in the determination. (25 C.F.R. §§ 292.21(c),
292.22.)
       The two-part determination exception was tailored to take into consideration
federal, tribal, state and local interests affected by a proposed off-reservation casino. The
evaluation of these interests requires the Secretary and the Governor to make political
judgments. The concurrence requirement gives the Governor, for practical purposes, veto
or approval authority over off-reservation gaming.11 (Boylan, supra, 42 Ariz. St. L.J. at
p. 11.) The concurrence requirement, in contrast to the compacting mechanism, is not
subject to a good faith requirement and, thus, gives the state the absolute power to
prohibit the expansion of class III gaming to off-reservation sites. A rationale for

11     The concurrence condition can be traced to a House of Representative’s bill
proposed in the 99th Congress (1985-1986) that would have required the Secretary
consult with a state’s Governor to ascertain the state’s public policy on gaming. (Clinton,
supra, 42 Ariz. St. L.J. at p. 57.) This gubernatorial consultation requirement related to
gaming on existing Indian land and was not adopted. However, a similar device—the
governor’s concurrence—subsequently became part of the anti-proliferation provisions in
section 20 of IGRA addressing gaming on after-acquired trust land. (Clinton, supra, at
pp. 57-58; 25 U.S.C. § 2719(b)(1)(A).) The legislative history of the provisions requiring
input from a governor (including the provision requiring concurrence) shows that the
concurrence condition developed apart from the compacting mechanism and, thus, is not
an integral or essential piece of the compacting authority.


                                             24.
granting a state this veto authority is that the state loses jurisdiction over the land taken
into trust and such a loss should not occur without the state’s approval.
       The two-part determination exception had been used only a few times to authorize
off-reservation casinos when Proposition 1A was presented to the voters in 2000. For
nearly 18 years after IGRA was enacted, there had been only three instances, all outside
of California, where a governor had concurred in a two-part determination. (Off-
Reservation Gaming: Land into Trust and the Two-Part Determination, Hearing before
the Sen. Com. on Indian Affairs, 109th Cong., 2d Sess., p. 4 (2006), testimony of George
Skibine, Acting Deputy Assistant Secretary, Policy and Economic Development for
Indian Affairs, Department of the Interior.) As a result of these concurrences, off-
reservation land in Wisconsin, Washington and Michigan was acquired in trust for
purposes of Indian gaming.12 Thus, in 2000 when California’s voters approved
Proposition 1A, the exception involving a governor’s concurrence authority for off-
reservation gaming had been rarely used.
              8.      Intertwined Approvals Under IRA and IGRA
       The construction and operation of a casino on land, like the site in this case, that
was not held in trust for the tribe when the casino was proposed, cannot occur until (1)
the land is taken into trust for the benefit of the tribe pursuant to IRA and (2) the requisite
approvals of Indian gaming are obtained under IGRA. The fact that two federal statutes
are involved raises questions about how the sequence in which the various approvals are

12      The three tribes were the Forest County Pottawatomi Tribe in Wisconsin (1990);
the Kalispel Tribe in Washington (1997); and the Keweenaw Bay Indian Community in
Michigan (2000). (Boylan, supra, 42 Ariz. St. L.J. at p. 11, fn. 50.) Boylan also referred
to the 2008 tribal-state compact that Governor Schwarzenegger negotiated with the Fort
Mojave Indian Tribe, but that compact was not ratified by the Legislature and the
Secretary did not publish a notice of approval in the Federal Register. (Cf. Gov. Code, §
12012.45, subd. (a)(2) [Aug. 23, 2004, compact between California and the Fort Mojave
Indian Tribe ratified]; 69 Fed.Reg. 76004 (Dec. 20, 2004) [notice of approval of compact
between California and Fort Mojave Indian Tribe].)


                                              25.
obtained. A federal district court described the sequence in a federal lawsuit involving
North Fork’s applications relating to its casino proposal:

       “[T]he Secretary’s [two-part] decision under the IGRA must logically be
       finalized before the Secretary’s [land-to-trust] decision under the IRA can
       be made. Permitting gaming on trust land would be essential to the
       Secretary’s conclusion under the IRA that the acquisition meets the criteria
       listed in 25 C.F.R. Part 151, such as ‘[t]he need of the individual Indian or
       the tribe for additional land,’ and ‘[t]he purposes for which the land will be
       used.’ See 25 C.F.R. § 151.10. Similarly, the governor’s concurrence is
       plainly required before gaming on trust land can be permitted. See 25
       U.S.C. § 2719(b)(1)(A). Therefore, in this case, approving a trust
       acquisition under the IRA prior to the governor’s concurrence would have
       been putting the proverbial cart before the horse: The Secretary would not
       yet have known whether gaming would be permitted and thus would have
       had no basis to ascertain whether the basic criteria for approving a trust
       acquisition had been met.” (Stand Up for California v. U.S. Dept. of the
       Interior (D.D.C. 2013) 919 F. Supp. 2d 51, 71.)
       As to the relative timing of a fee-to-trust application under IRA and an application
for a two-part determination for a proposed casino under IGRA, a tribe may submit its
applications at the same time. (25 C.F.R. § 292.15.) The history of the applications
relating to the casino site proposed by North Fork is set forth in part II, post.
       E.     California’s Proposition 5
       Prior to the adoption of IGRA, the California Constitution set forth a fundamental
public policy against the legalization in California of casino gambling. “The Legislature
has no power to authorize, and shall prohibit, casinos of the type currently operating in
Nevada and New Jersey.” (Cal. Const., art. IV, § 19, subd. (e).)
       After IGRA was enacted, several conflicts developed between the State of
California and Indian tribes over class III gaming, particularly stand-alone gaming
devices and live banking and percentage card games. (Hotel Employees & Restaurant
Employees Internat. Union v. Davis (1999) 21 Cal. 4th 585, 596–597 (Davis).) To resolve
these conflicts relating to class III gaming on Indian lands, Proposition 5 was drafted and



                                              26.
presented to California’s voters as an initiative statute, not a constitutional amendment.
(Davis, supra, at pp. 597–598.)
          In 1998, California’s voters approved Proposition 5. (Davis, supra, 21 Cal.4th at
p. 589.) Proposition 5 purported to authorize the state to enter into tribal-state compacts
as contemplated by IGRA, but because the measure was only statutory, it was held to be
invalid in light of the constitutional gambling prohibition. (Davis, supra, at pp. 589–
590.)
          F.    1999 Compacts and Assembly Bill No. 1385
          Less than a month after the California Supreme Court invalidated Proposition 5,
the State of California executed 57 tribal-state gaming compacts entered into pursuant to
IGRA.13 The compacts allowed, on reservation land that was not subject to the two-part
determination and the Governor’s concurrence, the tribes to present a wider range of
games than previously offered, including full Las Vegas-style slot machines, and
provided tribes with the exclusive right to conduct class III gaming within California.
(Koenig, Gambling on Proposition 1A: The California Indian Self-Reliance Amendment
(2002) 36 U.S.F. L.Rev. 1033, 1043–1044.) In exchange, the tribes agreed to
(1) contribute to a special distribution fund to offset expenses incurred by the state in
connection with tribal gaming and (2) revenue sharing that allocates funds to nongaming
tribes. (Id. at pp. 1047–1049 [revenue sharing] & 1051 [special distribution fund]; see
Gov. Code, §§ 12012.75 [revenue sharing trust fund], 12012.85 [special distribution
fund].)




13     The tribal-state compacts are identified in paragraphs (1) through (57) of
subdivision (a) of section 12012.25 of the Government Code. None of these compacts
required a Governor’s concurrence. (See generally Note, Chapter 51: Approval of
Tribal-State Gaming Agreements Governing California’s First Off-Reservation Casino
(2014) 45 McGeorge L.Rev. 521 (California’s First Off-Reservation Casino).)


                                              27.
       On September 10, 1999—the same day the compacts were executed—both the
Assembly and the Senate ratified the compacts by unanimously approving Assembly Bill
No. 1385 (1999-2000 Reg. Sess.) (AB 1385). This legislation is codified in sections
12012.25, 12012.75 and 12012.85 of the Government Code.14 (See Stats. 1999, ch. 874,
§§ 1–3.) For purposes of this appeal, I note that AB 1385 does not mention (1) off-
reservation casinos or (2) the Governor concurring in the Secretary’s two-part
determination related to taking off-reservation land into trust for gaming purposes.
Furthermore, none of the 57 compacts ratified by AB 1385 involved the two-part
determination exception to IGRA’s general prohibition against gaming on after-acquired
trust land and, therefore, did not require a Governor’s concurrence. (See generally
California’s First Off-Reservation Casino, supra, 45 McGeorge L.Rev. 521.)
       The 1999 compacts were conditioned upon the subsequent passage of Proposition
1A. (California Commerce Casino, Inc. v. Schwarzenegger (2007) 146 Cal. App. 4th
1406, 1412.) That proposition was drafted to amend the California Constitution and
remove the grounds used to invalidate Proposition 5. (Ibid.)
       G.     Proposition 1A
              1.     Ballot Materials
       In 2000, the initiative designated as Proposition 1A—“Gambling on Tribal Lands.
Legislative Constitutional Amendment”—was presented to California’s voters. The



14     The legislative history for Government Code section 12012.25 provides no
guidance as to the voters’ understanding of the later adopted constitutional provision
because none of the indicia of the Legislature’s intent was before the voters. (7 Witkin,
Summary of Cal. Law (10th ed. 2005) Constitutional Law, § 124, p. 231, citing Delaney
v. Superior Court (1990) 50 Cal. 3d 785, 801.) But even if the voters were aware of the
materials in that legislative history, they would not have understood Proposition 1A as
granting the concurrence authority because the materials do not mention concurrence or
off-reservation casinos. (See e.g., Legis. Counsel’s Dig., Assem. Bill No. 1385 (1999-
2000 Reg. Sess.)


                                            28.
Attorney General’s summary of Proposition 1A that appeared in the ballot pamphlet
stated:

                  “Modifies state Constitution’s prohibition against casinos and
          lotteries, to authorize Governor to negotiate compacts, subject to legislative
          ratification, for the operation of slot machines, lottery games, and banking
          and percentage card games by federally recognized Indian tribes on Indian
          lands in California, in accordance with federal law.

                  “Authorizes slot machines, lottery games, and banking and
          percentage card games to be conducted on tribal lands subject to the
          compacts.” (Voter Information Guide, Primary Elec. (Mar. 7, 2000)
          official title and summary of Prop. 1A, p. 4 (Voter Information Guide).)
          The Legislative Analyst’s analysis of Proposition 1A, printed in the ballot
pamphlet provided background on gambling in California, gambling on Indian land under
IGRA, and gambling on Indian lands in California. (Voter Information Guide, supra,
analysis of Prop. 1A by Legis. Analyst, p. 4.) The background information stated that
California had over 100 Indian rancherias/reservations and about 40 Indian gambling
operations, which offered a variety of gambling activities. (Ibid.) The analysis
(1) described the virtually identical compacts with 57 tribes that, in 1999, had been
negotiated by the Governor and ratified by the Legislature and (2) stated that the
compacts would become effective only if Proposition 1A was approved and the federal
government approves the compacts. (Id. at pp. 4–5.) The analysis described the proposal
by stating:

                  “This proposition amends the State Constitution to permit Indian
          tribes to conduct and operate slot machines, lottery games, and banked and
          percentage card games on Indian land. These gambling activities could
          only occur if (1) the Governor and an Indian tribe reach agreement on a
          compact, (2) the Legislature approves the compact, and (3) the federal
          government approves the compact. (Although this proposition authorizes
          lottery games, Indian tribes can currently operate lottery games—subject to
          a gambling compact. This is because the State Constitution permits the
          State Lottery, and Indian tribes can operate any games already permitted in
          the state.)” (Id. at p. 5.)



                                               29.
       The authorization of slot machines was a controversial part of Proposition 1A.
The analysis addressed slot machines by stating that (1) the compacts would allow each
tribe at least 350 slot machines and (2) tribes may pay for licenses for additional
machines, but generally may not operate more than 2,000 machines. (Voter Information
Guide, supra, analysis of Prop. 1A by Legis, Analyst, fig. 1, p. 5.)
       Although the analysis stated that California had “over 100 Indian
rancheria/reservations” it did not mention off-reservation or after-acquired lands. (Voter
Information Guide, supra, analysis of Prop. 1A by Legis. Analyst, p. 4.) It also provided
no explanation of what was meant by its references to “tribal lands” and “Indian lands”
and did not mention gambling outside existing reservations. The analysis also referred to
the 57 tribal-state compacts and the process of entering such compacts. (Id. at p. 5.) It
made no mention of a Governor’s concurrence, a two-part determination by the
Secretary, or casinos proposed for off-reservation lands.
              2.     Arguments in Ballot Pamphlet
       The arguments and rebuttals set forth in the ballot pamphlet addressed issues
raised by the 57 tribal-state compacts and did not state directly whether Proposition 1A
granted the Governor concurrence authority. On the topic of Indian gaming outside
existing reservations, the proponents and opponents of Proposition 1A took different
positions.
       The proponents stated that they were seeking passage “so we can keep the gaming
we have on our reservations.” (Voter Information Guide, supra, argument in favor of
Prop. 1A, p. 6.) This argument implies that Proposition 1A did not address off-
reservation casinos—an implication reinforced by the fact that none of the compacts
proposed at that time required the Secretary’s two-part determination and the Governor’s
concurrence. The proponents also asserted: “If Proposition 1A fails, tribal gaming




                                            30.
would face being shut down. This would be devastating for California Indian Tribes—
and bad for California’s taxpayers.” (Ibid.)
       Opponents argued that “Proposition 1A and the Governor’s compact with
gambling tribes will trigger a massive explosion of gambling in California.” (Voter
Information Guide, supra, argument against Prop. 1A, p. 7.) One aspect of the predicted
explosion related to location, as the opponents warned: “Casinos won’t be limited to
remote locations. Indian tribes are already buying up prime property for casinos in our
towns and cities.” (Ibid.) This argument implies that Proposition 1A would allow
casinos on after-acquired trust lands, which contradicts the position implied by the
proponents.
       The proponents rebutted the arguments against Proposition 1A by quoting a
former field investigator of the NIGC, who asserted: “‘Proposition 1A and federal law
strictly limit Indian gaming to tribal land. The claim that casinos could be built anywhere
is totally false.’” (Voter Information Guide, supra, rebuttal to argument against
Prop. 1A, p. 7.) The rebuttal also quoted an economist who stated: “‘The majority of
Indian Tribes are located on remote reservations and the fact is their markets will only
support a limited number of machines.’” (Ibid.)
       These passages show the proponents and opponents disagreed as to how
Proposition 1A would be interpreted and applied to casinos outside existing reservations.
Opponents wanted voters reading the pamphlet to believe gambling would spread outside
existing reservations, while proponents wanted voters to believe gambling would be
confined to existing reservations. The conflicting positions presented in the ballot
pamphlet demonstrate that voters were not presented with a single interpretation of how
Proposition 1A would be applied to off-reservation casinos.




                                               31.
              3.     Text of Constitutional Amendment
       In November 2000, the voters approved Proposition 1A and amended section 19
of article IV of the California Constitution to include the following:

               “(f) Notwithstanding subdivisions (a) and (e), and any other
       provision of state law, the Governor is authorized to negotiate and conclude
       compacts, subject to ratification by the Legislature, for the operation of slot
       machines and for the conduct of lottery games and banking and percentage
       card games by federally recognized Indian tribes on Indian lands in
       California in accordance with federal law. Accordingly, slot machines,
       lottery games, and banking and percentage card games are hereby permitted
       to be conducted and operated on tribal lands subject to those compacts.”
       (Cal. Const., art. IV, § 19, subd. (f); Historical Notes, 1E West’s Ann. Cal.
       Const. (2012 ed.) foll. art. IV, § 19, p. 604.)
       The meaning of this text is analyzed in part IV, post.
II.    HISTORY OF THE MADERA SITE
       The proposal by North Fork for a casino in Madera County requires a variety of
approvals and actions at the local, state and federal level. This part of the opinion sets
forth a history of the various approvals and action relating to the Madera site and the
proposed casino. Also, it describes some of the state15 and federal lawsuits generated by
the proposal, both in California and Washington, D.C.
       A.     2004: Initial Plans and Federal Environmental Review
       In 2004, North Fork began taking the steps necessary to implement its plan to
build a gaming facility on land in Madera County. (Good Faith Compact Case I, supra,
2015 U.S. Dist. Lexis 154729 at p. 4.) The land is a 305-acre parcel located in an
unincorporated portion of the county adjacent to State Route 99 just outside the northwest
border of the City of Madera (Madera site). (Stand Up for California! v. U.S. Dept. of the
Interior, supra, 919 F.Supp.2d at p. 54.) The proposed casino-resort complex includes a

15     See Picayune Rancheria of Chukchansi Indians v. Brown, supra, 229 Cal.App.4th
at page 1420 (Governor was not subject to California’s environmental statute when he
concurred in federal determination relating to North Fork’s gaming proposal for the
Madera site).


                                             32.
gaming floor offering up to 2,500 gaming devices, six bars, three restaurants, a five-
tenant food court, a 200-room hotel tower, and 4,500 parking spaces. (Stand Up for
California! v. U.S. Dept. of the Interior, supra, ___ F.Supp.3d ___, ___ [2016 U.S. Dist.
Lexis 119649, p. 5].)
       In July 2004, soon after starting the process of acquiring the property,16 North
Fork entered into discussions with representatives of then-Governor Arnold
Schwarzenegger for a tribal-state gaming compact. (Good Faith Compact Case I, supra,
2015 U.S. Dist. Lexis 154729, pp. 5–6.) Later in 2004, BIA published a notice of intent
to prepare an environmental impact statement (EIS) for North Fork’s proposed trust
acquisition of the Madera site and the development of a casino-resort on that site. (69
Fed.Reg. 62721 (Oct. 27, 2004).) The notice provided the public an opportunity to
comment on the scope and implementation of the proposal. Later, the comment period
was extended to May 6, 2005. (70 Fed.Reg. 17461 (Apr. 6, 2005).) The federal
environmental review process is mentioned here because that process took a long time
and affected the timing of the other steps taken by North Fork.17 (See 75 Fed.Reg. 47621
(Aug. 6, 2010) [final EIS released for public comment].)

16      Before the Madera site was transferred into trust for the benefit of the tribe in
February 2013, it was owned by North Fork’s development partner, SC Madera
Development, LLC. That company is a subsidiary of Nevada-based Station Casinos.
(California’s First Off-Reservation Casino, supra, 45 McGeorge L.Rev. at pp. 528–529.)
Critics of the proposal describe it as an example of “‘“reservation shopping”’” that places
a casino in a prime location. (Id. at p. 529, fn. 79; see Fletcher, Bringing Balance to
Indian Gaming (2007) 44 Harv. J. on Legis. 39, 67 [“‘reservation shopping’” is “a
political code word” that links off-reservation Indian gaming expansion to non-Indian
gaming developers].) North Fork and Station Casinos have signed a casino management
contract that gives Station Casinos the right to operate the casino and receive 24 percent
of its net income.
17    For example, a tribal-state gaming compact was executed by Governor
Schwarzenegger in April 2008, but was never presented to the Legislature for ratification
because of delays resulting from the lengthy federal environmental review process.
(Good Faith Compact Case I, supra, 2015 U.S. Dist. Lexis 154729, p. 6.)


                                            33.
       B.      Fee-to-trust Application Under IRA
       In March 2005, North Fork submitted a formal fee-to-trust application to the
Secretary requesting the Department of the Interior to accept trust title to the Madera site.
The application was filed under section 5 of IRA (25 U.S.C. § 5108) and its
implementing regulations (25 C.F.R. § 151.) The factors to be considered included any
proposed business use and the anticipated economic benefits from that use. (See 25
C.F.R. § 151.11, subd. (c); see generally 25 C.F.R. § 151.11 [off-reservation
acquisitions].)
       As to timing, North Fork’s formal fee-to-trust application was submitted to the
Secretary after North Fork began discussing a tribal-state gaming compact for the site
with the Governor and after the federal environmental review process started. The
Secretary’s decision on the fee-to-trust application could not be made until after the
environmental consequences of the proposed casino-resort project had been analyzed in a
final EIS.
       C.      Two-Part Determination Under IGRA
       The appellate record does not show when North Fork applied to the Secretary for
the two-part determination that was essential to qualifying for an exception to IGRA’s
prohibition of class III gaming on after-acquired trust land. (See 25 U.S.C. § 2719(a)
[general prohibition].) That application might have been submitted at the same time as
the fee-to-trust application. (See 25 C.F.R. § 292.15 [application for two-part
determination for land not yet held in trust may be submitted at the same time as the fee-
to-trust application].)
       In September 2011, an assistant secretary for Indian affairs issued an IGRA record
of decision that addressed the two-part determination contained in section 20 of IGRA.
(25 U.S.C. § 2719.) The decision found that taking the Madera site into trust for the
purpose of gaming (1) would be in the best interest of North Fork and (2) would not be




                                             34.
detrimental to the surrounding community. (25 U.S.C. § 2719(b)(1)(A); see 25 C.F.R.
§ 292.13(c) [two-part determination].)
       D.     Tribal-state Compact and Governor’s Concurrence
       While North Fork’s application for the Secretary’s two-part determination was
under consideration, the Governor and North Fork pursued a tribal-state compact for
Indian gaming on the Madera site. On August 31, 2012, the Governor announced that he
had negotiated and signed a compact with North Fork for gaming on the 305-acre parcel
and was forwarding the compact to the Legislature for ratification. The Governor also
announced his concurrence in the Secretary’s two-part determination that placing the land
in trust for North Fork for purposes of class III gaming would be in North Fork’s best
interest and would not be detrimental to the surrounding community. The concurrence
was set forth in a letter dated August 30, 2012.
       E.     IRA Record of Decision: Fee-to-trust
       In November 2012, after the Secretary was informed of the Governor’s
concurrence, another assistant secretary of Indian affairs issued an IRA record of decision
stating the Secretary would exercise the authority granted by section 5 of IRA (25 U.S.C.
§ 5108) and its implementing regulations (25 C.F.R. § 151) and approve the fee-to-trust
application submitted by North Fork for the Madera site. The decision considered (1) the
fee-to-trust application, the draft EIS, the final EIS, public comments, and applicable law;
(2) alternatives to the proposed gaming-resort complex, including non-casino
alternatives, a reduced casino, and a no-action alternative; and (3) mitigation measures
relating to environmental impacts. Of the various alternatives, the decision concluded the
proposed gaming-resort complex was the preferred alternative.
       On February 5, 2013, the conveyance of the Madera site into trust was completed,
despite the filing of a federal lawsuit challenging the Secretary’s decision on the fee-to-
trust application. (See pt. II.H.2., post.)



                                              35.
       F.     Legislature’s Ratification of the Tribal-state Compact
       Later in February 2013, Assembly Bill No. 277 (2013-2014 Reg. Sess.) was
introduced in the California Legislature to ratify the compact entered into by the
Governor and North Fork. By June 2013, Assembly Bill No. 277 had been passed by
both houses of the Legislature. The bill was signed by the Governor on July 2, 2013, and
became chapter 51 of the Statutes of 2013 (Chapter 51). In addition to ratifying the
compact, Chapter 51 exempted the casino project from compliance with the California
Environmental Quality Act (Pub. Resources Code, § 21000 et seq.) (CEQA). (Stats.
2013, ch. 51, § 1(b).)
       Chapter 51 is noteworthy because it is the first time the Legislature ratified a
tribal-state compact for an off-reservation casino. (See California’s First Off-
Reservation Casino, supra, 45 McGeorge L.Rev. 521.) Also, “Chapter 51 provides for
direct revenue sharing with two specific Tribal Governments for the first time in a
gaming compact.” (Id. at p. 530, fn. omitted.)
       Following the Legislature’s ratification of the tribal-state compact, it was
forwarded to the Secretary. On October 22, 2013, the Secretary published a notice in the
Federal Register stating that “the compact is considered to have been approved, but only
to the extent that [it] is consistent with IGRA.” (78 Fed.Reg. 62649 (Oct. 22, 2013); see
25 U.S.C. § 2710(d)(8)(C).)
       G.     Initiative Challenging Chapter 51
       On July 8, 2013, while this litigation was pending, Cheryl Schmit submitted a
written request to the Attorney General for a title and summary for a proposed statewide
referendum rejecting the compact ratification statute, Chapter 51. The Attorney General
issued the title and summary, and signatures were gathered. The referendum qualified for
the November 2014 general election ballot and was designated Proposition 48. The
referendum was phrased so that a “Yes” vote would approve Chapter 51’s ratification of
two tribal-state gaming compacts, including the North Fork compact.


                                             36.
       On November 4, 2014, approximately 4.2 million Californians (61 percent) voted
“No” and 2.7 million Californians (39 percent) voted “Yes” on Proposition 48. As a
result, the statute ratifying the tribal-state compacts was rejected. (Historical and
Statutory Notes, 32E pt. 1 West’s Ann. Gov. Code (2016 supp.) foll. § 12012.59, p. 13.)
       H.     Federal Lawsuits
              1.     Good Faith Compact Case
       The voters’ rejection of the statute ratifying the August 2012 compact between the
State of California and North Fork caused the state to refuse to (1) recognize the
existence of a valid tribal-state compact with North Fork and (2) negotiate with North
Fork regarding the conduct of gaming on the Madera site. (Good Faith Compact Case II
(E.D.Cal., Aug. 9, 2016, No. 1:15-CV-00419) 2016 U.S. Dist. Lexis 105825, p. 4.) In
2015, North Fork responded to the state’s refusals by filing a lawsuit in the United States
District Court for the Eastern District of California and alleging the state violated IGRA
by failing to negotiate a compact in good faith. (Id., p. 1; see 25 U.S.C. § 2710(d)(3)(A)
[“State shall negotiate with the Indian tribe in good faith”].)
       In November 2015, the district court in Good Faith Compact Case I addressed
competing motions for judgment on the pleadings, concluded the state had failed to enter
negotiations as required by federal law, granted North Fork’s motion, and ordered the
parties “to conclude a compact within 60 days of the date of this order.” (Good Faith
Compact Case I, supra, 2015 U.S. Dist. LEXIS 154729, pp. 1, 43–44.) When the parties
failed to meet this deadline, the district court appointed a mediator pursuant to 25 United
States Code section 2710(d)(7)(B)(iv). (Good Faith Compact Case II, supra, 2016 U.S.
Dist. Lexis 105825, p. 5.) The mediator selected the compact proposed by North Fork
and gave the state 60 days within which to consent to that compact. (Ibid.) The state did
not consent within that period and, consequently, the mediator notified the Secretary that
no agreement had been reached. (Ibid.; see 25 U.S.C. § 2710(d)(7)(B)(iv).)



                                             37.
       On July 29, 2016, as a result of the mediator’s notification, the Secretary informed
the state and North Fork of the issuance of secretarial procedures for the conduct of
class III gaming on North Fork’s land. (Good Faith Compact Case II, supra, 2016 U.S.
Dist. Lexis 105825, p. 5.)
       In August 2016, the district court in the Good Faith Compact Case declined to
issue a stay of its judgment, state its order terminated the action in its entirety, and
directed the clerk of the court to close the case. (Good Faith Compact Case II, supra,
2016 U.S. Dist. Lexis 105825, p. 26.)
                2.    Cases Challenging Federal Approvals Under IRA and IGRA
       In December 2012, lawsuits were filed in federal district court in Washington,
D.C. to challenge the Secretary’s approval of North Fork’s fee-to-trust application under
IRA and the Secretary’s two-part determination under IGRA. (Stand Up for California!
v. U.S. Dept. of the Interior, supra, ___ F.Supp.3d ___, ___ [2016 U.S. Dist. Lexis
119649, pp. 7–8, 29].) These lawsuits also challenged the Secretary’s October 2013
approval (by nonaction) of the August 2012 compact between California and North Fork.
(Id. at p. ___ [2016 U.S. Dist. Lexis 119649, p. 8].)
       In September 2016, the district court rejected all challenges to the three separate,
but related, federal approvals involving the proposed casino-resort on the Madera site.
The challenges included alleged violations of federal environmental statutes, the federal
Administrative Procedures Act (5 U.S.C. § 551, et seq.), IRA and IGRA. (Stand Up for
California! v. U.S. Dept. of the Interior, supra, ___ F.Supp.3d at pp. ___ [2016 U.S. Dist.
Lexis 119649, pp. 6–7].) As to the challenge to the validity of the Governor’s
concurrence—the issue of state law presented in this appeal—the district court refused to
consider the challenge, concluding the State of California was an indispensable party that
had not been joined in the litigation. (Id. at pp. ___ [2016 U.S. Dist. Lexis 119649,
pp. 77, 86].)



                                              38.
       The district court described the secretarial procedures governing the conduct of
class III gaming on the Madera site as follows:

       “The Secretarial Procedures provide that they constitute ‘the full and
       complete authorization by the Secretary of the Interior for the Tribe to
       conduct class III gaming in its Indian lands pursuant to IGRA,’ and
       ‘supersede any prior agreements or understandings with respect to the
       subject matter hereof.’ Secretarial Procedures at 92, 99 (§§ 14.1, 18.2).
       The Procedures further provide that, upon their effective date, ‘any and all
       prior tribal-state Class III gaming compacts entered into between the Tribe
       and the State shall be null and void and of no further force and effect.’ Id.
       at 99 (§ 18.2).” (Stand Up for California! v. U.S. Dept. of the Interior,
       supra, ___ F.Supp.3d at p. ___ [2016 U.S. Dist. Lexis 119649, p. 47],
       italics added.)
       I.     Summary: Current Status of the Concurrence, Compact and Madera Site
       The following is my understanding of the current status of (1) the Governor’s
August 2012 concurrence, (2) the 2012 compact between the State of California and
North Fork, and (3) the regulation of gaming on the Madera site.
              1.     2012 Compact
       The compact signed in 2012 has no force or effect. First, California’s voters
rejected Chapter 51, the Legislature’s ratification of the compact. (See pts. II.F. & II.G.,
ante.) Second, the secretarial procedures issued in July 2016, superseded that compact
and expressly declared it null and void and of no further force and effect. (Stand Up for
California! v. U.S. Dept. of the Interior, supra, ___ F.Supp.3d at p. ___ [2016 U.S. Dist.
Lexis 119649, p. 47].)
       The foregoing conclusion is reinforced by the fact that the parties have agreed in
other lawsuits that the 2012 compact “is not in effect and will not govern the North Fork
Tribe’s gaming operations at the Madera Site.” (Stand Up for California! v. U.S. Dept. of
the Interior, supra, ___ F.Supp.3d at p. ___ [2016 U.S. Dist. Lexis 119649, p. 68].)18 As


18      Similarly, in Good Faith Compact Case I, the court stated that “it is undisputed
that the State and the Tribe have not entered into an enforceable compact” immediately

                                             39.
a result, the district court concluded “the validity of the Compact is simply no longer at
issue, and the plaintiffs’ claims that are premised upon the Compact’s alleged invalidity
fail to provide a basis upon which relief can be granted.” (Stand Up for California! v.
U.S. Dept. of the Interior, supra, at p. ___ [2016 U.S. Dist. Lexis 119649, p. 69].)
              2.     2012 Concurrence
       The current status of the Governor’s 2012 concurrence in the Secretary’s two-part
determination is one of the issues raised in this appeal. Here, we unanimously agree, for
different reasons, that the 2012 concurrence is invalid under the facts alleged.
              3.     Gaming on Madera Site
       The current status of class III gaming on the Madera site is uncertain. Part of the
uncertainty relates to how the resolution of this lawsuit challenging the validity of the
concurrence will impact the force and effect of the secretarial procedures approved in
July 2016. Determining this decision’s impact on the secretarial procedures involves
questions of federal law beyond the scope of the proceedings before us.
III.   INTERPRETING A VOTER INITIATIVE
       A.     Standard of Review
       Whether the Governor had the authority to concur in the Secretary’s two-part
determination relating to the Madera site is a question requiring the interpretation of
Proposition 1A. The meaning of a voter initiative such as Proposition 1A presents a
question of law subject to de novo review. (In re Tobacco II Cases (2009) 46 Cal. 4th
298, 311.) Our independent review is guided by the following rules of interpretation.




before it decided the motions for judgment on the pleadings filed by the state and North
Fork. (Good Faith Compact Case I, supra, 2015 U.S. Dist. Lexis 154729, p. 22.)


                                             40.
       B.     Rules of Interpretation
              1.      Intent and Voter Understanding
       Whether interpreting a statute adopted by the Legislature or a constitutional
provision added by voter initiative, a court’s ultimate goal is the same—effectuating the
enactors’ intent. (RagingWire, supra, 42 Cal.4th at p. 930 [statute adopted by initiative];
City and County of San Francisco v. County of San Mateo (1995) 10 Cal. 4th 554, 562
[Proposition 13] (San Mateo).) Consequently, courts interpreting the scope of a
constitutional provision added by initiative generally apply the same principles that
govern statutory constructions. (California Redevelopment Assn. v. Matosantos (2011)
53 Cal. 4th 231, 265.) There are a few principles tailored specifically to voter initiatives.
       The standard used to determine the “‘intent’” of the voters when they adopt an
initiative requires the court to place itself in the position of the average voter and
determine how the average voter would have understood the proposed constitutional
language. (Robert L. v. Superior Court (2003) 30 Cal. 4th 894, 902; Legislature v. Eu
(1991) 54 Cal. 3d 492, 505; see Elec. Code, § 9087.) In this standard, the average voter is
an objectively reasonable person, who is presumed to be aware of laws existing at the
time the initiative is adopted. (See Santos v. Brown (2015) 238 Cal. App. 4th 398, 410
[rebuttable presumption that voters are aware of existing laws].) I have located no
precedent equating the average voter’s awareness of an existing law necessarily includes
a detailed knowledge of the technical definitions contained in existing statutes or court
decisions.
              2.      Words—Ordinary or Technical Meaning
       The task of ascertaining meaning begins with the words of the constitutional
provision in question and gives those words their natural and ordinary meaning. (San
Mateo, supra, 10 Cal.4th at p. 562.) Courts construe words in initiatives “according to
their ordinary meanings as understood by ‘the average voter.’” (Vandermost v. Bowen
(2012) 53 Cal. 4th 421, 494 (Vandermost).) Stated another way, the people who adopted


                                              41.
a constitutional provision are presumed to have understood its words in their ordinary and
common sense. (Steinhart v. County of Los Angeles (2010) 47 Cal. 4th 1298, 1319
(Steinhart).)
       The foregoing general rule is subject to an exception. Words are given “their
natural and ordinary meaning, unless it appears they were used in some technical sense.”
(Steinhart, supra, 47 Cal.4th at p. 1318, italics added.) Thus, where a word used in the
constitutional provision “‘has a popular and also a technical meaning, “the courts will
accord to it its popular meaning, unless the very nature of the subject indicates or the
context suggests that it is employed in its technical sense.”’” (Turlock Irrigation Dist. v.
White (1921) 186 Cal. 183, 186.)
       This exception and the rebuttable presumption that the average voter is aware of
laws existing when the initiative is adopted leads to the question of whether the
awareness of existing laws extends to technical definitions in those laws. In the civil law
context, the California Supreme Court recently stated: “The particularized meaning of
words in complex, legislatively enacted statutes has little bearing on the interpretation of
words in an initiative .…” (Vandermost, supra, 53 Cal.4th at p. 494.) Harmonizing these
principles about the meaning of words, I conclude that courts interpret words in voter
initiatives by giving them their ordinary meaning, unless there is a reasonable basis for
inferring that the average voter understood a word or phrase was employed in a
particularized or technical sense.
                3.   Historical Context
       The inquiry into the average voter’s understanding of an initiative is not limited to
the provision’s text because the electorate does not approve initiatives in a vacuum. (Hi-
Voltage Wire Works, Inc. v. City of San Jose (2000) 24 Cal. 4th 537, 542.) The voter
understanding of an initiative that amends the California Constitution is discerned by




                                             42.
viewing the initiative’s language in its historical context. (Ibid.) This principle is why
the historical context for Proposition 1A was set forth in part I of this opinion.
              4.     Ambiguity and the Ballot Pamphlet
       As a general rule, if the language of a constitutional provision is clear and
unambiguous, the plain meaning governs. (Silicon Valley Taxpayers’ Assn., Inc. v. Santa
Clara County Open Space Authority (2008) 44 Cal. 4th 431, 444 (Silicon Valley).)
Ambiguous means “susceptible to more than one reasonable interpretation.” (Hoechst
Celanese Corp. v. Franchise Tax Bd. (2001) 25 Cal. 4th 508, 519.) An example of an
ambiguity is where a word or phrase has both an ordinary meaning and a technical
meaning.
       When the language of a constitutional provision is ambiguous, courts consider
extrinsic evidence in determining voter understanding, including the Legislative
Analyst’s analysis and ballot arguments for and against the initiative. (Silicon Valley,
supra, 44 Cal.4th at pp. 444–445; see Kelso, California’s Constitutional Right to Privacy
(1992) 19 Pepperdine L.Rev. 327, 342, fn. 69 [in a Nov. 1990 telephone poll, 7 out of 10
voters stated voter pamphlets were important to their decision making].) For instance, in
Legislature v. Eu, supra, 54 Cal.3d at page 505, the California Supreme Court determined
what the average voter was likely to conclude Proposition 140 meant based on “reading
the proposed constitutional language as supplemented by the [ballot pamphlet’s] analysis
and arguments.”
       As to the role of the arguments presented in the ballot pamphlet, our Supreme
Court has recognized “the fact that ballot measure opponents frequently overstate the
adverse effects of the challenged measure, and that their ‘fears and doubts’ are not highly
authoritative in construing the measure. (DeBartolo Corp. v. Fla. Gulf Coast Trades
Council (1988) 485 U.S. 568, 585.)” (Legislature v. Eu, supra, 54 Cal.3d at p. 505.) In
other words, the average voter does not naively accept every argument in the ballot



                                             43.
pamphlet as accurate and true. An argument by the opponents of an initiative about a
potential adverse consequence has a greater impact on voter understanding when the
proponents fail to contradict that argument. (Ibid.)
              5.     Necessary Implications
       The foregoing principles relating to the interpretation of voter initiatives are
supplemented by the principles of construction that address implied terms in general and
implied powers in particular.
       The starting point for determining whether to recognize an implied provision is the
general rule that directs the judiciary to “declare what is in terms or in substance
contained [in a statute or constitutional provision], not to insert what has been omitted, or
to omit what has been inserted .…” (Code Civ. Proc., § 1858, italics added; see
California Fed. Savings & Loan Assn. v. City of Los Angeles (1995) 11 Cal. 4th 342, 349
[courts “may not, under the guise of construction, rewrite the law .…”].) This general
rule is not an absolute ban on implied provisions. “‘[W]hatever is necessarily implied in
a statute is as much a part of it as that which is express.’” (Johnston v. Baker (1914) 167
Cal. 260, 264.) However, implications are necessary only in a relatively narrow set of
circumstances:

               “As a rule, courts should not presume an intent to legislate by
       implication. [Citation.] ‘Although in years past it may have been
       necessary for courts to read into a statute provisions not specifically
       expressed by the Legislature, the modern rule of construction disfavors
       such practice. [Citation.]’ [Citation.] ‘“[F]or a consequence to be implied
       from a statute there must be greater justification for its inclusion than a
       consistency or compatibility with the act from which it is implied. ‘A
       necessary implication within the meaning of the law is one that is so strong
       in its probability that the contrary thereof cannot reasonably be
       supposed.’”’” (Lubner v. City of Los Angeles (1996) 45 Cal. App. 4th 525,
       529 (Lubner); see generally 2B, Singer, Sutherland Statutes and Statutory
       Construction (7th ed. 2012) §§ 55:2, pp. 448–452 [implied effects], 55:3,
       pp. 452–457 [standards for determining what should be implied].)




                                             44.
        This principle of “necessary implication” is compatible with our Supreme Court’s
statement that “the initiative power is strongest when courts give effect to the voters’
formally expressed intent, without speculating about how they might have felt concerning
subjects on which they were not asked to vote.” (RagingWire, supra, 42 Cal.4th at p.
930.)
               6.      Implied Powers
        California’s approach to implied provisions includes a specific canon of
construction for implied grants of power or authority. Generally, courts are reluctant to
conclude that the omission of a power was inadvertent and, therefore, should be granted
by implication. Our Supreme Court has stated that in grants of power “‘“there is an
implied negative; an implication that no other than the expressly granted power passes by
the grant .…”’” (Wildlife Alive v. Chickering (1976) 18 Cal. 3d 190, 196.) Our Supreme
Court also has stated that “[i]t is well settled in this state that governmental officials may
exercise such additional powers as are necessary for the due and efficient administration
of the powers expressly granted by statute .…” (Dickey v. Raisin Proration Zone (1944)
24 Cal. 2d 796, 810.)
IV.     OFF-RESERVATION CASINOS AND THE POWER TO CONCUR
        A.     Wording of Proposition 1A
        Proposition 1A added subdivision (f) to section 19 of article IV of the California
Constitution. That provision states in full:

        “Notwithstanding subdivisions (a) and (e), and any other provision of state
        law, the Governor is authorized to negotiate and conclude compacts,
        subject to ratification by the Legislature, for the operation of slot machines
        and for the conduct of lottery games and banking and percentage card
        games by federally recognized Indian tribes on Indian lands in California in
        accordance with federal law. Accordingly, slot machines, lottery games,
        and banking and percentage card games are hereby permitted to be
        conducted and operated on tribal lands subject to those compacts.” (Italics
        added.)



                                               45.
       This text expressly gives the Governor the authority to negotiate and conclude
compacts. The text does not expressly grant the Governor the power to concur in the
Secretary’s two-part determination relating to class III gaming on off-reservation lands.
(25 U.S.C. § 2719(b)(1)(A).) Therefore, the question presented is whether the Governor
has an implied concurrence power arising from the express grant of the power to
negotiate and execute compacts.
       B.     The Necessity of an Implied Concurrence Authority
              1.     Trial Court’s Ruling
       The trial court’s written ruling sustaining the demurrers of North Fork and the
state defendants provided that the Governor’s power to concur arose by implication from
his authority to negotiate and execute tribal-state compacts, as set forth in article IV,
section 19, subdivision (f), of the California Constitution. The court concluded: “To
hold otherwise would make the phrase ‘negotiate and conclude’ meaningless, where
concurrence is necessary under, for example, the two-part test of 25 U.S.C.
section 2719(b)(1)(A).”
              2.     Contentions by State Defendants
       On appeal, the state defendants adopt the trial court’s position by arguing “the
Governor’s concurrence with the Secretary’s [two-part] IGRA determination falls within
the sphere of his existing compacting authority. (Cal. Const. art. IV, § 19, subd. (f); Gov.
Code, § 12012.25, subd. (d).)” In their view, the Governor can “concur in IGRA
determinations made by the Secretary when the concurrence is necessary to conclude
negotiations under the Governor’s compacting powers.” Based on this view of the
compacting authority, the state defendants conclude:

              “In short, the Governor’s concurrence was necessary to complete the
       North Fork Compact. As the superior court correctly observed, if the
       Governor did not have the power to grant this concurrence, his powers
       under article IV, section 19, subdivision (f), to ‘negotiate and conclude’ this
       Compact would become meaningless.” (Italics added.)


                                             46.
       This approach to necessity by the state defendants, which is centered on the
compact for the Madera site and not the compacting authority in general, is addressed in
part IV.B.5., post.
              3.      Contention by Plaintiffs
       Plaintiffs contend it is factually untrue that the compacting power would be
rendered meaningless without the concurrence power. Plaintiffs also contend that the
approach to “necessity” adopted by the trial court and the state defendants is contrary to
California law because necessity is not evaluated by what is required in the particular,
limited circumstances of a case.
       Plaintiffs also examine the consequences of the opposing approaches to necessity,
contending the ramifications of an implied concurrence authority were not intended.19 If
an implied concurrence power is deemed not necessary to the compacting authority, the
Governor would have no implied authority to concur in the Secretary’s two-part
determination and, consequently, off-reservation land such as the Madera site could not
be used for Indian gaming purposes. In effect, the absence of the implied power to
concur would prevent the spread of class III gaming to off-reservation lands.20 (See 25
U.S.C. § 2719(b)(1)(A).) Plaintiffs argue, in effect, that California’s voters “were not

19     “As a general rule of statutory construction, courts should consider the
consequences that will flow from the various interpretations under consideration.
(Conley Press, Inc. v. Superior Court (2006) 39 Cal. 4th 1272, 1291.) An analysis of the
consequences involves evaluating the results generated by a proposed statutory
interpretation when it is applied to different factual situations that might arise.” (Wells
Fargo Bank, N.A. v. 6354 Figarden General Partnership (2015) 238 Cal. App. 4th 370,
394-395.) This rule about the consequences of the interpretations considered applies with
equal force to constitutional provisions adopted by voter initiative. (E.g., Provigo Corp.
v. Alcoholic Beverage Control Appeals Bd. (1994) 7 Cal. 4th 561, 567 [plain meaning of
constitutional provision rejected to avoid absurd consequences].)
20     The absence of a concurrence power would not prevent additional on-reservation
casinos or casinos approved for nonconcurrence trust lands because casinos on these
types of land do not require a concurrence. (See fn. 1, ante [definition of
“nonconcurrence trust lands”].)

                                            47.
asked to vote” (RagingWire, supra, 42 Cal.4th at p. 930) on spreading class III gaming to
off-reservation lands under the two-part determination exception and there are no
indications of an intent to extend class III gaming to such lands.
              4.     Necessity in a General Sense
       The parties’ contentions raise two legal issues relating to necessity. The first
involves necessity in a general sense and the second involves necessity for the compact
for the Madera site entered in August 2012.
       The determination of necessity in a general sense is governed by the following
principle of law. “‘“‘A necessary implication within the meaning of the law is one that is
so strong in its probability that the contrary thereof cannot reasonably be supposed.’”’”
(Lubner, supra, 45 Cal.App.4th at p. 529.) Thus, for the concurrence authority to be
implied, “‘there must be greater justification for its inclusion than a consistency or
compatibility with the act from which it is implied.’” (Woodland Joint Unified School
Dist. V. Commission on Professional Competence (1992) 2 Cal. App. 4th 1429, 1451.)
       In this case, the Governor’s compacting authority would remain fully in effect for
potential gaming operations on reservations and other locations qualifying as “Indian
lands”21 even if the Governor has no concurrence authority. The successful exercise of
this compacting authority is established by the many gaming compacts entered into by
the State of California and various Indian tribes, including the 57 compacts entered into
in 1999 and validated by the adoption of Proposition 1A. (See Gov. Code, § 12012.25,



21      The legal questions of whether “Indian lands” is ambiguous and, if so, what
meaning should be adopted are irrelevant to my rationale for deciding that an authority to
concur is not necessarily implied from the Governor’s compacting power. In short, the
meaning of the term “Indian lands” is a red herring to resolving the necessity of implying
a power to concur. I note, however, the state defendants (1) have not acknowledged that
Proposition 1A uses the term “Indian lands” and “tribal lands” interchangeably and (2)
have not analyzed whether this use rendered “Indian lands” reasonably susceptible to
definitions other than the technical one contained in IGRA. (See 25 U.S.C. § 2703(4).)


                                             48.
subd. (a)(1)–(57).22 The existing compacts indisputably establish that the Governor’s
concurrence in a two-part determination by the Secretary is not necessary for the
Governor to be able to negotiate and conclude most tribal-state compacts. In other words,
those compacts have been implemented and stand as examples of the effective exercise of
the Governor’s compacting authority. Consequently, the Governor’s authority to
negotiate and conclude compacts is not rendered nugatory (i.e., of no meaningful
application) by absence of the authority to concur. Therefore, the concurrence authority
is not necessary under the legal principle set forth in Lubner, supra, 45 Cal.App.4th at
page 529, because it is reasonable to conclude the concurrence authority (1) was withheld
intentionally to prevent the spread of class III gaming under the two-part determination
exception or (2) was overlooked because it was not important to the 57 compacts that the
proponents of Proposition 1A wanted approved by the state. This conclusion about
necessity in the general sense is not contested by the state defendants or by the trial
court’s analysis.
              5.     Necessity in a Particular Sense
       The second issue relating to necessity is raised by the trial court’s determination
and the state defendants’ argument that an implied power to concur is necessary for the
Governor to exercise his powers under article IV, section 19, subdivision (f) of the
California Constitution, to “negotiate and conclude” the compact with North Fork. The
state defendants have cited, and I have located, no legal authority for the principle that
necessity is determined by the particular circumstances of a case. (See Cal. Rules of
Court, rule 8.204(a)(1)(B) [each point in an appellate brief must, if possible, be supported


22     The following are a few of the more recent examples of gaming compacts between
the State of California and Indian tribes: (1) the February 28, 2013, compact with the
Fort Independence Indian Community of Paiute Indians; (2) the December 4, 2013,
compact with the Karuk Tribe; and (3) the August 4, 2016, compact with the Agua
Caliente Band of Cahuilla Indians. (Gov. Code, §§ 12012.60, 12012.62, 12012.79.)


                                             49.
by citation to authority].) Accordingly, this approach to necessity does not apply the law
of California as it currently exists. Furthermore, the state defendants’ novel approach to
necessity is not supported by reasoned argument. (See ibid. [each point in brief must be
supported by argument].) Consequently, I am not convinced the legal principles defining
when an implication is necessary should be changed in this case.
       Alternatively, I note that the state defendants’ approach begs the question of
whether the electorate meant to allow off-reservation casinos. In other words, the state
defendants assume the Governor has the power to conclude this compact and, working
backward from this assumption, infer that he must have the power to concur because a
concurrence is essential to authorizing a casino on the Madera site. The last step of this
contention is accurate—a concurrence is a necessary condition to the Secretary’s
approval of a tribal-state compact for Indian gaming on land covered by the two-part
determination exception, such as the Madera site. (25 C.F.R. § 292.23 [consequences of
Governor’s nonconcurrence]; see 25 U.S.C. § 2710(d)(8) [Secretary’s approval or
disapproval of compact]; Keweenaw Bay, supra, 136 F.3d at p. 475 [gubernatorial
concurrence and a valid tribal-state compact are both necessary, but not sufficient,
conditions for class III gaming on lands covered by two-part determination exception].)23
Accordingly, I will address the merits of this reverse-engineered view of necessity by
examining the state defendants’ underlying and unstated assumption—namely, that the
voters understood Proposition 1A as authorizing the Governor to approve casinos on sites
covered by the two-part determination exception.




23     In contrast, the discretionary concurrence of a Governor is not required when a
proposed casino will be built on reservation lands because, in that situation, the State is
not losing jurisdiction over any land. Consequently, the only State approval required for
an on-reservation casino is the tribal-state compact.


                                            50.
       C.      Meaning to the Average Voter
       As described earlier, courts regard the average voter as an objectively reasonable
person who is presumed to be aware of the historical context, including the laws existing
at the time the initiative is adopted, and who gives the initiative’s words their ordinary
meaning unless the context or subject matter shows a term was used in a technical sense.
(See part III.B., ante.)
               1.     Historical and Legal Context for Proposition 1A
       The average voter, presumed to be aware of existing laws, would have been aware
of (1) the controversy involving the spread of casinos outside existing reservations and
(2) the differences between the responsibility for entering into compacts with Indian
tribes and a Governor’s authority to concur in the Secretary’s two-part determination.
These differences demonstrate that the authority to concur is not part and parcel of the
compacting responsibility.
       First, the structure of IGRA and the implementing federal regulations show that
the compacting responsibility is distinct from the concurrence authority. Tribal-state
compacts are addressed in section 11 of IGRA (25 U.S.C. § 2710) and parts 291 and 293
of title 25 of the Code of Federal Regulations. In comparison, the concurrence condition
is part of the two-part determination exception set forth in section 20 of IGRA. (25
U.S.C. § 2719(b)(1)(A); see pt. I.D.7., ante.) The federal regulations refer to the
concurrence condition only in subpart C of Part 292. (25 C.F.R. §§ 292.13–292.25.)24
Thus, the structure of IGRA and the implementing regulations treat the compacting
responsibility as a subject separate from the two-part determination exception and its
concurrence condition.

24      Part 292 deals with the exceptions that allow gaming “on lands acquired by the
United States in trust for an Indian tribe after October 17, 1988, if other applicable
requirements of IGRA are met.” (25 C.F.R. § 292.1.) Subpart C of Part 292 is devoted
to the Secretary’s two-part determination and the Governor’s concurrence in that
determination.


                                             51.
       Second, the distinction between compacting and concurring is evident from the
purpose or function each serves. The tribal-state compact was adopted by Congress as a
compromise mechanism to balance the interests of Indian tribal sovereignty and state
jurisdiction in controlling class III gaming on Indian lands and, in effect, forces them to
share control. (25 U.S.C. § 2710.) Indian sovereignty on tribal lands is respected to the
extent that a compact cannot be forced on a tribe. However, tribes wishing to conduct
class III gaming must elect to enter into a compact and, thus, share with the state control
over the class III gaming on the tribal lands. From the state’s perspective, the compact
increases its jurisdiction or authority over tribal lands by granting it shared control over
the gaming operations conducted on those lands—control that it would not have without
a compact.
       In contrast, a Governor’s concurrence or consent is a requirement of the two-part
determination exception, which is one of a handful of exceptions to the general
prohibition of class III gaming on after-acquired trust lands. (25 U.S.C. § 2719(b); see
pts. I.D.6. & I.D.7., ante.) The concurrence condition in not based on the idea of shared
sovereignty—the grant, denial or withholding of a concurrence is exclusively within the
control of the state. Consequently, the state must give its consent to allow off-reservation
gambling on lands covered by the two-part determination exception. The impact on state
sovereignty that results from taking land into trust for gaming purposes is much greater
than the impact of a tribal-state compact. State sovereignty over the land is diminished
when that land goes into trust and the land is removed from the state and local tax base.
In contrast, a compact expands state jurisdiction by providing some regulatory control
over the gaming operations on Indian lands.
       Third, states that have authorized class III gaming within their borders do not have
the unfettered right to refuse to enter into a compact with an Indian tribe that requests a
compact for gambling on historical tribal lands. IGRA requires such states to enter into a
compact and, moreover, provides a mechanism for implementing a tribal-state compact if

                                             52.
the state does not participate in good faith negotiations with the Indian tribe. (25 U.S.C.
§ 2710(d)(7); see Seminole Tribe of Florida v. Florida, supra, 517 U.S. at pp. 73–74
[state’s duty to negotiate is enforceable through “the carefully crafted and intricate
remedial scheme” set forth in IGRA].)
       In contrast, IGRA provides no parallel mechanism for forcing a state’s Governor
to concur in the Secretary’s two-part determination. A governor’s refusal to concur
effectively vetoes the proposal to take land into trust for class III gaming purposes. (See
Boylan, supra, 42 Ariz. St. L.J. at p. 11 [“governor’s concurrence authority amounts to a
veto or approval”].) Thus, when an electorate withholds from the Governor the power to
concur, that withholding acts as a blanket veto of all requests for concurrence in the
establishment of off-reservation casinos under the two-part determination exception.
Without a grant of concurrence authority, the general prohibition in section 20 of IGRA
would apply and prevent the expansion of off-reservation gaming to locations in
California such as the Madera site. (25 U.S.C. § 2719(a).)
       In sum, the compacting responsibility is distinct from the concurrence authority in
many ways—structurally, conceptually, and functionally. An objectively reasonable
voter is presumed to have been aware of these distinctions. That voter also would have
been aware that IGRA (1) used the concept of tribal-state compacts to deal with questions
of Indian sovereignty and state jurisdiction to control and regulate class III gaming,
(2) adopted a general prohibition to deal with the controversial issue of off-reservation
casinos, and (3) employed an intricate set of exceptions to the general prohibition to
address specific concerns about unequal treatment among the tribes. One of those
exceptions was conditioned upon obtaining the concurrence of the Governor in the
Secretary’s two-part determination. With the foregoing awareness, an average voter
would have understood the relationship between the Governor’s power to concur and off-
reservation casinos.



                                             53.
       Having established the average voter’s state of awareness, I turn to the question of
how that voter would have understood the text of Proposition 1A and the ballot pamphlet.
              2.       Text of Proposition 1A
       I first consider what understanding the average voter would have reached after
reading the text of Proposition 1A. The voter would have seen from the text that
Proposition 1A dealt with the issue of which state official is responsible for negotiating
the tribal-state compact by granting the Governor of the authority to negotiate and
conclude compacts, subject to ratification by the Legislature. This issue arises because
IGRA simply refers to negotiations with the state and does not designate which state
official is responsible for negotiating the tribal-state compact. (See 25 U.S.C.
§ 2710(d)(3).) The text of Proposition 1A also deals with another of IGRA’s unresolved
issues by identifying the type of games that may be offered and regulated under a tribal-
state compact.
       Voters also would have seen that the text of Proposition 1A does not expressly
(1) grant or withhold the authority to concur in the Secretary’s two-part determination or
(2) fauthorize or prohibit class III gaming on off-reservation lands. In the face of this
silence, the voter would turn to the ballot pamphlet to see whether its contents addressed
the issue of the concurrence power or, more generally, the controversial issue of off-
reservation casinos.
              3.       Summary and Analysis in Ballot Pamphlet
       The official title given to Proposition 1A by the Attorney General was “Gambling
On Tribal Lands. Legislative Constitutional Amendment.”25 (Some capitalization


25      The Attorney General chose to use the term “tribal lands” instead of “Indian
lands,” a term defined by IGRA. An interpretation that adopts IGRA’s technical
definition of “Indian lands” would render the Attorney General’s choice of title, the use
of the term “tribal lands” in the text of Proposition 1A, and the many references to “tribal
lands” in the ballot pamphlet misleading because the ordinary meaning of “tribal lands”
differs from IGRA’s definition. (See fn. 21, ante.) Deciding the meaning of “Indian

                                             54.
omitted.) The summary prepared by the Attorney General made no mention of the
concurrence authority. (See pt. I.G.1., ante.) Similarly, it did not mention off-reservation
casinos.
       The analysis provided by the Legislative Analyst26 mentioned neither the
concurrence authority nor whether the proposition would allow off-reservation casinos in
California. The analysis included four paragraphs describing the fiscal effect of
Proposition 1A on state and local revenue. The description of fiscal effects contained a
notable omission. It did not state that revenue from real estate taxes would be reduced
when land was removed from the state and local tax base as a result of being taken into
trust for Indian gaming purposes. (See 25 U.S.C. § 5108.) This omission suggests that
the analyst thought Proposition 1A would not result in land being removed from the tax
base and, thus, no reduction in revenues from real estate taxes would occur. (Elec. Code,
§ 9087, subd. (a) [analysis shall describe any decrease in revenue to state or local
government].) Thus, a voter reading the pamphlet would infer that Proposition 1A would
not result in the acquisition of land in trust for purposes of Indian gaming and, as a result,
would infer that the Governor would not be authorized to concur in the Secretary’s two-
part determination. Stated from another perspective, the analysis of the Legislative
Analyst did not indirectly inform voters of the possibility of off-reservation casinos by
telling them of the removal of land from the state and local tax base.
       In sum, the analysis of the Legislative Analyst does not inform voters that
Proposition 1A would (1) grant the Governor the power to concur in the Secretary’s two-


lands” is irrelevant to my rationale for deciding that the authority to concur does not arise
by necessary implication from the Governor’s compacting authority.
26     California statute directs the Legislative Analyst to “prepare an impartial analysis
of the measure describing the measure and including a fiscal analysis .…” (Elec. Code, §
9087, subd. (a).) The analysis “shall generally set forth in an impartial manner the
information the average voter needs to adequately understand the measure.” (Id., subd.
(b).)


                                             55.
part determination, (2) allow class III Indian gaming to spread to off-reservation
locations, or (3) remove land from the state and local tax base. If Proposition 1A is
construed to allow casinos on land covered by the two-part determination exception, the
analysis of the Legislative Analyst did a woefully inadequate job of informing the
average voter of that consequence.
              4.     Arguments in Ballot Pamphlet
       The arguments in favor and against Proposition 1A and the rebuttals to those
arguments did not explicitly mention the concurrence authority. As to whether casinos
might be operated on after-acquired trust lands, the proponents and opponents presented
different positions about the effect of Proposition 1A.
       The proponents took a narrow view of Proposition 1A, stating they sought
approval of “Proposition 1A so we can keep the gaming we have on our reservations.”
(Voter Information Guide, supra, argument in favor of Prop. 1A, p. 6.) In contrast, the
opponents stated: “Proposition 1A and the Governor’s compact with gambling tribes will
trigger a massive explosion of gambling in California.” (Voter Information Guide, supra,
argument against Prop. 1A, p. 7.) Under the opponents’ interpretation of Proposition 1A:
“Casinos won’t be limited to remote locations. Indian tribes are already buying up prime
property for casinos in our towns and cities.” (Voter Information Guide, supra, argument
against Prop. 1A, p. 7.) The proponents’ rebuttal disagreed with this interpretation of
Proposition 1A and included the following quote from Carl Olson, former federal field
investigator of NIGC: “Proposition 1A and federal law strictly limit Indian gaming to
tribal lands. The claim that casinos could be built anywhere is totally false.”27 (Voter
Information Guide, supra, rebuttal to argument against Prop. 1A, p. 7.)



27     This statement refers to “tribal lands” rather than using the term “Indian lands” or
“Indian country,” both of which have particularized meanings under federal statutes.
(See 18 U.S.C. § 1151 [“‘Indian country’”]; 25 U.S.C. § 2703(4) [“‘Indian lands’”].)


                                            56.
       To summarize their positions, the proponents and opponents did not address the
technical matter of whether the Governor had concurrence authority, but phrased their
arguments in terms of where casinos could be located. As to the potential locations of
casinos, they disagreed.
       Faced with this disagreement between the proponents and the opponents of
Proposition 1A, the impact of conflicting arguments in the ballot pamphlet on the
understanding of the average voter should be considered. As discussed in part III.B.4.,
ante, the average voter recognizes that ballot measure opponents frequently overstate the
adverse effects of the challenged measure. As a result, the opponents’ expressions of
fears are not highly authoritative, particularly when proponents contradict the opponents’
argument about a particular consequence, as was done here. (See Legislature v. Eu,
supra, 54 Cal.3d at p. 505.) Accordingly, I conclude that the opponents’ argument about
casinos being located in towns and cities is not necessarily how the average voter would
have understood Proposition 1A and, by extension, would have understood that off-
reservation casinos could be built in California.
              5.     “On Indian lands in California in accordance with federal law”
       The state defendants’ textual argument for why Proposition 1A grants the
Governor the power to concur is based on the last three prepositional phrases of the first
sentence of article IV, section 19, subdivision (f), of the California Constitution. They
argue that “on Indian lands in California in accordance with federal law” plainly refers to
federal law and, thus, IGRA’s definition of “‘Indian lands.’” (25 U.S.C. § 2703(4).)
That definition includes “all lands within the limits of any Indian reservation” and “any
land title to which is either held in trust by the United States for the benefit of any Indian
tribe or individual .…” (Ibid.) The state defendants contend IGRA’s definition is not
exclusively limited to lands acquired in trust before 1988, but allows lands to become
Indian lands even if acquired in trust after 1988.



                                             57.
        In my view, the issues involving the interpretation of the term “Indian lands” are
irrelevant to deciding whether an authority to concur is necessarily implied from the
Governor’s compacting power. (See fns. 21 & 25, ante.) Assuming IGRA’s technical
definition of “Indian lands” is the appropriate way to interpret Proposition 1A’s use of
that term, it does not follow that the power to concur is a necessary implication of power
to compact. As explained earlier, the compacting responsibility is distinct from the
concurrence authority in many ways—structurally, conceptually, and functionally. As a
result, the compacting responsibility can be meaningfully executed without a concurrence
authority. Furthermore, the omission of a grant of the concurrence authority is a rational
way to prevent the spread of class III gaming to sites covered by the two-part
determination exception. Alternatively, if the omission was not made for the purpose of
limiting the spread of casinos, the omission may have been designed to leave unaddressed
a matter that was not important to the 57 compacts that the proponents of Proposition 1A
wanted approved by the state. If this were the case, the proponents omitted the authority
to concur in the Secretary’s two-part determinations to avoid the risk that Proposition 1A
would be defeated because it addressed an issue unimportant to the proponents’ main
goal.
        In short, whatever interpretation is given the prepositional phrases “on Indian
lands in California in accordance with federal law” in Proposition 1A, those phrases did
not inform the average voter that Proposition 1A impliedly granted the Governor the
power to concur in the Secretary’s two-part determination.
               6.     Identity of Proponents
        Next, I consider the possibility that the average voter was alerted to the possibility
that Proposition 1A allowed Indian gaming to expand to off-reservation sites by virtue of
who acted as proponents for the measure.




                                               58.
       The ballot pamphlet identified the argument in favor of Proposition 1A as being
presented by the chairmen of three tribes. Those tribes had tribal-state compacts that the
passage of Proposition 1A approved. (See Gov. Code, § 12012.25, subd. (a)(31), (a)(36)
& (a)(56) [Pechanga Band of Luiseno Indians, Rumsey Band of Wintun Indians, and
Viejas Band of Kameyaay Indians].) Thus, the proponents were interested in the
approval of on-reservation class III gaming and may have been indifferent or actually
opposed to the competition that would result from allowing off-reservation casinos in
California. Furthermore, neither the parties nor I have identified a single compact among
the 57 compacts approved by Proposition 1A that required the Governor’s concurrence in
a two-part determination by the Secretary. Accordingly, the identity of the proponents of
Proposition 1A and those benefited by the approval of the 57 compacts mentioned to in
the ballot pamphlet did not provide the average voter with a basis for inferring that
Proposition 1A allowed Indian gaming to expand to off-reservation lands pursuant to
under the two-part determination exception.
              7.     Conclusion
       First, the text of Proposition 1A plainly omits the power to concur in the
Secretary’s two-part determination. Second, an implied grant of that power is not
necessary under the principles of California law that govern necessary implications.
Third, the wording of Proposition 1A and the materials in the ballot pamphlet did not
inform the average voter that approving Proposition 1A would grant the Governor the
power to concur or, more generally, would grant the Governor the authority to either veto
or approve a proposed off-reservation casino. Fourth, expanding Indian gaming to off-
reservation locations was and is a controversial question of public policy with a wide
range of consequences, and it is implausible that the average voter would have
understood that Proposition 1A granted the Governor an implied authority to concur and




                                            59.
thereby allowed off-reservation casinos. The controversy should not be resolved by
implication when the voters were not informed that such an implication existed.
       “For a court to construe an initiative statute to have substantial unintended
consequences strengthens neither the initiative power nor the democratic process; the
initiative power is strongest when courts give effect to the voters’ formally expressed
intent, without speculating about how they might have felt concerning subjects on which
they were not asked to vote.” (RagingWire, supra, 42 Cal.4th at p. 930.) Bluntly stated,
California’s voters were not asked to vote on the concurrence power.
V.     EXECUTIVE AUTHORITY OF THE GOVERNOR
       A.     Contentions of the Parties
       Plaintiffs’ opening brief addresses the possibility that the state defendants would
argue that the authority to concur in the Secretary’s determination is inherent in the
Governor’s executive power to “see that the law is faithfully executed.” (Cal. Const., art.
V, § 1.) Plaintiffs counter this possibility by (1) noting that the trial court rejected the
argument and (2) asserting that the power to create new Indian law for purposes of
gaming is a legislative power that the Governor cannot exercise without explicit
constitutional or statutory authority.
       The state defendants’ response does not include an inherent-executive-authority
argument. Instead, they contend that because the Governor concurred under his existing
executive powers, he did not unconstitutionally exercise legislative authority. The state
defendants identify the source of the existing executive power to concur with the
Secretary’s two-part determination as article IV, section 19, subdivision (f), of the
California Constitution and section 12012.25 of the Government Code.




                                              60.
       B.      Inherent Executive Authority
               1.    Broader Rationale
       My analysis of inherent executive authority contains broader conclusions than the
analysis set forth in the lead opinion. In other words, I have resolved questions of law
not reached by the lead opinion.
       My analysis begins with the general grant of executive power to the Governor,
which is set forth in article V, section 1 of the California Constitution: “The supreme
executive power of this State is vested in the Governor.” In my view, when the phrase
“supreme executive power of this State” is harmonized with the constitutional provisions
expressly addressing casino-type gambling, that general executive authority does not
encompass the power to provide the concurrence referenced in section 20 of IGRA. (See
25 U.S.C. § 2719(b)(1)(A).)
       The California Constitution contains a general prohibition of all casino-type
gambling statewide. (Cal. Const., art. IV, § 19, subd. (e).) The faithful execution of this
general prohibition cannot extend to acts that would have the effect of expanding casino-
type gambling in California unless such acts are authorized elsewhere in the
Constitution. A harmonious interpretation of the Constitution requires that executive
action conflicting with a general constitutional prohibition must be expressly authorized
to be valid.
       Here, the voters adopted a specific exception to the general prohibition of casino-
type gambling when they approved Proposition 1A. That specific exception addresses
the topic of tribal-state gaming compacts authorized by IGRA and, more particularly, the
Governor’s authority with respect to such compacts. The voters chose to adopt language
that does not grant the Governor the authority to concur. That choice should not be
undone by an expansive reading of the executive power. The state defendants have not
so argued. Thus, I do not interpret the Governor’s general executive power as inherently
authorizing him to take the specific step of concurring in the Secretary’s two-part


                                              61.
determination. Another way of stating this conclusion is that the field of casino-type
gambling in California has been fully occupied by the provisions in section 19 of article
IV of the California Constitution and the authority for any state action that furthers
casino-type gambling in California must be rooted in subdivision (f) of section 19 of
article IV.
       In addition, the foregoing view of inherent executive authority is not contradicted
by Californian or Anglo-American legal tradition. The Secretary’s two-part
determination did not exist prior to the 1988 adoption of IGRA and, thus, the possibility
of a Governor concurring in that determination is not addressed by tradition.
              2.      Third District’s Decision
       On October 13, 2016, in United Auburn Indian Community of the Auburn
Rancheria v. Brown (2016) 4 Cal.App.5th 36 (United Auburn), the Third District
“concluded that the power to concur was executive, rather than strictly legislative, and
that by exercising the power the Governor did not violate the separations of powers
clause of the state Constitution.” (Id. at p. 52, fn. 3.) The court explicitly stated that it
did not reach the issue of whether the Governor’s concurrence was necessary and
incidental to his powers to negotiate and execute a class III gaming compact. (Ibid.)
       I note the Third District did not address whether an inherent executive power to
concur conflicts with the ban on casinos in subdivision (e) of section 19 of article IV of
the California Constitution. In addition, the court did not address the narrower question
presented by the facts of this case—an inherent executive authority validating a
concurrence related to a tribal-state compact that has been rejected by the voters of
California.
       Thus, strictly speaking, the conclusion reached here about the Governor’s
executive power not validating the August 2012 concurrence does not conflict directly
with the rationale expressed by the Third District. (See Loeffler v. Target Corp. (2014)



                                              62.
58 Cal. 4th 1081, 1134 [cases are not authority for propositions not considered or
decided].) Nonetheless, the outcome of this case conflicts with the outcome reached by
the Third District when it affirmed the judgment of dismissal entered after a demurrer
was sustained to a complaint challenging the validity of a Governor’s concurrence
relating to land in Yuba County. This conflict might be a reason for the California
Supreme Court to grant review.
VI.    IMPLIED RATIFICATION OF CONCURRENCE
       I agree with the conclusion stated in part IV.B. of the lead opinion that the voters’
rejection of the Legislature’s ratification of the compact means the Legislature’s
ratification does not operate to validate the August 2012 concurrence. My reasons for
joining that conclusion go beyond those stated in the lead opinion. Specifically, I
conclude the Legislature cannot validate the Governor’s concurrence because there is no
constitutional or other basis for issuing a concurrence in the first place. The Governor’s
August 2012 concurrence was void ab initio. Any purported ratification by the
Legislature of a void concurrence also would violate the California Constitution.
VII.   NONBINDING GUIDANCE FOR THE TRIAL COURT
       A.     Construing the Opinions
              1.     Law of the Case
       The disposition of this appeal requires further proceedings on remand. Those
proceedings will be affected by the doctrine of law of the case. (See generally 9 Witkin,
Cal. Procedure (5th ed. 2008) Appeal, §§ 459–480, pp. 515–540.) Under that doctrine,
when an appellate court states a principle or rule of law necessary to its decision, that
principle or rule becomes the law of the case and must be adhered to in subsequent
proceedings, both in the trial court and upon subsequent appeal. (Tally v. Ganahl (1907)
151 Cal. 418, 421.) The doctrine applies only to an appellate decision on a question of
law.



                                             63.
       Precisely what questions of law have been decided by this court in a way that is
binding in further proceedings might generate disagreement on remand. Therefore, to
provide some guidance for counsel and the trial court in those proceedings, I set forth my
understanding of the legal issues that have been decided in this appeal and the legal
issues that remain “at large,”—that is, are not subject to a binding decision by this court
and remain for the trial court to decide in the first instance.
              2.      Scope of Agreement with Lead Opinion
       I agree with Part I of the lead opinion and the legal conclusions in footnote 4 of
Part II of the lead opinion that (1) the Governor’s authority to concur must come from
state, not federal, law and (2) the source of that authority must be the constitutional
provision added by Proposition 1A and not a statute.
       As to Part III of the lead opinion, I agree with the ultimate conclusion that the
Governor “cannot exercise an implied power [to concur] in a case where the voters have
vetoed an exercise of the express power on which the implied power was based,” but
have decided questions of law that provide a broader rationale for this ultimate
conclusion.
       As to part IV.A. of the lead opinion, I agree with the ultimate conclusion that the
Governor’s inherent executive authority does not validate the August 2012 concurrence,
but have concluded that there is never an inherent executive authority to concur because
the subject of casino gambling is addressed exclusively by article IV, section 19,
subdivisions (e) and (f) of the California Constitution and the inherent executive authority
cannot be used to implement off-reservation gambling not authorized by Proposition 1A.
I also agree with the lead opinion’s rationale and ultimate conclusion relating to
Government Code section 12012 and article V, section 4 of the California Constitution.
       As to part IV.B. of the lead opinion, I agree with the ultimate conclusion that there
was no implied ratification of the Governor’s August 2012 concurrence by the



                                              64.
Legislature, but have concluded that the Governor’s concurrence was void ab initio and,
thus, could not be made valid by an implied ratification by the Legislature.
       As to part V of the lead opinion, I agree with the conclusion that the claims are not
moot. My rationale is broader in that I conclude effective relief is available to plaintiffs
in the form of (1) a writ of mandate directing the Governor to set aside the invalid
concurrence and (2) declaratory judgment stating that the concurrence was void ab initio.
(Wilson & Wilson v. City Council of Redwood City (2011) 191 Cal. App. 4th 1559, 1574
[controversy is not moot if the court can grant the plaintiff any effectual relief].)
       B.     Causes of Action
       On remand, the most practical questions concern (1) the cause or causes of action
that the plaintiffs will be allowed to pursue and (2) the elements of the cause or causes of
action. The disposition provides that plaintiffs have stated a cause of action for a writ of
mandate to set the concurrence aside on the ground that it is unsupported by legal
authority. A majority has not been able to agree on the particular legal grounds for the
conclusion that the Governor lacked the legal authority to concur under the facts of this
case, which creates uncertainty about (1) the elements that must be proven to establish
plaintiffs’ cause or causes of action and (2) the relief obtainable.
              1.      Three Opinions, Three Legal Theories
       When reviewing a demurrer, appellate courts decide whether the complaint has
stated a cause of action under any legal theory. (McCall v. PacifiCare of Cal., Inc.
(2001) 25 Cal. 4th 412, 415.) In this appeal, each of the three opinions has adopted a
different legal theory for why a cause of action has been stated. Each legal theory has
different elements. The following is my understanding of what those elements are.
       The lead opinion concludes the Governor has no authority to concur when the
proposed casino would be operated under authority other than a state-approved compact.
Under this legal theory, the elements plaintiffs must prove to be entitled to relief are (1)



                                              65.
the issuance by the Governor of a concurrence related to the Madera site and (2) the
absence of a state-approved compact for the Madera site. Here, that absence was brought
about when California’s voters rejected the statute ratifying the tribal-state compact. If
these elements are proven, the August 2012 concurrence would be invalid under the legal
theory adopted in the lead opinion.
       My understanding of Justice Detjen’s opinion is that the Governor lacks the
authority to concur when the Governor has not properly exercised the compacting
authority, such as when the compact in question relates to a site that was not Indian land
when the compact was negotiated and concluded.28 Under this legal theory, plaintiffs
must prove that (1) the Governor negotiated and concluded a compact for the Madera site
(2) when that site was not held in trust for North Fork (or otherwise was Indian land as
that term is defined in IGRA) and (3) the Governor issued a concurrence related to or
connected with that compact. If these elements are proven, the concurrence would have
been void ab initio.
       Under the legal theory I have adopted, the Governor has no power to concur in any
two-part determination made by the Secretary. Therefore, any issuance of a concurrence
by the Governor violates California law. Upon proof that the Governor issued a
concurrence in a two-part determination, plaintiffs will be entitled to a declaratory
judgment stating the concurrence was void ab initio and a writ of mandate directing the
Governor to set aside and vacate the concurrence.
       On remand, the trial court will be required to decide which of the three legal
theories plaintiffs will be allowed to pursue. We have not been able to agree on the test


28      Timeline of the events: (1) September 2011—the Secretary issues a two-part
determination under IGRA for the Madera site; (2) August 2012—the Governor and tribe
complete a compact and the Governor issues a concurrence in the Secretary’s two-part
determination; (3) November 2012—the Secretary decides to take the Madera site into
trust under IRA; and (4) February 2013—the Madera site is conveyed into trust.


                                            66.
that the trial court should use in interpreting our opinions, but one approach to an
appellate decision, where a two-justice majority has not adopted a single rationale
explaining the result, is to interpret the holding as being on the narrowest grounds that
supports the judgment (i.e., the disposition). (See Marks v. United States (1977) 430 U.S.
188, 193.) This approach will work in situations where the trial court determines that one
legal theory is the logical subset of another, broader legal theory. (See People v. Dungo
(2012) 55 Cal. 4th 608, 628 [conc. opn. of Chin, J.].)
       I recommend that the trial court consider (1) avoiding the inquiry into the
narrowest common ground that creates a two-justice majority and (2) going forward on
all three legal theories. Proof of elements of each legal theory appears to be relatively
straightforward and it may be efficient for the trial court to consider and decide all of the
theories at once, rather than risk the possibility of a later remand for further proceedings
on an omitted theory. The trial court also might find it efficient to state separately the
relief obtained under each theory or, alternatively, if the relief granted is identical under
each theory, to explicitly state that conclusion. If the trial court rejects these suggestions,
it might have to analyze whether the conclusion reached by the Third District in the
section of its opinion titled “Negotiating Before Land Was Taken into Trust” is binding
precedent that precludes the trial court from applying the legal theory recognized by
Justice Detjen. (United Auburn, supra, 4 Cal.App.5th at p. 53.)29


29      In addition to the discussion in United Auburn, the sequence of the various federal
approvals or actions was described by a federal district court. That description is quoted
in part I.D.8., ante, and states that the Secretary’s decision to take land into trust under
IRA is made after a Governor has concurred in the Secretary’s two-part determination.
Thus, the sequence of the federal decisions, when joined with an interpretation of
Proposition 1A that requires a particular site be taken into trust under IRA before the
Governor may negotiate a tribal-state compact and issue a concurrence, appears to create
a Catch 22. The catch is that the Secretary will not approve the acquisition of trust land
without the concurrence of the Governor and the Governor’s authority to concur (as well
as the authority to compact) is conditioned upon the land being held in trust.


                                              67.
              2.     Theories Not Addressed in this Decision
       Out of caution, I note there may be additional legal theories for the proposition
that, under the facts of this case, the Governor lacked the authority to concur that are not
addressed by our opinions. I believe any theories not so addressed would be “at large” on
remand and, as a result, the trial court would decide in the first instance the legal
questions of (1) whether California recognized a cause of action under any such legal
theories, (2) of the elements of any such cause of action, and (3) the relief that might be
obtained.
       C.     Inherent Executive Authority
       All three justices agree in the conclusion that, under the facts alleged in this case,
any inherent executive authority that the Governor might have does not validate the
Governor’s August 2012 concurrence. Also, as addressed in part V.B.2., ante, the
opinions in this case decide legal issues that were not addressed by the Third District in
United Auburn, supra, 4 Cal.App.5th 36. Thus, I believe that neither the conclusion nor

        One consequence of this catch might be to bar, in effect, the building and
operation of casinos on sites in California that require a concurrence—a consequence
consistent with the broader interpretation adopted in this opinion. Alternatively, the
Secretary might alter its usual procedures to work around the catch for proposed casinos
in California. As to situations not presented in this case—namely, the application of the
exceptions contained in section 20 of IGRA that do not involve a two-part determination
and a Governor’s concurrence, interpreting Proposition 1A to contain a temporal
condition creates another set of complexities and, depending upon how federal law is
applied, may lead to unintended consequences. Those other exceptions still require a
tribal-state compact. If the land to which those exceptions are being applied is not yet
held in trust, the Governor will not have the authority to negotiate a compact. The
Governor’s inability to negotiate compacts for lands not yet held in trust might be
considered a violation of IGRA’s requirement for good faith negotiations. (See KG
Urban Enterprises, LLC v. Patrick (lst Cir. 2012) 693 F.3d 1, 23 [“Secretary’s views on
whether the tribal-state compacts may be approved before the tribe possesses land that is
taken into trust have varied over the years.”].) Such a violation might lead to casinos
operating under secretarial procedures, rather than a tribal-state compact—a result that
was not disclosed to the voters and is unlikely to have been understood by them. (See
RagingWire, supra, 42 Cal.4th at p. 930 [judicial constructions of voter initiatives that
“have substantial unintended consequences” are not preferred].)


                                             68.
the rationale adopted in United Auburn about the scope of the Governor’s executive
powers is binding on the further proceedings to be conducted on remand.
       Moreover, Justice Detjen and I agree that the ban on casinos set forth in
subdivision (e) of section 19 of article IV of the California Constitution prevents the
Governor from having the inherent executive authority to concur in the Secretary’s two-
part determination. I believe this two-justice majority resolves a question of law in a
manner that will become law of the case unless the California Supreme Court grants
review in this appeal.


                                                        ____________________________
                                                                        FRANSON, J.




                                            69.